         Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 1 of 158




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

EASTERN PROFIT CORPORATION                )
LIMITED,                                  )
                                          )
      Eastern/Counterclaim Defendant,     )
                                          )                       Case No. 18-cv-2185
      v.                                  )
                                          )
STRATEGIC VISION US, LLC,                 )
                                          )
      Defendant/Counterclaim Eastern.     )
__________________________________________)

 DEFENDANT’S CONSOLIDATED (1) REPLY IN SUPPORT OF ITS DKT. 267 L.R. 56.1
STATEMENT SUPPORTING ITS DKT. 265-66 MOTION FOR SUMMARY JUDGMENT;
  AND (2) RESPONSE TO PLAINTIFF’S DKT. 270 STATEMENT OF ADDITIONAL
              FACTS IN RESPONSE TO DEFENDANT’S MOTION

        Pursuant to L.R. 56.1(b), Defendant Strategic Vision US, LLC (“Strategic”) replies in support of

its L.R. 56.1 Statement, Dkt. 267, and responds to the statement of additional facts contained in the Dkt.

270 filing of Plaintiff Eastern Profit Corporation Ltd. (“Eastern”).

        As to Eastern’s statement of additional facts, Eastern has violated L.R. 56.1(b) and, because of

this, Strategic herein asks the Court to disregard that portion of Eastern’s Dkt. 270. Of a party responding

to a statement of facts, L.R. 56.1(b) requires “if necessary, additional paragraphs containing a separate,

short and concise statement of additional material facts as to which it is contended that there exists a

genuine issue to be tried.” (emphasis added) Instead, Eastern perfunctorily wrote (Dkt. 270, p. 47, under

the heading “Additional Facts,” emphasis added): “In addition to the facts set out in each of the

foregoing responses, Eastern hereby incorporates each and every factual averment set forth in the

Local Rule 56.1 Statement that it submitted in connect[ion] with its Motion for Summary Judgment

as if set forth fully and completely herein. See Dkt. No. 262.” Eastern thus failed to set out its

purported additional material facts in the form of individual paragraphs as required by L.R. 56.1(b).
        Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 2 of 158




This was especially important for the entirely new facts that appear in some of Eastern’s attempts

to dispute or otherwise respond to Strategic’s facts. “Local Civil Rule 56 [] directs litigants to file

statements and counter-statements of material facts about which there is no dispute, and also

requires that each factual statement be followed by a citation to admissible evidence, in accordance

with Federal Rule 56(e).” M & T Mortg. Corp. v. White, 736 F. Supp.2d 538, 553 (E.D. N.Y. 2010)

(noting the Court’s discretion, despite a failure to follow the local summary judgment rule, to

review the record independent of technical errors) citing Monahan v. New York City Dep't of

Corrections, 214 F.3d 275, 292 (2d Cir.2000).

       Recognizing the Court’s discretion in the extent to which the local summary judgment rule

is enforced, Strategic has addressed Eastern’s additional facts in a two-fold approach. First,

Strategic has responded to the facts embedded in Eastern’s response to Strategic’s facts in

Strategic’s Reply in support of its own facts. When feasible there, Strategic has quoted directly

from Eastern’s response so that there is no question what Eastern’s additional facts are and what

Strategic’s response is to them. Second and below that, as to Eastern’s own 121 SOFs, which

Eastern would have the Court treat in their entirety as additional material facts concerning

Strategic’s Motion for Summary Judgment, Strategic addresses the materiality (or lack thereof) of

each fact in relation to Strategic’s Motion for Summary Judgment (Dkt. 265-66) and/or establishes why

Eastern has failed to adequately prove the fact with admissible record evidence. Strategic’s substantive

response to Easterns’ 121 fact paragraphs is found at Dkt. 273, pp. 48-101. Reference to that submission

is incorporated herein and specially noted below when appropriate.

       Finally, in the text of the original SOF presented by Strategic, it has indicated each instance when

Eastern’s response has admitted the fact for purposes of the summary judgment record. In such instance,

with few exceptions, Strategic generally does not set out a reply but does include, verbatim, Eastern’s




                                                   -2-
        Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 3 of 158




statement of admission.

        For the Court’s convenience, any evidence cited herein by Strategic (whether or not originally

cited in Strategic’s Dkt. 267 opening L.R. 56.1 statement) is attached hereto with a newly-assigned exhibit

letter/number combination. Accordingly, the same evidence cited by Strategic will now have different

exhibit letters/numbers, but this approach permits the Court to have a single location (i.e. this filing) to

access the evidence constituting the record as Strategic has presented it on its Dkt. 266 Motion for

Summary Judgment.

                      STRATEGIC’S REPLY IN SUPPORT OF ITS SOF 1-60

        1.      ALL FACTS ADMITTED: Strategic Vision US, LLC (“Strategic Vision”) is a

single-member limited liability company (“LLC”) registered and in good standing with the Nevada

Secretary of State. Nev. Sec. of State Bus. Reg. (“S.V. Reg.”), Ex. A1 (Ex. A to Dkt. 264, Request

for Judicial Notice (“RJN”)), ¶ 1; Feb. 12, 2019 F. “Wallop 1 Tr.,”1 Ex. B1, 8:6-9, 8:25-9:16,

127:4-6. Strategic Vision is operated by French Wallop, who has had a home in Washington, D.C.

for many years. S.V. Reg., Ex. A1; March 12, 2020 F. Wallop Aff., Ex. C1, ¶¶ 1-2; Dkt. 93, p. 1,

¶ 2; Dkt. 127, p. 1, ¶ 2. French was married to Senator Malcolm Wallop, who represented

Wyoming from 1977 to 1994. Wallop Aff., Ex. C1, ¶¶ 1-2.

                EASTERN’S RESPONSE: Admitted, except that Strategic Vision’s principle

place of business is not and never was in Washington. D.C. Indeed, Ms. Wallop’s home and

Strategic’s principal place of business was in Arlington, Virginia. Ex. A, Answer at 1 ¶ 2; Ex. B,

Strategic’s Admissions ¶ 18.

                STRATEGIC’S REPLY: Strategic admits that its principal place of business is

Wallop’s residence located in Arlington, Virginia and indeed stated in its own SOF 3 that



1
        The former “Depo.” is now referred to as “Tr.”


                                                         -3-
        Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 4 of 158




“Strategic’s principal place of business has always been French’s Virginia residence.” There are

five miles between Arlington, Virginia and Washington, D.C. Ex. D1 (https://www.distance-

cities.com/search?from=arlington+virginia&to=Washington%2C+District+Of+Columbia%2C+

United+States&fromId=&toId=3899&flat=&flon=&tlat=38.9072&tlon=-77.0369&country=)

       2.      Her interest in politics, work in international affairs, and decades in Washington

allowed French to cultivate extensive relationships in several U.S. presidential administrations,

Congress, the Departments of Defense and Energy, and other government agencies. Dkt. 127, p.

20, ¶¶ 1-2; Dkt. 142, p. 1, ¶ 2; Wallop 1 Tr., Ex. B1, 10:19-11:19, 28:12-20, 28:21-30:1. This led

to consulting work for prominent clients. Dkt. 93, p. 3, ¶ 14; Jan. 31, 2019 Yvette “Wang 1 Tr.,”

Ex. E1, 194:20-198:7; Wallop 1 Tr., Ex. B1, 28:12-30:1, 104:16-106:20. She grew significant

connections overseas, consulting for clients in Canada, England, the United Arab Emirates, and

Singapore. Id.; Dkt. 127, p. 20, ¶ 2.

               EASTERN’S RESPONSE: Objection. This fact is not material to any of the issues

raised in Strategic’s Motion for Summary Judgment motion and should not be deemed admitted.

To the extent an answer is required, denied because Ms. Wallop’s alleged relationships do not

qualify her to perform the work contemplated by the contract, including the necessity of being

licensed to provide such services. Ex. A, Answer at 14 ¶¶ 88-102 (admitting that Strategic Vision,

Ms. Wallop, and Mr. Waller were not licensed to conduct private investigation); Ex. F, Wallop I

Tr. at 290:25:-292:2 (same).

               STRATEGIC’S REPLY: Eastern does not dispute Strategic’s facts with evidence

contradicting them. Nor does Eastern contend that Strategic’s facts have not been fully supported

by the evidence cited. Eastern thus admits the facts for purposes of the summary judgment record.

Eastern’s sole challenge is to materiality, not facts. But Eastern does not truly argue that




                                               -4-
        Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 5 of 158




Strategic’s facts are not material; instead, Eastern simply suggests that Strategic’s facts about

Wallop’s background should be “denied” because Strategic and/or Wallop were supposedly

required to be licensed under Virginia’s private security law. But Eastern does not truly argue that

Strategic’s facts are not material; instead, Eastern simply suggests that Strategic’s facts about

Wallop’s background should be “denied” because Strategic and/or Wallop were supposedly

required to be licensed under Virginia’s private security law. Eastern’s licensing argument, in turn,

is really Eastern’s Count III claim for a declaratory judgment that Strategic was not licensed under

a Virginia private security services statute and therefore that the Research Agreement is void. That

argument is the subject of Eastern’s entirely separate motion for summary judgment. Whatever its

merits (which Strategic disputes in its opposition to Eastern’s motion), it has no relevance here,

and is certainly not a ground to “deny” Strategic’s entirely distinct biographical facts about

Wallop’s background, which are either true or false, regardless of whether Strategic or Wallop

were required to hold a license. Strategic certainly disputes Eastern’s opinion that “Ms. Wallop’s

alleged relationships do not qualify her to perform the work contemplated by the contract,

including the necessity of being licensed to provide such services,” but the issue is immaterial to

SOF 2 and to Strategic’s motion. It is admitted but immaterial that Strategic, Wallop, and Waller

were not licensed under the statute.

       Eastern’s materiality objection should be overruled on an independent ground to the extent

it hinges on Eastern’s theory that the only relevant qualification is whether Strategic held a “private

security” license in Virginia. As a matter of law, the Virginia licensing requirement applies to the

Research Agreement.2         The statute regulates private security occupations through the state

Criminal Justice Services Board, including alarm respondents, locksmiths, armored car personnel,


2
       Strategic incorporates its discussion of the inapplicability of the Virginia statute found at Dkt. 272, pp. 16-
22.


                                                        -5-
        Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 6 of 158




central station dispatchers, and armed security officers, among others, and imposes penalties for

those who fail to comply with the statute or Board regulations. See Va. Code Ann. § 9.1-138; 9.1-

147. It generally regulates activities parallel to, or even in place of, law enforcement in the State

of Virginia. The only profession that does not deal with physical security is “private investigator,”

but that work must be obtaining information on crimes or civil wrongs. Va. Code Ann. § 9.1-138.

       In contrast, the Research Agreement had a political purpose—Guo Wengui and his network

wanted to achieve wholesale regime change in China by conducting research over a three year

period on subjects that were not disclosed by Eastern to Strategic before the contract was signed.

Ex. F1, R. Agreement, Dkt. 267-1, p. 5 (“Duration”); Wallop 1 Tr., Ex. B1, 83:24-84:7, 85:10-

86:11, 174:4-8, 175:3-176:18 (subject names were not disclosed until after the contract was

signed). Guo testified that the Agreement would allow him to advance his alleged political goals:

“Q. Do you want to undermine the current leadership of the People's Republic of China? A. I'm

not just trying to undermine the government; I'm trying to eliminate the current government, to --

I'm trying to eliminate the party, Chinese Communist Party, to bring rule of law and freedom to

China.” Guo 1 Tr., Ex. G1, 33:6-12, 35:12-36:4, 39:9-19 (emphasis added). See Waller 1 Tr., Ex.

H1, 24:16-25:13 (“He wanted to do battle with the Chinese Communist Party leadership.”); 34:5-

11 (“Guo had a three-year plan. He wanted a three-year contract to fulfill that plan.”). Guo’s and

Eastern’s claims that they would use the research to expose “crimes” against the Chinese people

or government were rhetorical references to exposing public corruption rather than a specific plan

to use the research in connection with adjudicating specific crimes against particular victims:

               Q.ꞏ Do you know why Mr. Guo cares if these individuals are
               committing crimes against the Chinese government?ꞏ
               MR. GRENDI:ꞏ Objection.ꞏ You can answer.
               A.ꞏ It's a big question, but I love to answer.ꞏ And if you follow all
               the media, including New York Times, Washington Post, Wall
               Street Journal, all of this, big media internationally, and his own



                                                -6-
        Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 7 of 158




               social media, you will have the answer.
               Q.ꞏ How about you provide me with your answer?
               A.ꞏ Because he spoke out on behalf of a Chinese outrage, common
               people, about the corruption of Chinese certain high official.
               There's no rule of law and democracy in Mainland of China. ꞏAnd
               Chinese outrage people, they deserve, and they urgently, hungrily
               need that. So he believed what he has been doing until now, since
               two years ago, is for justice and for rule of law, democracy of
               China.

               Wang 1 Tr., Ex. E1, 37:8-38:7 (underling added).

       In its materiality objection, Eastern cites no case holding that the statute requires a party to

obtain a state license to conduct research into figurative “crimes” or “wrongs” to further political

and public policy goals in another country. Nor has the Virginia legislature endorsed such an

expansive view of what constitutes private investigation in Virginia. Indeed, over time, the statute

came to list 31 exceptions to the definition of “private investigator.” Va. Code Ann. § 9.1-140 (29)

(exemption for reviewing, analyzing digital information and electronic data).

       At any rate, this Court need not reach the legal questions surrounding the Virginia statute

here, as that controversy is the focus of an entirely separate motion. Wallop’s experience is a

background, historical fact, and her state of licensure neither proves nor disproves those facts.

       3.      In 2005, French formed Strategic Vision as a consulting firm for research and

analysis of political intelligence. Wallop 1 Tr., Ex. B1, 10:10-21, 16:16-17:8, 28:12-30:1; Dkt.

127, p. 20, ¶¶ 1-2; Dkt. 142, p. 1, ¶ 2; S.V. Reg., Ex. A1. Its clients are typically diplomats or

political figures. Wallop 1 Tr., Ex. B1, 28:12-30:1, 17:9-21:7; Dkt. 93, p. 3, ¶ 14; Wang 1Tr., Ex.

E1, 194:20-198:7; Dkt. 127, p. 20, ¶ 2. ADMITTED: Strategic’s principal place of business has

always been French’s Virginia residence. Dkt. 127, p. 20, ¶ 1; Dkt. 142, p. 1, ¶ 1; Wallop 1 Tr.,

Ex. B1, 8:25-9:4; S.V. Reg., Ex. A1. ADMITTED: Strategic has never had employees. Wallop

1 Tr., Ex. B1, 24:1-3.




                                                 -7-
        Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 8 of 158




               EASTERN’S RESPONSE: As to the first two sentences, objection. These facts

are not material to any of the issues raised in Strategic’s Motion for Summary Judgment motion

and should not be deemed admitted. To the extent an answer to the first two sentences is required,

denied because Ms. Wallop’s alleged relationships do not qualify her to perform the work

contemplated by the contract, including the necessity of being licensed to provide such services.

Ex. A, Answer at 14 ¶¶ 88-102 (admitting that Strategic Vision, Ms. Wallop, and Mr. Waller were

not licensed to conduct private investigation); Ex. F, Wallop I Tr. at 290:25:-292:2 (same) and 29

(conceding that “investigatory research” is not a core service of Strategic Vision).

               As to the third and fourth sentences, admitted. Eastern further responds, however,

that French Wallop’s residence, and therefore Strategic’s principal place of business, was and is

in Arlington, Virginia. Ex. A, Answer at 1 ¶ 2; Ex. B, Strategic’s Admissions ¶ 18. Eastern further

responds that French Wallop was Strategic’s only principal/employee. Ex. B, Answer ¶ 9; Ex. F,

Wallop I Tr. at 17:9-14; Ex. G, Wallop II Tr. at 6:4-16; see also Ex. F, Wallop I Tr. at 9:1-4.

               STRATEGIC’S REPLY: Eastern objects as immaterial to the first two sentences

of SOF 3 but does not dispute these facts with any evidence contradicting them. Nor does Eastern

contend the facts have not been fully supported by the evidence cited. These facts will be deemed

admitted when the Court rejects Eastern’s materiality objection. As noted in Strategic’s reply on

SOF 2, Eastern’s materiality objection is illogical to the extent it requires a foray into the

applicability of the Virginia private security services statute. Further, even on its own terms, the

materiality objection is wrong because the Virginia statute does not apply. Strategic incorporates

its additional discussion of the Virginia licensure statute found in its Reply in support of SOF 2

here.




                                                -8-
        Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 9 of 158




       Finally, for emphasis supposedly helpful to its argument that the Virginia licensure statute

applies, Eastern restates a fact Strategic already itself stated and thus does not dispute—that it

operates out of Wallop’s residence in Arlington, Va. (“Strategic’s principal place of business has

always been French’s Virginia residence.”) Also, an LLC is made up of “members,” and may or

may not have employees, such that Eastern’s statement “French Wallop was Strategic’s only

principal/employee” is false. Strategic has never had employees. Wallop 1 Tr., Ex. B1, 24:1-3.

Eastern cites no evidence to contradict this fact. This, however, is not material to any of the issues

raised in Strategic’s Motion for Summary Judgment.

       4.      ALL FACTS ADMITTED: In about November 2017, Strategic Vision received

a new client referral from French’s longtime acquaintances Dr. Lianchao Han and William Gertz,

both prominent Washington figures. Wallop 1 Tr., Ex. B1, 11:24-12:21, 89:9-91:1, 31:23-35:7.

Dr. Han immigrated to the United States from China, and worked in the U.S. Senate for several

years (including for the late Senator Wallop) on matters relating to China. RJN, Dkt. 264, ¶ 2;

Wallop Aff., Ex. C1, ¶¶ 2-3. After the Tiananmen Square Massacre in 1989, Dr. Han helped found

the Independent Federation of Chinese Students and Scholars. RJN, Dkt. 264, ¶ 2. William “Bill”

Gertz is an investigative reporter and columnist who had already written several articles on Guo

and China, the author of several books about national security (during this lawsuit, he wrote a book

on Guo and China),, and a national speaker on these topics. Wallop 1 Tr., Ex. B1, 12:16-21, 33:15-

21; Oct. 15, 2019 William “Gertz Tr.,” Ex. I1, 17:2-24:21, 25:18-21.

               EASTERN’S RESPONSE: Admitted. Eastern further responds that Bill Gertz is

a former reporter for the Washington Free Beacon and a current reporter for the Washington Times,

is a mutual acquaintance of Mr. Guo and Ms. Wallop and Mr. Waller, and was involved in bringing

Eastern and Strategic together for the purposes of entering into the Research Agreement. Ex. J,




                                                 -9-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 10 of 158




Gertz Tr. at 17:2-12, 64:19-76:19, 126:5-8-127:16; Ex. F, Wallop I Tr. at 31:23-34:19; Ex. H,

Waller I Tr. at 116:10-117:9, 162:1-163-25. Eastern responds further that L. Han is a mutual

acquaintance of Mr. Guo and Ms. Wallop and Mr. Waller, and he was involved in bringing Eastern

and Strategic together to enter into the Research Agreement. Ex. K, Dep. Tr. L. Han. Tr. at 30:19-

34:5, 38:20-14; Ex. F, Wallop I Tr. 34:20-35:1.

       5.      ALL FACTS ADMITTED: The prospective new client was Guo Wengui (a/k/a

Miles Kwok), who Dr. Han and Gertz stated was a wealthy businessman who had moved to the

U.S. to escape political persecution in China and who had recently purchased the penthouse at the

Sherry-Netherland Hotel in New York City. Wallop 1 Tr., Ex. B1, 36:18-23, 89:9-91:1, 169:20-

170:3; Aug. 2, 2019 “Guo 1 Tr.”, Ex. G1, 104:12-105:11, 103:4-23; Nov. 11, 2019 “Chunguang

[Han] Tr.,” Ex. J1, 5:14-17, 25:19-24, 92:10-93:25. According to Dr. Han and Gertz, Guo had

developed several broad goals involving the Chinese government beneficial to the people of China.

Wallop 1 Tr., Ex. B1, 88:3-89:5; Guo 1 Tr., Ex. G1, 45:3-46:16; Aug. 28, 2019 “Lianchao [Han]

Tr.,” Ex. K1, 53:13-20; Gertz Tr., Ex. I1, 60:16-20, 64:16-65:2, 66:15-67:5, 69:3-8, 69:17-70:1,

128:6-129:6, 131:1-14. In September 2017, just before being introduced to French Wallop, Guo

had filed an application for asylum in the United States. Guo 1 Tr., Ex. G1, 9:16-21; Lianchao

Tr., Ex. K1, 30:11-31:20.

       EASTERN’S RESPONSE: Admitted.

       6.      Initially, Guo looked to Strategic Vision for public relations and communications

advice regarding his integration into the U.S., such as where to buy residential and business

property in Washington, D.C. to achieve a high profile presence there and what personal and

business associations to make to advance his goals involving China. Wallop 1 Tr., Ex. B1, 32:17-




                                              -10-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 11 of 158




38:4, 41:11-42:11, 43:15-45:25, 87:23-89:5; Gertz Tr., Ex. I1, 137:5-16. This early, gratis advice

did not give rise to the claims here.

               EASTERN’S RESPONSE: Denied, except Eastern admits that from the parties’

introduction through the signing of the Research Agreement, representatives of Eastern (Mr. Guo

and Ms. Wang) conferred with representatives of Strategic (Ms. Wallop and Mr. Waller) regarding

a variety of services that Strategic Vison purportedly could provide, including investigatory

research. Ex. F, Wallop I Tr. at 31:23-109:18; Ex. H, Waller I Tr. at 18:8-38:14. Eastern further

responds that L. Han’s and Gertz’s testimony make clear that it was Strategic Vision that was

pitching its services to Mr. Guo, not the other way around. L. Han Tr. at 39:15-41:13; Gertz Tr.

at 130:4-11, 132:23-134:4.

               STRATEGIC’S REPLY:            Eastern has not effectively controverted these facts.

Indeed, Eastern does not cite evidence to support its denials and the facts were fully supported by

the evidence Strategic cited (Eastern does not dispute that sufficient evidence was cited). Eastern

instead cites testimony from Wallop spanning over 70 pages, which is ineffective to prove any

particular fact. Eastern also cites Waller’s testimony but it only provides support to Strategic’s

facts, including that it was Guo seeking services from Strategic (not the other way around, which

Strategic disputes) because Guo “had a big vision of things that he wanted to do.” Waller 1 Tr.,

Ex. H1, 30:3-11. At a meeting in December 2017 (Waller 1 Tr., Ex. H1, 21:21-22:7):

               It was a lengthy meeting at his house…
               he told us what he wanted to
               do.ꞏ We then said how we could meet that.ꞏ

               Waller 1 Tr., Ex. H1, 22:22-23:13.

               Q.ꞏ ꞏ You described he told you what he
               wanted.ꞏ What did he tell you he wanted?
               A.ꞏ ꞏ He wanted to do battle with the Chinese
               Communist Party leadership.



                                               -11-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 12 of 158




               Waller 1 Tr., Ex. H1, 24:16-19.

               Q.ꞏ ꞏ When did you talk to Bill Gertz?
               A.ꞏ ꞏ At about that same time.ꞏ Bill Gertz
               had asked French Wallop if she could do this
               work.ꞏ She said she would like to bring me in.


               Waller 1 Tr., Ex. H1, 26:9-16 (underlining added).

               A.ꞏ ꞏ Yes.ꞏ Guo had a big vision of things
               that he wanted to do, and between Mrs. Wallop's
               own research and connections and my own, we could
               provide all of that or arrange for it to be
               provided.

               Waller 1 Tr., Ex. H1, 30:3-11 (underlining added).

       The testimony Eastern cites from Waller also supports the fact that Guo asked Strategic for

advice on real estate purchase and public relations through formation of a non-profit—“[t]here was

more that he asked us to do.” Waller 1 Tr., Ex. H1, 30:12-24, 31:12-32:3. Strategic thus must

dispute Eastern’s statement “L. Han’s and Gertz’s testimony make clear that it was Strategic

Vision that was pitching its services to Mr. Guo, not the other way around.” As Lianchao’s

testimony described above shows, it was Guo (following Lianchao’s concept) who wanted the

research from Strategic. Lianchao Tr., Ex. K1, 126:22-128:9; 137:20-139:20, 46:17-47:9, 138:12-

139:15. Further, Guo asked Strategic for advice on real estate purchase and public relations

through formation of a non-profit—“[t]here was more that he asked us to do.” Waller 1 Tr., Ex.

H1, 30:12-24, 31:12-32:3. However, Eastern’s mischaracterization of the roles of each side in

seeking/offering services is not material to the issues raised in Strategic’s Motion for Summary

Judgment.

       Finally, the parties are mostly in agreement about Eastern’s statement “From the parties’

introduction through the signing of the Research Agreement, representatives of Eastern (Mr. Guo



                                                 -12-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 13 of 158




and Ms. Wang) conferred with representatives of Strategic (Ms. Wallop and Mr. Waller) regarding

a variety of services that Strategic Vison purportedly could provide, including investigatory

research.” The sole concern is Eastern ignores that Lianchao Han was decidedly integral both in

the representation of Eastern during the negotiation of the services that Strategic would provide

and the preparation of the Research Agreement. He was not simply an introducing party. In fact,

he originated the idea for the research into Chinese political officials that developed into the

Research Agreement. Lianchao Tr., Ex. K1, 126:22-128:9; 137:20-139:20. This was to “sustain”

Guo’s image as a “whistleblower.” Id., 46:17-47:9. Lianchao told Guo that “once we have solid

evidence, we can expose them.” Id., 138:12-139:15. Lianchao also was involved in the negotiation

of the terms of the contract. The extent of Lianchao’s involvement, however, is not material to

any of the issues raised in Strategic’s Motion for Summary Judgment.

       7.      Ultimately, Strategic Vision was asked to contribute to Guo’s integration efforts by

conducting research to expose corruption within the Chinese Communist Party (“CCP”), which

Guo would then use to undermine the Chinese regime in China. Guo 1 Tr., Ex. G1, 45:3-46:16;

Wallop 1 Tr., Ex. B1, 88:3-89:22; Oct. 30, 2019 Eastern Profit Fed. R. Civ. P. 30(b)(6) “Wang 2

Tr.,” Ex. L1, 197:18-208:22, 202:2-204:20, 149:5-150:9. Specifically, research was needed to

examine questionable interactions between CCP members and Chinese nationals living in the

United States and abroad. Id.; Lianchao Tr., Ex. K1, 279:10-14. Although Strategic Vision did

not receive any specific names to research until after entering into a contract, Guo believed there

was a large number of corrupt CCP officials and that, by exposing them, he could achieve the long-

term objective of breaking CCP’s control over China, creating a regime change that would turn

China from a strategic adversary to a friend of the United States and pave the way for democracy

and freedom for the people of China. Guo 1 Tr., Ex. G1, 39:9-19, 45:3-46:16; Wang 2 Tr., Ex.




                                               -13-
         Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 14 of 158




L1, 49:7-21, 202:2-204:20, 149:5-150:9; Wallop 1 Tr., Ex. B1, 88:3-89:22; Lianchao Tr., Ex. K1,

226:10-18. Guo claimed that he needed Strategic Vision to advise him on the political weaknesses

of CCP members in high government positions. Id.

                 EASTERN’S RESPONSE: Admitted that exposing CCP corruption was Eastern’s

intention in contracting for the research, but denied that Eastern represented that purpose to

Strategic prior to entering into the contract. Strategic has failed to cite any evidence as required

under Local Rule 56.1(d) that Eastern or anyone on behalf of Eastern, including Mr. Guo,

represented to Strategic the purpose for which Eastern was planning on using the investigatory

research. In fact, Ms. Wallop admitted that Strategic did not know for what purpose Eastern was

proposing to use the investigatory research and thought that Eastern might “run it both ways” (that

is, both for and against the CCP), and that Strategic “never [even] discussed what the research

would be used for . . . with Mr. Guo or Ms. Wang or Mr. Han.” Ex. ___, Wallop I Tr. at 59:2-

61:13.

                 STRATEGIC’S REPLY: Eastern falsely states that Strategic has not supported the

fact that Guo and/or others on his behalf conveyed to Strategic that Guo intended to use the research

to effect a regime change in China. Likewise, against the record evidence, Eastern “den[ies] that

Eastern represented that purpose to Strategic prior to entering into the contract.” In fact, Strategic

cited three sources of evidence proving that Guo and/or others on his behalf conveyed to Strategic

that Guo intended to use the research to effect a regime change in China. First, Strategic cited the

testimony of Lianchao Han (Lianchao Tr., Ex. K1, 226:10-18). Han was Guo’s agent for purposes

of negotiating the contract.3 Eastern admits as such in responding to SOF 4 above: “Eastern

responds further that L. Han is a mutual acquaintance of Mr. Guo and Ms. Wallop and Mr. Waller,


3
        Lianchao Tr., Ex. K1, 28:6-29:3, 30:19-31:3, 33:3-10, 42:8-15, 48:10-52:7, 23:17-25:9, 160:20-162:9,
126:22-128:9; 137:20-139:20.


                                                      -14-
        Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 15 of 158




and he was involved in bringing Eastern and Strategic together to enter into the Research

Agreement.” Similarly, in its Answer to Strategic’s Counterclaim (Dkt. 127, p. 21, ¶ 4), Eastern

alleged admitted that “substantive interactions concerning the Agreement prior to its termination

consisted of interactions between French Wallop, J. Michael Waller, Guo Wengui, Lianchao Han

…” Dkt. 142, p. 2, ¶ 4 (emphasis added). Lianchao is thus a material witness on the discussions

that Guo and Eastern had with Strategic about the purpose of the Research Agreement.

        In SOF 7, Strategic cited Lianchao’s testimony (226:10-18) to show that Eastern had

represented—to Strategic—Guo’s purpose for the contract as being “anti-CCP” and that “[t]he

reason we're doing this is to disrupt the regime.”:

               Q. Did Guo represent to Strategic Vision that he was a dissident?
               MR. GAVENMAN: Objection, form.
               MR. GRENDI: Objection to form.
               THE WITNESS: I don't think he specifically said he's a dissident, but I think he
               made his intention clear to them that he's anti-CCP. This is the agenda. The reason
               we're doing this is to disrupt the regime.

Lianchao Tr., Ex. K1, 226:10-18 (underlining added).

        Second, again in SOF 7, Strategic cited Yvette Wang’s testimony as Eastern’s corporate

representative: Wang 2 Tr., Ex. L1, 149:5-150:9. When asked how Wang knew the purpose of

the research (described by Chunguang Han for Eastern as “trying to disclosure the Chinese

corrupted official by investigation”) (Wang 2 Tr., Ex. L1, 149:5-14, cited in SOF 7), she testified

that she learned the purpose from Guo, Wallop and Waller: “from Miles and from Wallop, Waller,

both,” the latter two who “represented themselves, the best research company, professional

qualified who can help our research. So I got to know about this research from there.” Wang 2

Tr., Ex. L1, 149:5-150:9 (emphasis added). In other words, Wallop and Waller discussed with

Wang the purpose of the contract. Finally, Wallop testified that although she did not fully know

Guo’s purpose for the research, she knew enough that the purpose included an objective against



                                                -15-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 16 of 158




the CCP: “Guo wanted to use towards his investigation of these individuals. He was going to use

it against them, for whatever purpose.” Wallop 1 Tr., Ex. B1, 88:3-89:22 (cited above).

       Guo himself admitted that he told Strategic, prior to entering the contract, that his purpose

was to use its research to fight the CCP:

                Q. Did you tell French Wallop and Mike Waller that you shared those
                goals?
                A. Yes. Our goal is the same. Overthrow the Chinese Communist Party.
                A. To overthrow the Chinese Communist Party.

               Guo 1 Tr., Ex. G1, 31:24-32:6.

               Q. Mr. Guo -- Mr. Guo, how do you intend accomplish the goal that you
               just described to us? (DIR)
               MR. HARMON: Direct the witness not to answer.
               A: I'm not answering this question.
               BY MR. GREIM:
               Q. Was your work with Strategic Vision intended to accomplish the goal
               that you just described to us?
               A. Yes.
               Q. Is that what you told French Wallop and Mike Waller?
               A. Yes.
               Q. When did you tell them that?
               A. Between -- I don't recall the exact dates, but it's probably between
               November 2017 and February 2018, when we signed the contract.

               Guo 1 Tr., Ex. G1, 35:12-36:4 (underlining added).

       Waller had heard of this objective from Lianchao and Gertz before Waller met Guo in

early December 2017. Waller 1 Tr., Ex. H1, 21:16-22:7, 24:16-26:8. Accordingly, Strategic

strongly disputes Eastern’s statement that Strategic “‘never [even] discussed what the research

would be used for . . . with Mr. Guo or Ms. Wang or Mr. Han.’” The statement is incorrect.

This point, however, is immaterial to Strategic’s dispositive motion.

       Strategic also must take issue with how Eastern characterizes Wallop’s testimony at

Wallop 1 Tr., Ex. B1, 59:2-61:13, in an attempt to show that Strategic believed Guo planned to

use the research both for and against the CCP. This is disputed, although the parties’ differing



                                                -16-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 17 of 158




perspectives are immaterial to Strategic’s Motion for Summary Judgment. The point should be

made, however, that Eastern takes the testimony out of its context, which was what Wallop

believed Guo actually did with the research (in Wallop’s words, “what happened to it”), not what

Guo or his agents represented to Strategic prior to the contract would be the planned use of the

research. Hence, Wallop testified, past tense, “We have no idea what Yvette did with it.ꞏ We have

no idea what Guo did with it.ꞏ We have no idea what happened to it.” Wallop 1 Tr., Ex. B1, 60:6-

11. Wallop further completely dispels the notion that, had she known Guo intended to use the

research for anything supportive of the CCP, Strategic still would have entered the contract: “[w]e

cared very much what it was going to be used for. We are very adamantly anti-communist… We

are very pro-democracy.” Id., 60:12-20. Wallop then testified that Strategic understood the

research “would be used to fight against the communist party in China.” Id., 21-61:1.

       8.      Strategic Vision agreed to consider the project but requested certain conditions.

First, based on Guo’s warnings, French was concerned that any association between Strategic

Vision and Guo could lead to surveillance by the Chinese government, reprisals, and even physical

danger. Wallop 1 Tr., Ex. B1, 168:4-170:3, 298:15-20; Wallop Aff., Ex. C1, ¶¶ 4-5; Guo 1 Tr.,

Ex. G1, 45:3-46:16; Lianchao Tr., Ex. K1, 12:9-13:13. Later, after Strategic Vision began work,

Guo claimed that the Chinese Embassy in Washington was surveilling French’s residence, writing

down the name, in English and Chinese characters, of the person he claimed the Embassy had

assigned. Wallop Aff., Ex. C1, ¶¶ 4-5.

               EASTERN’S RESPONSE: Denied. The Research Agreement does not contain

any of the conditions Strategic claims it does. See generally, Ex. M, Research Agreement.

               STRATEGIC’S REPLY:            The facts are fully supported by the evidence that

Strategic cites, and Eastern does not contend otherwise. Nevertheless, Eastern tries to dispute the




                                               -17-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 18 of 158




facts, but with nothing more than a vague reference to the 5-page Research Agreement. Eastern

cites no evidence (or legal principle) holding that a contract must contain a description of each and

every circumstance existing at the time it was signed or else the circumstance did not occur. If

that were the case, the law would not recognize a claim of fraudulent inducement by silence.

       9.      The parties therefore agreed to secrecy measures, such as circuitous payment

routes, and later agreed in their written contract “that the Client may direct other entities to pay the

Contractor, and that such payments will be deemed satisfactory compensation by the Contractor.”

Wang 1 Tr., Ex. E1, 11:19-12:11; R. Agreement Ex. F1, (Ex. 2 to Wang Depo 1.), p. 5; Wallop 1

Tr., Ex. B1, 168:4-170:3; Nov. 19, 2019 Strategic Vision Fed. R. Civ. P. 30(b)(6) Tr. (“Waller 2”),

Ex. M1, 95:16-25; Wallop Aff., Ex. C1, ¶ 4. For other reasons, as it turned out, no funds ever

passed through Eastern’s hands. Wang 1 Tr., Ex. E1, 203:11-15.

               EASTERN’S RESPONSE: Denied. The Research Agreement does not require

Eastern to use a “circuitous payment route”; instead, the provision is permissive and allows Eastern

to pay Strategic through other entities, but does not require it to do so— “the Client may direct

other entities to pay the Contractor, and that such payments will be deemed satisfactory

compensation by the Contractor.” Ex. M, Research Agreement at 5.

               STRATEGIC’S REPLY:              Eastern does not deny that the parties agreed to

secrecy measures, that funds never passed through its own hands to Strategic under the contract,

or the existence and correct citation of the cited contract language. Instead, Eastern attempts to

argue what the terms of the Research Agreement mean. SOF 9 concerns secrecy measures the

parties agreed to independent of the Research Agreement, and simply cites a complementary

provision of the Research Agreement. Strategic thus admits Eastern’s statement that “The

Research Agreement does not require Eastern to use a ‘circuitous payment route’; instead, the




                                                 -18-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 19 of 158




provision is permissive and allows Eastern to pay Strategic through other entities, but does not

require it to do so—‘the Client may direct other entities to pay the Contractor, and that such

payments will be deemed satisfactory compensation by the Contractor.’” However, Eastern cites

no evidence, and does not argue, that the Research Agreement was the parties’ complete agreement

on the issue of secrecy, or that it somehow supplanted the parties’ earlier agreement to use a

circuitous payment route. Eastern’s attempted controversion of Strategic’s evidence by mere

citation to the Research Agreement is ineffective.

       10.     In addition, the parties would exchange reports and identification of research

subjects only through in-person contact at secure locations, and this would require extensive travel

and other time-consuming personal effort by Strategic Vision. R. Agreement Ex. F1, p. 1; Wang

1 Tr., Ex. E1, 77:18-78:18; Wallop 1 Tr., Ex. B1, 136:13-20; Waller 2 Tr., Ex. M1, 127:4-15; Feb.

8, 2019 Michael “Waller 1 Tr.”, Ex. H1, 67:9-68:2. Guo likewise was expected to refrain from

any conduct that would compromise the security of Strategic Vision’s work. Wallop 1 Tr., Ex.

B1, 283:11-285:11. ADMITTED: The parties’ contract required “the strictest secrecy[,] not to

disclose the existence of the contract, work relating to the contract, sources and methods used to

execute the contract and participants in formulating supervising or executing the contract's

provisions, to any third party…” R. Agreement Ex. F1, p. 1.

               EASTERN’S RESPONSE: As to the first and second sentences, denied. The

Research Agreement does not contain any of the measures that Strategic claims that it does in those

sentences. See generally, Ex. M, Research Agreement. Regarding the exchange of reports, the

Research Agreement required only that the deliverables be provided “by USB drive only.” Id. In

fact, Strategic’s course of conduct makes clear that absolute secrecy was never its concern. Ex. F,




                                               -19-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 20 of 158




Wallop II Tr. at 40:9-41:11 (testifying that she shared flash drives provided by Eastern to her

neighbor). As to the third sentence, admitted.

               STRATEGIC’S REPLY:               As with its attempted but ineffective controversion

of SOF 9, Eastern here makes a vague reference to the 5-page Research Agreement without

establishing, factually, that the parties agreed for each and every agreement governing their

interactions to be laid out in writing there or, legally, that the text of the Research Agreement itself

is the only available evidence of a circumstance in which it was executed. Strategic cited evidence

fully supporting these facts. They are admitted, and that does not change if, as it does, Strategic

admits Eastern’s construction of the Agreement that “Regarding the exchange of reports, the

Research Agreement required only that the deliverables be provided ‘by USB drive only.’” The

parties’ positions are harmonious.

       This case has never involved a claim by Eastern that Strategic breached the Agreement by

revealing confidential information and it is therefore immaterial and disputed that “In fact,

Strategic’s course of conduct makes clear that absolute secrecy was never its concern.” Eastern’s

statement is disputed and based on a single occasion when Wallop viewed the drives with her

neighbor in an effort to access them and potentially diagnose malware which immediately

activated itself on her computer, in a “nightmare” situation, when she first tried to view them on

her own computer; the purpose was not to view or share information that Strategic otherwise kept

in confidence under the contract. Wallop 1 Tr., Ex. B1, 175:7-176:18. The neighbor was “a friend

who kindly was trying to see if there was something the matter with the flash drives.” Id. This

incident is immaterial to Strategic’s motion.

       11.     Second, Strategic Vision would engage subcontractors (intelligence analysts in the

U.S. and overseas, which Strategic Vision described as a “team” and not its own employees) to




                                                 -20-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 21 of 158




perform the research that Strategic Vision would then incorporate into political advice for Guo.

Wallop 1 Tr., Ex. B1, 17:9-21:7, 80:10-24, 82:21-83:23, 79:9-20, 138:17-139:6; Wang 1 Tr., Ex.

E1, 179:23-186:20; Waller 1 Tr., Ex. H1, 129:22-130:17, 132:15-133:13.

              EASTERN’S RESPONSE: Objection. Strategic has not provided any admissible

evidence that such subcontractors were ever retained by Strategic. To the extent an answer is

required, denied. The Research Agreement does not mention anything about Strategic hiring

subcontractors or providing political advice to Mr. Guo.       See generally, Ex. M, Research

Agreement.

              STRATEGIC’S REPLY:             Eastern purports to challenge the admissibility of the

evidence cited by Strategic but provides no particular reason that it is supposedly inadmissible.

Strategic cited testimony from its principal, Wallop, that she personally worked on “collecting

teams” for the research needed under the contract, including “from the U.K. … from Israel…from

the Middle East” and other “networks.” Wallop 1 Tr., Ex. B1, 79:9-20, 80:9-24, 82:21-83:23.

Strategic also cited Eastern’s own admission that Strategic had described to Wang its plan to use

teams to conduct the research. Wang 1 Tr., Ex. E1, 179:23-186:20. Finally, Strategic cited

testimony from Waller about his personal travel overseas to meet with “fresh” members of the

subcontractor teams to set up the research project from scratch, all the way down to purchasing

computer equipment. The cited testimony described the cost of this work as $200,000. Waller 2

Tr., Ex. M1, 129:22-130:17, 132:15-133:13.

       In response to all this evidence, Eastern offers merely a vague reference to the 5-page

Research Agreement. This does not support a challenge to the admissibility of the sworn

deposition testimony about the personal activities and experiences of Wallop and Waller on behalf

of Strategic. Nor does the Research Agreement create grounds for Eastern to deny the facts.




                                              -21-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 22 of 158




Eastern has not established, factually, that the parties agreed for each and every ancillary

circumstance to be laid out in writing or else it never happened or, legally, that a contract is the

only available evidence of an ancillary circumstance in which it was executed. Strategic cited

evidence fully supporting these facts. They are admitted.

       Eastern’s attempted controversion is ineffective.

       12.     Strategic Vision itself would not conduct the research:

       Q.ꞏ ꞏ Does Strategic Vision do that investigatory research itself?
       A.ꞏ ꞏ No.
       Q.ꞏ ꞏ So you never perform any research yourself?
       A.ꞏ ꞏ No.
       Q.ꞏ ꞏ Who does?
       A.ꞏ ꞏ Whomever we bring on board to do the investigation.
       Q.ꞏ ꞏ So Strategic Vision hires independent contractors?
       A.ꞏ ꞏ Our own team of people that we have worked with off and on through the years, yes.

Wallop 1 Tr., Ex. B1, 19:21-20:8 and 79:9-20, 80:10-24, 82:21-83:23, 153:12-154:24, 130:4-

131:13. Notifying this network and organizing its work would take time and advance startup

funding. Id. and 247:16-18; Waller 1 Tr., Ex. H1, 129:22-130:17, 131:11-133:13.

               EASTERN’S RESPONSE: Denied. As to the first sentence, Ms. Wallop and Mr.

Waller admitted multiple times that they both conducted investigative activities for Eastern on

behalf of Strategic. See e.g., Ex. F, Wallop I Tr. at 17:9-18-12, 21:1-23:6, 51:14-17, 87:7-22,

127:14-128:23, 138:1-16, 151:22-152:13, 153:12-17, 169:5-170:3, 177:5-180:20 (Wallop

describing her personal role in the “investigation”), 183:9-18, 257:2-10; Ex. G, Wallop II Tr. at

29:20-30:16, 89:17-93-11, 96:5-101:15; Ex. H, Waller I Tr. at 33:8-34:3, 195:15-17; Ex. I, Waller

II Tr. at 57:12-16 (“Q. . . . [S]o Strategic Vision did, in fact, set out to investigate a number of

individuals on a list, right? A. Yes.”) (emphasis added). For instance, Ms. Wallop testified that

she personally tracked two individuals on the Subject List:




                                               -22-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 23 of 158




               Q: And then go down a few more lines. There is a debit card
               purchase on March 13th. What is the Grace Bay Club & Spa?
               A: That was to investigate -- there were two Chinese individuals we
               were tracking in the Turks & Caicos.
               Q: So that is an expenditure –
               A: Yes.
               Q: -- of $456 at a spa in Turks & Caicos?
               A: It wasn't a spa, it was a hotel, a night, two nights.
               Q: And your testimony is whom were you investigating?
               A: Two Chinese characters that were on the list.
               Q: And who was with you in Turks & Caicos?
               A: My son was with me, but just we had separate rooms, so --
               Q: But who -- you were there, were you meeting with investigators
               there?
               A: No, I was investigating on my own.
               Q: Why did you need to be in Turks & Caicos?
               A: Because that's where the two Chinese were those two nights.
               Q: And what did you do to investigate them?
               A: I suppose that when you are tracking somebody you are trying
               to gather intelligence, and that's what I was doing.
               Q: That's what I am asking you about. Were you surveilling them?
               A: Yes, to some degree, yes.
               Q: And how did you go about that?
               A: As anybody that does this does, you watch them, you listen, you
               see what they are talking about, you take photographs of them, you
               put it back into the basket of information that we filling.

Ex. G, Wallop II Tr. at 97:5-98:22.

               As to the second sentence, performance under the Research Agreement was to

begin immediately; the parties did not negotiate for and the agreement did not provide for ramp up

time. See generally Ex. M, Research Agreement.

               STRATEGIC’S REPLY:             With its string citation to testimony, Eastern tries to

create the appearance of having sufficient evidence to controvert these facts, but that is simply not

the case. None disprove that Strategic used subcontractors.         At most, Wallop’s testimony

establishes that she conducted in-person physical tracking of two of the research subjects.

However, Eastern does not connect that to the “investigatory research” being done by




                                                -23-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 24 of 158




subcontractor teams under the contract or show that Wallop’s work somehow supplanted the

teams’ research.

       The following examines each of Eastern’s deposition citations and briefly shows why they

are inapposite. This also establishes why Strategic must dispute Eastern’s additional statement

that “Ms. Wallop and Mr. Waller admitted multiple times that they both conducted investigative

activities for Eastern on behalf of Strategic.” The statement is not true but also is not relevant to

the dispositive issues: Wallop 1 Tr., Ex. B1: 17:9-18-12 (Wallop discusses Strategic’s work

generally over the years, not specific to the Research Agreement, and explains that “each client is

different”); 21:1-23:6 (Wallop discusses Strategic’s work generally over the years, not specific to

the Research Agreement, and provides an “overview of the types of research investigations that

Strategic Vision does”); 51:14-17 (Wallop discusses Strategic’s work generally over the years, not

specific to the Research Agreement, and states that her description was because “we [Guo and

Strategic] were speaking about it in generalities”); 87:7-22 (Wallop discusses Team 1 at 87:15-

16); 127:14-128:23 (Wallop discusses the payment structure, not specific activities being done

under the contract); 138:1-16 (Wallop describes “layers” of research but not that she was

performing them); 151:22-152:13 (Wallop describes the cross-checking or verification being done

by the teams); 153:12-17 (same); 169:5-170:3 (Wallop discusses how payment would be made

under the contract); 177:5-180:20 (Wallop confirms the use of Team 1 and describes that she and

Waller divided “the issues” and “aspects of research” in terms of coordinating their completion;

the testimony does not state that Wallop herself performed the investigatory research); 183:9-18

(Wallop discusses but does not define “retrievals”); 257:2-10 (Wallop does not discuss here who

prepared the content of the document). Wallop 2 Tr., Ex. G2: 29:20-30:16 (Wallop testifies that

“I have a number of people that would have helped me and did help me in pulling information on




                                                -24-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 25 of 158




Guo”: this does not establish that Wallop conducted the same work as the teams but rather the

opposite); 89:17-93-11 (Wallop discusses activities after Eastern terminated the Research

Agreement, including that she was looking into fraud by Guo); 96:5-101:15 (Wallop describes

“surveilling” two subjects while in another country).

                                _______________

        Waller 1 Tr., Ex. H1: 33:8-34:3 (Waller describes the project and Guo’s demand for

secrecy; Waller does not describe how the project would be done; 195:15-17 (Waller discusses

Team 1 and Guo’s unrealistic expectations for a quick turnaround on the complicated research);

Waller 2 Tr., Ex. M1: 57:12-16 (Waller discusses the work being done under the contract and does

not contradict his other testimony, cited by Strategic, that the research was being done by the

subcontractors).

        Eastern’s attempted controversion here is, in the end, legally immaterial. Eastern cannot

legally establish that the Virginia private security services statute applies in this case.

        Strategic’s second fact in SOF 12 was wholly within its own experience that “[n]otifying

this network and organizing its work would take time and advance startup funding.” Strategic did

not describe this is a “ramp up” time or assert that the Research Agreement discussed it. It was

nevertheless true and supported by the cited evidence. Eastern has not effectively controverted the

fact or challenged the evidence.

        Strategic admits with qualification that “Performance under the Research Agreement was

to begin immediately; the parties did not negotiate for and the agreement did not provide for ramp

up time.” It is undisputed that the starting date for the Research Agreement was moved back ten

days to January 16, 2018 (Dkt. 93, Eastern’s Second Amended Complaint, p. 4, ¶ 19), and further,

that “Both parties under[stood] that occasional unforeseen challenges may arise that will slow or




                                                 -25-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 26 of 158




block comprehensive research, and that there may be periods in which information is irregular,

unavailable, or incomplete.” See R. Agreement, Ex. F1, Dkt. 267-1, p. 3. This is immaterial to the

issues raised in Strategic’s dispositive motion.

       13.     Guo would not be allowed to contact the network because Strategic Vision’s

relationships and approach to the research were confidential and proprietary, and Strategic Vision

declined to reveal the names or titles of any team members. Wallop 1 Tr., Ex. B1, 82:21-83:23,

53:14-25 (French did not even know Mike Waller’s contacts and vice versa); Waller 1 Tr., Ex. H1,

129:22-130:14, 74:14-77:1. Eastern Profit admitted in testimony that Strategic Vision never

represented that it had in-house employees or particular categories of associates. Wang 1 Tr., Ex.

E1, 179:23-186:20 (and 184:25-185:3: “Q. Something along those lines but never used the words

in-house? A.ꞏ I don't remember that.”).

               EASTERN’S RESPONSE: Denied. As to the first sentence, there is no provision

within the Research Agreement that prohibited Mr. Guo from contacting the “network” or

otherwise knowing the members of Strategic’s “team.” See generally Ex. M, Research Agreement.

As to the second sentence, the record demonstrates that Strategic misrepresented that it had the

expertise and qualifications to perform the Research Agreement, including that it was licensed to

perform a private investigation. Dkt. No. 93 ¶¶ 35-39 (summarizing fraud allegations); Ex. O,

Deposition Transcript of Guo Wengui dated August 2, 2019 (“Guo I Tr.”) at 150:7-151:5

(testifying that Strategic Vision misrepresented its qualifications, including that it was licensed to

perform private investigation, and that Eastern relied on those qualification to its detriment); Ex.

A, Answer at 14 ¶¶ 88-102 (admitting that Strategic Vision, Ms. Wallop, and Mr. Waller were not

licensed to conduct private investigation); Ex. F, Wallop I Tr. at 290:25:-292:2 (same).




                                                   -26-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 27 of 158




               STRATEGIC’S REPLY:              Eastern has not effectively challenged the first

sentence of Strategic’s facts. That the Research Agreement did not expressly prohibit Guo from

contacting the subcontractors does not prove that Guo was actually allowed to contact the

subcontractors. Strategic thus must dispute Eastern’s statement that “There is no provision within

the Research Agreement that prohibited Mr. Guo from contacting the ‘network’ or otherwise

knowing the members of Strategic’s ‘team.’” To the contrary, the Research Agreement called for

a “single line communication between” the parties. R. Agreement, Ex. F1, Dkt. 267-1, p. 1. Aside

from this, a statement that shows the harmony between Strategic’s fact and the contractual

language, the Agreement is silent; it contains no provision affirmatively giving Guo the right to

contact the network or be informed of the identities of subcontractors. Further, Strategic cited

evidence that the parties had agreed on this aspect of their relationship, even if Eastern now

impliedly contends that it should have been spelled out in the contract. Eastern has not established,

factually, that the parties agreed for each and every agreement to be laid out in the Research

Agreement or, legally, that the text of the Research Agreement is the only available evidence of a

circumstance in which it was executed. Strategic cited evidence fully supporting these facts. They

are admitted. Even if they were not, the disputed part of the subject is immaterial; the point is that

Strategic did indeed use subcontractors, a fact that is not disputed.

       Further, Eastern purports to deny the second sentence of Strategic’s facts (“Eastern Profit

admitted in testimony that Strategic Vision never represented that it had in-house employees or

particular categories of associates.”). Strategic’s assertion was supported by a direct citation to the

testimony of Eastern’s corporate representative that she did not recall Strategic representing that

it had an in-house team of investigators. Eastern says it challenges this statement, but it fails to

point to any other evidence showing that Strategic did in fact make this representation. Instead,




                                                 -27-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 28 of 158




Eastern ignores the testimony of its own representative and simply changes the topic to other

purported misrepresentations, claiming that “the record demonstrates that Strategic misrepresented

that it had the expertise and qualifications to perform the Research Agreement, including that it

was licensed to perform a private investigation.” This is not true but, regardless, is not a true

controversion of SOF 13—whether Strategic is licensed or “qualified” in some sense is a different

issue from the issue addressed by SOF 13, namely, whether the project would be staffed by “in

house” Strategic employees or outside contractors. Eastern’s attempt to change the subject is not

a permissible form of contravention, and in the absence of any evidence controverting its own

corporate representative’s admission, Strategic’s fact must be deemed admitted.

       Finally, Strategic disputes Eastern’s statement that “The record demonstrates that Strategic

misrepresented that it had the expertise and qualifications to perform the Research Agreement,

including that it was licensed to perform a private investigation.” In reality, the subject is

immaterial because Strategic was not required to be licensed as a private security service in

Virginia.   The Virginia private security services statute is inapplicable, and Eastern’s new

“licensure fraud” theory would fail as a matter of law. Strategic has established its qualifications

for the type of project called for by the Research Agreement, SOF 2, and these facts are admitted

by Eastern because it offered absolutely no evidence in contradiction.

       There are several reasons why Eastern has not proven that Strategic misrepresented its

abilities. First, Eastern does not rely on competent evidence. Eastern first cites its own Second

Amended Complaint (Dkt. 93) as evidence of Strategic’s purported misrepresentations, but

Eastern’s own pleadings are not evidence. Even if parties could cite their own pleadings as

evidence on summary judgment, however, this particular pleading fails to actually contain the cited

material. Nowhere in Paragraphs 35-39, where Eastern admits it has set forth its fraud claims, does




                                               -28-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 29 of 158




Eastern allege that Strategic made any representation about its licensure under Virginia law. In

reality, Eastern never pled this theory of fraud. Ultimately, its own only proffered evidence in

support is an isolated statement by Guo in his deposition that “they told me that, you know, they

had all the licenses necessary.” Guo 1 Tr., Ex. G1, 150:5-151:5. But apparently Guo never

communicated this supposed misrepresentation to Eastern, the party that was supposed to have

relied on it. A few minutes later in his deposition, Guo testified as follows: “Q. Did you ever

communicate the promises that Strategic Vision made to you, to Eastern Profit?” [Objection to the

form] A. No.” Guo 1 Tr., Ex. G1, 175:10-23. Guo claimed he did not know whether Eastern Profit

ever learned of this purported misrepresentation made to him. Id. Thus, even if it were proper for

Eastern to belatedly raise this unpled theory of “Virginia licensure” fraud now, in a summary

judgment opposition, the only witness who can claim he heard the representation acknowledged

that he did not pass it on to Eastern.

       14.     ADMITTED: To help set up and monitor the network and prepare its eventual

advice to Guo, Strategic Vision would partner with Mike Waller, who was introduced to Guo

during contract negotiations. Wallop 1 Tr., Ex. B1, 35:25-37:22, 11:12-13:1; Gertz Tr., Ex. I1,

131:1-20.    Dr. Waller, a Ph.D. in international security affairs, is an expert in strategic

communications, with a focus on intelligence, political warfare, public diplomacy, and terrorism

avoidance. RJN, Dkt. 264, ¶ 4. ADMITTED: Dr. Waller is not a member or employee of

Strategic Vision but was invited to work on the project by French, who he has known

professionally for many years. Wallop 1 Tr., Ex. B1, 11:12-12:9, 24:1-3, 16:12-17:8; Waller 1

Tr., Ex. H1, 10:8-11:25.

               EASTERN’S RESPONSE: Admitted as to the first and third sentences. As to

second sentence, denied. Strategic has not substantiated Mr. Waller’s communications, including




                                              -29-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 30 of 158




its contention that he is an expert on intelligence. Ex. A, Answer at 14 ¶¶ 88-102 (admitting that

Strategic Vision, Ms. Wallop, and Mr. Waller were not licensed to conduct private investigation);

Ex. F, Wallop I Tr. at 290:25:-292:2 (same).

               STRATEGIC’S REPLY:              Eastern attempts to challenge information about

Waller’s educational background and experience in international security affairs (the fact: “Dr.

Waller, a Ph.D. in international security affairs, is an expert in strategic communications, with a

focus on intelligence, political warfare, public diplomacy, and terrorism avoidance.”) with

Eastern’s legal argument about whether Virginia’s private security statute applies in this case.

There is no dispute that Waller holds a Ph.D. in international security affairs or that he has long

experience in strategic communications. Nor should the Court accept the notion that the only

qualification required of Waller for this project was whether he was licensed by the State of

Virginia for private security services. The statute is legally inapplicable in this case, and Strategic

incorporates herein its discussion above in reference to SOF 2. Eastern’s materiality challenge is

ineffective to controvert this second sentence of SOF 14.

       15.     Third, given the uncertainties attendant to researching a large group of foreign

subjects, Strategic only could approximate the time required to prepare a report on a given person,

and could not guarantee a particular result at a particular time. Thus, the contract later allowed for

adjustments for “irregular circumstances”: “[b]oth parties understand that occasional unforeseen

challenges may arise that will slow or block comprehensive research, and that there may be periods

in which information is irregular, unavailable, or incomplete. The Contractor will endeavor to

make all research and reports as complete as possible in a timely scheduled manner.” R.

Agreement, Ex. F1, p. 3.




                                                 -30-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 31 of 158




               EASTERN’S RESPONSE: As to the first sentence, Eastern denies the sentence as

stated and refers to the terms of the Research Agreement itself, in which Strategic agreed to a very

specific deliverable schedule. Eastern further responds that the parties agreed in the Research

Agreement that Eastern would not be obligated to pay Strategic unless it successfully provided

each deliverable called for in the terms of the Research Agreement; if no deliverables were

provided, Eastern had no obligation to pay Strategic under the Research Agreement. Ex. M,

Research Agreement at 1-3; Ex. A, Answer at 2 ¶ 6; Ex. G Wallop II Tr. at 35:5-36:5, 42:15-44:12,

47:6-11, 49:21-50:17 (“Q. So the pricing was based per unit, correct? A. Yes.”; “Q. . . . When

you were in the meeting talking about this document, the idea was that pricing would be tied to

units? A. My understanding, that’s correct.”).

               As to the second sentence, admitted that the Research Agreement contains an

irregular circumstances clause, but denied that it authorizes any “adjustments” to be made to the

contract. See generally Ex. M, Research Agreement.

               STRATEGIC’S REPLY:             The parties are in agreement—the Court should

consider the undisputed language of the Research Agreement, which documented their

understanding that “occasional unforeseen challenges may arise that will slow or block

comprehensive research, and that there may be periods in which information is irregular,

unavailable, or incomplete. The Contractor will endeavor to make all research and reports as

complete as possible in a timely scheduled manner.” R. Agreement, Ex. F1, p. 3. By arguing that

this provision does not authorize “any adjustments” to the contract, Eastern asks the Court to ignore

this provision. However, “[a]n interpretation of a contract that has the effect of rendering at least

one clause superfluous or meaningless ... is not preferred and will be avoided if possible.” LaSalle

Bank Nat'l Ass'n, 424 F.3d 195, 206 (2nd Cir. 2005) (citation omitted); accord Lawyers' Fund for




                                                -31-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 32 of 158




Client Prot. of State of N.Y. v. Bank Leumi Trust Co. of N.Y., 94 N.Y.2d 398, 404, 706 N.Y.S.2d

66, 727 N.E.2d 563 (2000) (describing this as a “standard principle[] of contract interpretation.”).

The Court should accept Strategic’s fact as supported by the clear contract language—the parties

agreed to the possibility of “irregular circumstances.” There is no ambiguity caused by these

competing contract interpretations. “Parties to a contract may not create an ambiguity merely by

urging conflicting interpretations of their agreement.” Sayers v. Rochester Tel. Corp. Supp. Mgmt.

Pension Plan, 7 F.3d 1091, 1095 (2d Cir.1993) (“Although the parties dispute the meaning of

specific contract clauses, our task is to determine whether such clauses are ambiguous when ‘read

in the context of the entire agreement.’ By examining the entire contract, we safeguard against

adopting an interpretation that would render any individual provision superfluous.”) (citations

omitted). Eastern fails to establish that the “irregular circumstances clause” of the contract did not

modify the deliverable schedule. A proper reading of the contract would find that it did—the

““irregular circumstances clause” comes immediately after the “Deliverables” clause. Id., p. 3.

Regardless, this is not a true fact controversion; it is a legal question, and these SOF 15 facts are

admitted. The interpretation of undisputed contract terms is for the Court. Serdarevic v. Centex

Homes, LLC, 760 F. Supp.2d 322, 328 (S.D. N.Y. 2010) (citations omitted) (“Under New York

law, the initial interpretation of a contract is a matter of law for the court to decide. Where the

agreement is unambiguous, a court may not admit extrinsic evidence and interprets the plain

language of the agreement as a matter of law.”). See SOF 46 (Eastern notes in reference to a fact

involving the interpretation of a contract that it “Calls for legal conclusion.”).

       In light of this purely legal issue, Strategic disputes Eastern’s construction of the contract

as premised on a payment-per-deliverable structure: “Eastern would not be obligated to pay

Strategic unless it successfully provided each deliverable called for in the terms of the Research




                                                 -32-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 33 of 158




Agreement; if no deliverables were provided, Eastern had no obligation to pay Strategic under the

Research Agreement.” To adopt Eastern’s construction would have the Court ignore numerous

other provisions that state in plain terms that Strategic was entitled to $750,000 per month

regardless of reference to deliverables being provided: “[i]t is agreed by both Parties that for the

first three months of this Agreement … that the payment of $750,000[] USD will be wired per our

instructions to our US Bank account.” Ex. F1., R. Agreement, p. 4. Similarly, “[p]ayment is to be

made in regular monthly installments of US$750,000, at the end of each month.” Id.¸ p. 5.

Strategic’s construction harmonizes all aspects of the contract—the reference to deliverables was

a way to track the progress of the project, and the work actually being done because the work was

tied to Guo providing names of fish and Strategic providing reports for each subject. Strategic’s

compensation was a fixed amount monthly and not dependent on how may deliverables were

provided.

       16.     Finally, because Strategic Vision would need clear direction from Guo as to the

individuals about whom research was needed and any other issues that developed during the

project, Guo would be expected to communicate with Strategic Vision as necessary for its work.

R. Agreement, Ex. F1, at p. 1.

               EASTERN’S RESPONSE: Denied. The Research Agreement required Eastern to

provide only the “necessary basic information, and desired areas of focus, to [Strategic] to

research.” See generally Ex. M, Research Agreement. As specified in the Research Agreement,

Eastern was to provide this information, not Guo.

               STRATEGIC’S REPLY:             This is not a true controversion of the essence of the

fact—that the contract called for Eastern to give, as set forth in the SOF, “clear direction from Guo

as to the individuals about whom research was needed and any other issues that developed during




                                                -33-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 34 of 158




the project.” Strategic has already established that Guo spoke for Eastern regarding the contract,

as admitted in Eastern’s own pleadings. Dkt. 142, p. 2, ¶ 4 (emphasis added) (“Eastern authorized

Guo to communicate with Strategic Vision on Eastern’s behalf concerning the Agreement, Guo’s

representations to, and interactions with, Strategic Vision concerning the Agreement are binding

upon Eastern, and Eastern has not repudiated any such representations or interactions.”). Even if

the scope of what Guo was to provide under the contract was limited to the “necessary basic

information, and desired areas of focus,” it was still up to Guo to give this to Strategic. Strategic

thus admits “The Research Agreement required Eastern to provide only the ‘necessary basic

information, and desired areas of focus, to [Strategic] to research.’” Strategic also admits, with

qualification, “As specified in the Research Agreement, Eastern was to provide this information,

not Guo.” As a business entity, Eastern could only act through natural person representatives, and

Eastern has admitted that Guo spoke for it: “Eastern authorized Guo to communicate with

Strategic Vision on Eastern’s behalf concerning the Agreement, Guo’s representations to, and

interactions with, Strategic Vision concerning the Agreement are binding upon Eastern, and

Eastern has not repudiated any such representations or interactions.” Dkt. 142, p. 2, ¶ 4.

       17.     After discussing these concerns, Guo pressed ahead with the project, and the parties

negotiated the Research Agreement, detailing the services Strategic Vision would provide. R.

Agreement, Ex. F1; Wallop 1 Tr., Ex. B1, 126:3-18; Wallop Aff., Ex. C1, ¶ 4. Over the course of

approximately one month, several drafts of the Agreement were exchanged between Guo and his

representatives (in New York) and French and Waller (in Virginia). Wang 1 Tr., Ex. E1, 59:17-

60:4. ADMITTED: Guo authorized two representatives to speak with Strategic Vision: Lianchao

(who knew both Guo and French) and Wang Yangping, a/k/a Yvette Wang, who French first met




                                                -34-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 35 of 158




through Guo. Plt’s First Interrog. Resp., Ex. N1, p. 3, No. 5; Wallop 1 Tr., Ex. B1, 199:20-200:9;

Wang 1 Tr., Ex. E1, 59:17-60:4.

               EASTERN’S RESPONSE: As to the first sentence, denied, except that it is

admitted that Eastern, not Guo, and Strategic agreed to proceed with the investigation and that the

parties negotiated and agreed to the Research Agreement to memorialize the terms and conditions

of the parties’ arrangement. See generally Ex. M, Research Agreement.

               As to the second sentences, denied. The parties negotiated the agreement in

Virginia (id. at 3 ¶ 8; Ex. B, Strategic’s Admissions, ¶¶ 20-25), Strategic drafted the agreement in

Virginia (Ex. F, Wallop I Tr. at 108:5-109:18), and the parties signed the agreement in Virginia

(Ex. A, Answer at 2-3, ¶¶ 6-7; id. at 28 ¶ 23).

               As to the third sentence, admitted.

               STRATEGIC’S REPLY:             It is unclear why Eastern designates these statements

as disputed. As to the first, the project would not have happened unless Guo wanted it to. Dkt.

142, p. 2, ¶ 4 (“Eastern authorized Guo to communicate with Strategic Vision on Eastern’s behalf

concerning the Agreement, Guo’s representations to, and interactions with, Strategic Vision

concerning the Agreement are binding upon Eastern, and Eastern has not repudiated any such

representations or interactions.”). See also Eastern’s SOF, Dkt. 262, p. 2, SOF 6. Further, and

importantly, Eastern admits the third sentence, which is that it was “Guo,” not Eastern, who

authorized Lianchao Han and Yvette Wang to deal with Strategic Vision. Eastern was the “Client”

under the Agreement. R. Agreement, Ex. F1, Dkt. 267-1, p. 1. The parties then negotiated a

contract. It and its terms are not disputed. Id.

       Second, Eastern cannot dispute and does not cite evidence disputing that there were drafts

of the contract and that Eastern’s representatives were located in New York when negotiating




                                                   -35-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 36 of 158




them. Wallop 1 Tr., Ex. B1, 36:18-44:15 (discussing meeting Guo at his New York apartment);

63:5-21 (Wallop and Waller believed they were negotiating with Guo, and either Lianchao or

Wang was present, but sometimes Guo dismissed Wang because he claimed he did not trust her);

143:6-13. Further, some of the negotiations occurred when Wallop and Waller themselves were

at Guo’s apartment in New York—that is why Wang sometimes referred to Guo as “New York.”

(Ex. O1 (Wang 1 Tr. Ex. 16, EASTERN-00217-219:                Wang-Wallop January 5, 2018 text

exchange, in which Wang says, “So I’m the person to sign this contract tomorrow” and confirms

that “NY” [Guo] had instructed her that “this contract and all the communications…are exclusively

between NY, you, M [Michael Waller] and me—four of us.”). See, for example, Eastern’s own

SOF 32, Dkt. 262, p. 6 (“One such meeting took place in the middle of December 2017 and was

attended by Mr. Guo, Lianchao, Ms. Wallop and Waller.” The evidence of this meeting shows it

took place in mid-December 2017 at Guo’s apartment in New York City. Waller 1 Tr., Ex. H1,

230:21-231:22; Wallop 1 Tr., Ex. B1, 32:17-38:4, 41:11-42:11, 43:15-45:25, 87:23-89:5); Waller

1 Tr., Ex. H1, 20:14-23:22 (discussing early December meetings).

       In short, no one disputes that the contract was executed in Virginia. See SOF 20 (“The

Agreement was ultimately signed at French’s home in Virginia on January 6, 2018.”). However,

it takes two sides to negotiate a bilateral agreement like the Research Agreement and Eastern’s

representatives were doing their part in New York. SOF 17 is thus admitted in full. Eastern’s

attempted fact dispute is not material because Eastern creates it in an attempt to apply the Virginia

private security services statute. It is inapplicable in this case and on this motion for the reasons

discussed herein.

       18.     ALL FACTS ADMITTED: During negotiations, the parties agreed to Guo’s

request that a separate entity, and not Guo himself, would enter into the Agreement with Strategic




                                                -36-
        Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 37 of 158




Vision. Wallop 1 Tr., Ex. B1, 299:22-300:8 (“Obviously it's Guo with whom we are dealing. So

Guo equals Eastern, one would presume.”); Lianchao Tr., Ex. K1, 185:2-7; Waller 2 Tr., Ex. M1,

95:3-12. That entity, Eastern Eastern Profit Corporation Limited (“Eastern Profit”), was revealed

by Guo just shortly before the contract was signed. Wang 1 Tr., Ex. E1, 8:24-11:15, 14:2-25;

Wang 2 Tr., Ex. L1, 162:4-9, 150:10-151:6; Wallop 1 Tr., Ex. B1, 306:6-307:7. It is a private

limited company registered under the laws of the Hong Kong Special Administrative Region of the

People’s Republic of China. Eastern Profit’s C.R. 26.1 Demand, Ex. P1, at p. 2, No. 2, p. 3, Nos. 3-4;

Wang 2 Tr., Ex. L1, 22:10-23:6, 23:25-25:16, 25:24-26:5, 27:8-13, 29:16-18, 29:22-30:5, 76:12-

18. Eastern Profit has not been registered to do business in the State of New York. Eastern Profit’s C.R.

26.1 Demand, Ex. P1, p. 2, No. 2, p. 3, Nos. 3-4; RJN, Dkt. 264, ¶ 3.

                EASTERN’S RESPONSE: Admitted, except that the evidence that Strategic cites

makes clear that Ms. Wang revealed that Eastern was the entity that would be the “Client” in the

Research Agreement.

                STRATEGIC’S REPLY:              Given that Wang spoke for Guo regarding the

contract, and that in its response to SOF 17 (third sentence), Eastern admits that it was Guo who

authorized Wang to speak for him, it necessarily follows, and is therefore undisputed, that even

though Wang is the person who “revealed” to Strategic that Eastern would be the counter-

signatory, she was speaking at Guo’s direction, which is consistent with the undisputed fact that

Guo insisted another entity sign for him, and it was he who actually chose Eastern to be the

counter-signatory to the contract. See Eastern’s SOF, Dkt. 262, p. 7, SOF 40.

        19.     In negotiating the Agreement, Strategic Vision dealt with Guo, and only knew of

Guo and the two individuals he had designated to negotiate on his behalf, Lianchao and Wang.

Dkt. 142, p. 2, No. 4; Plt’s First Interrog. Rep., Ex. N1, p. 3, No. 6; Wang 2 Tr., Ex. L1, 169:19-




                                                  -37-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 38 of 158




171:7. At the time, Guo represented that Wang and Lianchao answered to him; in this litigation,

Eastern Profit claims that Guo was orally appointed as its agent, and that Wang worked for Eastern

Profit because Eastern Profit had orally hired GSNY, an entity controlled Guo’s family office, to

assist it regarding the Agreement. POA, Ex. Q1 (Chunguang Ex. 32); Chunguang Tr., Ex. J1,

109:15-110:17, 111:14-112:23; Wang 1 Tr., Ex. E1, 28:6-17; Wang 2 Tr, Ex. L1, 144:19-22,

205:21-206:7, 169:19-171:7. ADMITTED: At no point has Eastern Profit repudiated any

representation made by Guo (himself or through Lianchao and Wang) concerning the Agreement.

Dkt. 142, p. 2, ¶ 4 (“Eastern authorized Guo to communicate with Strategic Vision on Eastern’s

behalf concerning the Agreement, Guo’s representations to, and interactions with, Strategic Vision

concerning the Agreement are binding upon Eastern, and Eastern has not repudiated any such

representations or interactions.”).

               EASTERN’S RESPONSE: As to the first sentence, denied except it is admitted

that Mr. Guo and Ms. Wang were involved with negotiating the Research Agreement on behalf of

Eastern, and that L. Han was involved with introducing Mr. Guo with Ms. Wallop and Mr. Waller.

Wang I Tr. at 13:3-14, 51:22 -53:13; Wang II Tr. at 127:25-128:6, 176:10-178:9; L. Han Tr. at

179:2-13; 188:13-17; Ex. F, Wallop I Tr. at 31:23-32:04, 33:15-21, 34:20-35:7; Waller I Tr. 23:23-

25:22; see also Waller I Tr. at 116:8-117:9.

               As to the second sentence, denied to the extent that it says Guo represented that

Wang and L. Han answered to him. Strategic has not cited any evidence in support of that

contention as required by Local Rule 56.1(d). In fact, Ms. Wang and L. Han testified that they did

not answer to Guo. Wang I Tr. at 20:6-14; L. Han at 210:16–211:2. The second sentence is

otherwise admitted.

       As to the third sentence, admitted.




                                               -38-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 39 of 158




                 STRATEGIC’S REPLY:            Eastern does not effectively controvert any of the

three statements. As to the first, Eastern itself cited evidence that Lianchao negotiated the contract

on behalf of Guo: SOF 31, Dkt. 262, p. 5, n. 31 (“Waller I Tr. at 18:8-38:14,” which states that

Strategic had “drafts” of the contract “with Guo and Lianchao Han and French Wallop” at 20:9-

13). Thus, Lianchao did more than simply introduce Guo to Strategic, and Eastern has elsewhere

admitted that Lianchao and Wang spoke for Guo. (See SOF 4 above, emphasis added, where

Eastern states in its response “Eastern responds further that L. Han is a mutual acquaintance of Mr.

Guo and Ms. Wallop and Mr. Waller, and he was involved in bringing Eastern and Strategic

together to enter into the Research Agreement” and SOF 6 above, where Eastern states in its

response “representatives of Eastern (Mr. Guo and Ms. Wang) conferred with representatives of

Strategic …”).

       Eastern does not dispute that Strategic also dealt with Guo and Wang in the contract

negotiations, and Strategic admits Eastern’s statement that “Mr. Guo and Ms. Wang were involved

with negotiating the Research Agreement on behalf of Eastern.” However, Eastern cites Wang’s

testimony at 20:6-14 to purport to establish that Wang did not answer to Guo (Eastern’s statement

is “Ms. Wang and L. Han testified that they did not answer to Guo.”), but Wang’s testimony

actually relates to whether Guo controls Wang’s work for Golden Spring (New York) Limited.

There is no discussion of Eastern itself. Eastern also cites Lianchao’s testimony to try to prove

that Lianchao did not report to Guo on the contract negotiations, but it relates to whether Guo

would heed Lianchao’s advice on political issues—not the other way around (i.e., not whether

Lianchao reported to Guo on the contract negotiations here):

                 A. I -- let's see. In one sense, he won't listen to me, to my advice. That's the main
                 reason. We have a political agenda, you know, we both agree to push, and I always
                 gave advice, I think sound advice. He just wouldn't listen to me. Q. Is there
                 anyone he does listen to?



                                                 -39-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 40 of 158




               Lianchao Tr., Ex. K1, 210:6-12.

               Further, Lianchao testified that Wang reported to Guo on the contract negotiations:

               Q. Then at that point, Yvette Wang came in to take over negotiating the details
               of the contract itself?
               MR. GAVENMAN: Objection.
               MR. GRENDI: Objection.
               THE WITNESS: Yes.
               BY MR. GREIM: Q. Did it -- knowing that Mr. Guo had been concerned about
               Ms. Wang earlier, did it surprise you that she was brought in to negotiate the
               contract? MR. GRENDI: Objection.
               MR. GAVENMAN: Objection.
               THE WITNESS: No.
               BY MR. GREIM: Q. Did it concern you?
               A. No.
               Q. Why not? A. Because I know she is with him for, you know, 16 years at the
               time. So he trusted her very much.

               179:8-180:5 (emphasis added).

       Thus, Eastern’s statement that “L. Han was involved with introducing Mr. Guo with Ms.

Wallop and Mr. Waller.” is incomplete. Lianchao also negotiated the contract for Eastern. Eastern

itself cited evidence that Lianchao negotiated the contract: Eastern’s SOF 31, Dkt. 262, p. 5 (citing

“Waller I Tr. at 18:8-38:14,” which states that Strategic had “drafts” of the contract “with Guo and

Lianchao Han and French Wallop” at 20:9-13).

       Finally, the record contains evidence that Strategic understood Wang was answering to

Guo on the contract negotiations:

               Q.ꞏ ꞏ Let me ask you this.ꞏ Do you recall a
               meeting with Ms. Wang where you thought that she
               was proposing major and unreasonable changes?
               A.ꞏ ꞏ Somewhere in that earlier part of that
               conversation, and that's when we made the changes
               in the edits.ꞏ She then consulted with Guo.ꞏ Guo
               agreed to them, there might have been something
               he disagreed with, and then he disagreed with
               her, and then we went back and re-did the edit
               back to sort of what the original language must



                                                -40-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 41 of 158




               have been in the final copy that she signed, and
               he agreed to, on the telephone.

               Wallop 1 Tr., Ex. B1, 190:21-191:7 (emphasis added); Id., 306:24-307:4.

       20.     ALL FACTS ADMITTED: The Agreement was ultimately signed at French’s

home in Virginia on January 6, 2018. R. Agreement, Ex. F1, p. 5; Wallop Aff., Ex. C1, ¶ 4; Wang

1 Tr., Ex. E1, 264:9-12. Wang claimed authority to sign, admitted she did sign, but claimed she

never actually wrote her own signature. Wang 1 Tr., Ex. E1, 26:24-27:23, 59:17-60:4 (Ex. 2, p.

5, Eastern 9); Wang 2 Tr., Ex. L1, 140:15-144:22, 27:8-13, 147:4-17, 149: 5-14, 145:18-146:8,

148:18-149:14, 154:7-156:13. Eastern later claimed Chunguang Han had been orally given

authority to hire Golden Spring (New York) Limited (“GSNY”), Wang’s official employer, by

Guo Mei, who is Guo’s daughter and the only director, shareholder, or natural person officially

associated with Eastern. Chunguang Tr., Ex. J1, 5:14-17; Wang 2 Tr., Ex. L1, 22:13-23:7, 140:15-

144:22, 27:8-13, 147:4-17, 149: 5-14, 145:18-146:8, 148:18-149:14, 154:7-156:13, 166:7-18.

Both Wang and Han were New York residents at all relevant times. Chunguang Tr., Ex. J1, 13:6-

14:2; 17:21-18:3; Wang 1 Tr., Ex. E1, 4:11-12, 26:24-27:23.

       EASTERN’S RESPONSE: Admitted.

       21.     Later, after the Research Agreement was executed, this lawsuit was filed, and

discovery was underway, ADMITTED: Eastern claimed that two other individuals were involved

in the project: Chunguang Han [DISPUTED: an assistant of Guo] who, in litigation, Eastern

has claimed is its “principal”) and Guo Mei (Guo’s daughter and the sole director, shareholder, or

natural person formally associated with Eastern from June 27, 2017 through today). Plt’s First

Interr. Resp., Ex. N1, at p. 2, No. 2 (“Chunguang Han is the principal of Eastern.”); Ex. R1

(Chunguang Tr. Ex. 33); Lianchao Tr., Ex. K1, 36:11-38:4; Ex. S1 (Chunguang Tr. Ex. 30), p. 2

(Eastern 401); Wang 2 Tr., Ex. L1, 25:8-28:13, 45:25-47:25, 63:22-64:14, 126:2-17; Chunguang



                                               -41-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 42 of 158




Tr., Ex. J1, 34:6-17; 38:18-39:15, 106:2-107:24. ADMITTED: Eastern Profit claims that Guo

Mei orally gave Chunguang Han authority to manage Eastern Profit’s affairs, which included his

hiring of Golden Spring (New York) Limited (“GSNY”), Wang’s official employer and a wholly-

owned subsidiary of Guo’s family office, China Golden Spring (Hong Kong). Wang 2 Tr., Ex.

L1, 25:5-44:17. ADMITTED: Eastern Profit claims that, in 2019, both Guo Mei and Chunguang

gave additional verbal authority to Wang in New York that allowed her to represent Eastern

Profit’s interests in communicating with a third party regarding payments received by Strategic

Vision under the Agreement, discussed below. Id. ADMITTED: Both Wang and Han were

residents of New York at all relevant times. Chunguang Tr., Ex. J1, 13:6-14:2; 17:21-18:3; Wang

1 Tr., Ex. E1, 4:11-12, 26:24-27:23; Wang 2 Tr., Ex. L1, 25:5-44:17.

               EASTERN’S RESPONSE: As to the first sentence: denied with respect to the

prefatory language that precedes the colon because Strategic could have ascertained Guo Mei’s

and C. Han’s ownership and prior ownership, respectively, of Eastern before the Research

Agreement was signed simply by accessing Eastern’s governance documents, which are publicly-

available, but Strategic chose not to do so, Wallop I Tr. at, 90:4 -91:1; admitted that C. Han is an

agent of Eastern; denied that C. Han is Mr. Guo’s assistant, C. Han at 152:6-24; admitted that Guo

Mei is Mr. Guo’s daughter and the sole director, shareholder, or natural person formally associated

with Eastern from June 27, 2017 through today.

       As to the second, third, and fourth sentences, admitted.

               STRATEGIC’S REPLY:             Although Eastern quibbles with the introductory

phrase of the first sentence (“Later, after the Research Agreement was executed, this lawsuit was

filed, and discovery was underway”), Eastern cites no proof that Chunguang Han or Guo Mei were

ever introduced to Strategic during contract negotiations or the short period of performance before




                                               -42-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 43 of 158




Eastern terminated the contract. (Eastern admits that it terminated the contract—SOF 45 below)

Instead, in its own SOF 31, Eastern identifies the parties who negotiated the Agreement as Guo

and Wang (Dkt. 262, p. 5, ¶ 31), and the evidence bears out that Lianchao also was involved in the

negotiations. See Eastern’s SOF 32, Dkt. 262, p. 6, ¶ 32 (“One such meeting took place in the

middle of December 2017 and was attended by Mr. Guo, Lianchao …”). Eastern merely chastises

Strategic for not obtaining governance documents for Eastern until this litigation. That is not an

effective method of controversion and Strategic admits Eastern’s statement that “Strategic could

have ascertained Guo Mei’s and C. Han’s ownership and prior ownership, respectively, of Eastern

before the Research Agreement was signed simply by accessing Eastern’s governance documents,

which are publicly-available, but Strategic chose not to do so.”

       The point is immaterial. Eastern was not identified until the eve of the contract signing,

limiting Strategic’s opportunity to conduct research into the entity. Wang 1 Tr., Ex. E1, 51:6-

52:18; Ex. T1 (Wang 1 Tr., Ex. 4). Further, Eastern cites Wallop I Tr. at 90:4 -91:1 but this

testimony concerns Guo, not Eastern or its governance documents, and confirms Strategic’s

facts—Guo’s association with Lianchao and William Gertz (along with Guo’s relationship with

Steve Bannon) lent Guo the “highest sterling standard.” Wallop 1 Tr., Ex. B1, 90:13-20. Eastern

does not dispute Guo’s relationship or interactions with Lianchao, Gertz, or Bannon as described

by Strategic. Regardless, Eastern’s citation to Wallop’s testimony does not support its assertion.

Ultimately, these quibbles are immaterial to Strategic’s SOF 21—there is no dispute that Eastern

now relies on the involvement of Chunguang and Guo Mei in explaining the events relating to the

Research Agreement, as established by the citations presented in the SOF. Eastern’s other

additional fact statements are admitted except for Chunguang’s status as an assistant to Guo, but

this is not material and does not effectively controvert SOF 21.




                                               -43-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 44 of 158




       22.     Wang signed the Research Agreement only after Guo approved its final terms for

Eastern Profit, which Wang read him over the phone line-by-line. Wang 1 Tr., Ex. E1, 61:2-9.

               EASTERN’S RESPONSE: Denied as stated. Guo I Tr. at 71:7-8, 204:15-25.

               STRATEGIC’S REPLY:             There are several reasons why Eastern does not

effectively dispute this fact. First, Eastern cites Guo’s testimony but he did not serve as Eastern’s

corporate representative, and the negotiation and execution of the Research Agreement was a topic

in the Fed. R. Civ. P. 30(b)(6) notice to Eastern. Ex. U1 (Ex. 1, Wang 1 Tr., p. 3, No. 1 (“The

Research Agreement signed on or about January 6, 2018 between Eastern and Strategic Vision[],

including negotiations concerning same.”)). Eastern’s corporate representative was Yvette Wang,

whose testimony Strategic cited in support of the fact. Second, Wang testified in relation to Ex. 2

(the Research Agreement) exactly what the fact stated:

               Q.ꞏ Was a translation of this document
               ever provided to Mr. Guo?
               A.ꞏ I orally translated for him.
               Q.ꞏ And he speaks Mandarin?
               A.ꞏ Correct.
               Q.ꞏ So you read line by line and got his
               okay to the final agreement, right?
               A.ꞏ Correct.

Wang 1 Tr., Ex. E1, 61:2-9; F1, Research Agreement, Dkt. 267-1. Finally, Guo’s testimony is

either irrelevant or indicates that he simply does not recall. The first of the two cited portions is

irrelevant (“7 A. I refuse to answer. 8 BY MR. GREIM:”). The second of the two cited portions

simply indicates that Guo does not remember: Q. Did you talk to Yvette Wang over the phone

when she was in Washington to make the final negotiations on the contract? A. I don't remember.

Q. Did you instruct Yvette Wang to sign the final version of the contract? A. I don't remember.

In sum, SOF 22 is not controverted.




                                                -44-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 45 of 158




       23.     ADMITTED: Of Strategic Vision, the Agreement required “business research,

reporting, documentation, and other consulting services” that would be documented in periodic

“comprehensive confidential reports” with supporting data provided on a timetable set out in the

Agreement. R. Agreement, Ex. F1, pp. 1, 3; Wang 1 Tr., Ex. E1, 11:19-12:11. ADMITTED:

The three areas of analysis (all labeled “research”) were “financial forensic historical research;

current tracking research; and social media research.”          R. Agreement, Ex. F1, pp. 1-2.

DISPUTED: Guo represented to Strategic Vision in negotiations, ADMITTED: and the

Agreement recited, that DISPUTED:          Guo planned to use Strategic Vision’s analysis for

“detecting, stopping, and preventing crime or other harm” (Id.) to the people of China in order to

force a regime change that would implement the rule of law and democracy. Guo 1 Tr., Ex. G1,

45:3-46:16; Wang 1 Tr., Ex. E1, 33:8-14 (Guo identified research subjects), 32:5-35:11, 37:8-38:7.

               EASTERN’S RESPONSE: As to the first sentence, admitted that this was one of

the many obligations that Strategic undertook in the Research Agreement, and Eastern refers to

the Research Agreement for a complete and accurate description of Strategic’s obligations under

that agreement. See generally Ex. M, Research Agreement.

               As to the second sentence, admitted that Strategic was required to provide Eastern

with the following three types of “Deliverables”: “Financial Forensic Reports” “Current Tracking

Reports,” and “Social Media Reports,” that Strategic was obligated to “provide the deliverables

based on the best practices and standards of the industry, comparable to other top firms with similar

services,” including by delivering reports “of very high quality, revealing the true, complete and

full profile of the subject,” and that all of the deliverables were to be provided “by USB drive

only.” Ex. M, Research Agreement; Ex. A, Answer at 2 ¶ 6.           Eastern refers to the Research




                                                -45-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 46 of 158




Agreement for a complete and accurate description of Strategic’s obligations under that agreement.

See generally Ex. M, Research Agreement.

               As to the third sentence, admitted that the Research Agreement provides that the

purpose of Strategic’s investigatory research is “detecting, stopping, and preventing crime or other

harm.” Eastern refers to the Research Agreement for a complete and accurate description of

Strategic’s obligations under the agreement.    See generally Ex. M, Research Agreement. The

remainder of the third sentence is denied. Strategic has failed to cite any evidence as required

under Local Rule 56.1(d) that Eastern or anyone on behalf of Eastern, including Mr. Guo,

represented the purpose for which Eastern was planning on using the investigatory research. In

fact, Ms. Wallop admitted that Strategic did not know for what purpose Eastern was proposing to

use the investigatory research and thought that Eastern might “run it both ways” (that is, both for

and against the CCP), and that Strategic “never [even] discussed what the research would be used

for . . . with Mr. Guo or Ms. Wang or Mr. Han.” Ex. F, Wallop I Tr. at 59:2-61:13.

               STRATEGIC’S REPLY:             The only thing Eastern tries to challenge is whether

there is evidence that Strategic knew Guo’s purpose for the research called for by the contract.

Evidence exists and Strategic denies Eastern’s additional fact that “Ms. Wallop admitted that

Strategic did not know for what purpose Eastern was proposing to use the investigatory research

and thought that Eastern might ‘run it both ways’ (that is, both for and against the CCP), and that

Strategic ‘never [even] discussed what the research would be used for . . . with Mr. Guo or Ms.

Wang or Mr. Han.’”       As shown above, Eastern mischaracterizes the testimony. Wallop’s

testimony concerned what she believed Guo actually did with the research (in Wallop’s words,

“what happened to it”), not what Guo or his agents represented to Strategic prior to the contract

would be the planned use of the research. Hence, Wallop testified, past tense, “We have no idea




                                               -46-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 47 of 158




what Yvette did with it.ꞏ We have no idea what Guo did with it.ꞏ We have no idea what happened

to it.” Wallop 1 Tr., Ex. B1, 60:6-11. Wallop further dispels the notion that, had she known Guo

intended to use the research for anything supportive of the CCP, Strategic still would have entered

the contract: “[w]e cared very much what it was going to be used for. We are very adamantly

anti-communist… We are very pro-democracy.” Id., 60:12-20. Wallop then testified that

Strategic understood the research “would be used to fight against the communist party in China.”

Id., 21-61:1.

       In an earlier SOF (SOF 7), Strategic established that it knew of Guo’s plans for the research

from statements by Guo or others on Eastern’s behalf. There, Strategic cited the testimony of

several witnesses that Guo and/or others on his behalf conveyed to Strategic that Guo intended to

use the research to effect a regime change in China, including the testimony of Lianchao (Lianchao

Tr., Ex. K1, Dkt. 267, 226:10-18). And here, in SOF 23, Strategic cited testimony from Guo

answering the question “[w]hat was it about the 15 names that led you to believe that Strategic

Vision's research would be useful to you in your goal of eliminating the Chinese Communist

Party?” Guo 1 Tr., Ex. G1, 45:3-6. Guo answered, among other things, “we felt like, if -- with

possession of those information, we are able to release those information to the U.S. government

to help save millions of peoples who got falsely persecuted in China, even hundreds of millions of

people who got persecuted in China.” Id., 45:24-46:5.

       Guo then testified that Strategic knew that this was his goal and, purportedly to persuade

Eastern to enter the contract, allegedly made a “lying pitch” and “took advantage of our sense of

urgency to rescue millions, tens of millions of people, from the prison, and they used those people

as bait to try to get us into sign the contracts.” Guo 1 Tr., Ex. G1, 46:5-15 (emphasis added).




                                               -47-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 48 of 158




According to Guo, Strategic full well knew of his plans for the research and purportedly tried to

use that knowledge to force a contract. Thus, Eastern has not effectively disputed any of this SOF.

       Again, however, the parties’ differing positions on Eastern’s additional fact (whether

Strategic knew the use Guo planned for the research prior to contracting with his entity) does not

create a material dispute of fact. What is before the Court is Strategic’s motion for summary

judgment against Eastern on Eastern’s own claims for breach of contract, fraud, and unjust

enrichment. Strategic did not seek summary judgment on Strategic’s own fraud claim.

       24.     Under the Agreement, Strategic Vision would be paid for specific periods of work

rather than for its periodic reports. R. Agreement, Ex. F1, p. 4; Wang 1 Tr., Ex. E1, 56:12-59:16.

Wang had asked for an alternative a la carte, report-for-payment structure, but that was not

included in the final Agreement, which instead adopted a “waterline” structure which would pay

Strategic Vision a set fee per month. Wang 1 Tr., Ex. E1, 66:12-67:9. Strategic Vision was

guaranteed a bare minimum of work, from the Agreement’s start (January 16, 2018) through a

period of three months (April 16, 2018). R. Agreement, Ex. F1, pp. 3-4. When that guaranteed

period ended, “after the March reports and payments are made, [] all involved Parties will meet to

recap the accounting…” Wang 1 Tr., Ex. E1, 56:22-58:5, R. Agreement, Ex. F1, p. 4; Wallop 1

Tr., Ex. B1, 246:25-247:7. ADMITTED: The Research Agreement had a term of three years. R.

Agreement, Ex. F1, p. 5. ADMITTED: Each party had a right to terminate the Agreement on

“30 days’ written notice.” Id.; Ex. V1, Ex. 6 to Wang 1 Tr.; Wang 1 Tr., Ex. E1, 135:18-136:7.

               EASTERN’S RESPONSE: As to the first four sentences, denied. The Research

Agreement, as well as Ms. Wallop’s own testimony, makes very clear that Eastern was obligated

to pay Strategic only if its performed its obligations and provided the “deliverables” called for

under the contract. Ex. M, Research Agreement at 1-4 (“The prices for each deliverable . . . are




                                               -48-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 49 of 158




$300,000; “The pricing for 30 units or deliverables per year remains a constant $9,000,000 per

year, or $750,000 per month for 12 months.”); Ex. A, Answer at 2 ¶ 6; Ex. G Wallop II Tr. at 35:5-

36:5, 42:15-44:12, 47:6-11, 49:21-50:17 (“Q. So the pricing was based per unit, correct? A.

Yes.”; “Q. . . . When you were in the meeting talking about this document, the idea was that pricing

would be tied to units? A. My understanding, that’s correct.”). Strategic also misrepresents Ms.

Wang’s testimony and the Research Agreement. As stated in both the cited testimony and the

bottom of page 3 of the Research Agreement, the “waterline” concept meant only that Eastern

agreed to maintain at least 10 subjects to be investigated for a total of 30 units or deliverables at

all times and that if a subject was “removed from consideration” a new subject would “be put in

its place.” See Ex. M, Research Agreement at 3. Finally, the Research Agreement does not provide

for any “guaranteed” period for the reasons set forth above in this response and because the

agreement allowed for termination without cause by providing 30 days’ notice. See Ex. M,

Research Agreement.

               As to the fifth and sixth sentences admitted.

               By way of further response, Eastern refers to the Research Agreement for a

complete and accurate description of Strategic’s obligations under that agreement. See generally

Ex. M, Research Agreement.

               STRATEGIC’S REPLY:               Eastern disputes how the contract set the framework

for Strategic’s compensation, Ex. F1, R. Agreement, Dkt. 267-1. According to Eastern, rather than

being paid for specific periods of time, Strategic would be paid only if it produced actual reports,

including in the critical first three months of the project. If Strategic did not produce actual reports

in the first three months of the project, it would not be paid.




                                                 -49-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 50 of 158




       Each facet of Eastern’s legal position on this point is disputed by Strategic but the question

ultimately is a legal one for the Court: (1) “The Research Agreement, as well as Ms. Wallop’s

own testimony, makes very clear that Eastern was obligated to pay Strategic only if it[] performed

its obligations and provided the ‘deliverables’ called for under the contract.” (2) “As stated in both

the cited testimony and the bottom of page 3 of the Research Agreement, the ‘waterline’ concept

meant only that Eastern agreed to maintain at least 10 subjects to be investigated for a total of 30

units or deliverables at all times and that if a subject was ‘removed from consideration’ a new

subject would ‘be put in its place.’” (3) “The Research Agreement does not provide for any

‘guaranteed’ period for the reasons set forth above in this response and because the agreement

allowed for termination without cause by providing 30 days’ notice.”

       These three statements are not fact controversions. They are legal positions and ask the

Court to interpret a contract the existence and terms of which are undisputed. Serdarevic v. Centex

Homes, LLC, 760 F. Supp.2d 322, 328 (S.D. N.Y. 2010) (citations omitted). In asking the Court

to adopt its interpretation, Eastern violates several long-standing contract principles. First, Eastern

asks that the contract be interpreted according to one term (i.e. “deliverables”) when a contract is

to be interpreted according to the entire terms that comprise the document. W.W.W. Associates,

Inc. v. Giancontieri, 77 N.Y.2d 157, 162, 565 N.Y.S.2d 440 (1990). “A familiar and eminently

sensible proposition of law is that, when parties set down their agreement in a clear, complete

document, their writing should as a rule be enforced according to its terms.” Id. Second, the

complete terms of the contract include a specific provision as to how Strategic would be

compensated during “the first 3 months of this Agreement,” which are what matter here since

Eastern terminated the contract less than two months after it was signed and, with the required

termination notice, caused the contract to exist no longer than 90 days. See SOF 45 (Eastern




                                                 -50-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 51 of 158




“admitted that Eastern terminated the Research Agreement on February 23, 2018.”); R.

Agreement, Ex. F1, pp. 3-4 (Strategic given 30 days after the February 23, 2018 termination to

continue its work).

       According to the specific provision of the contract, “[i]t is agreed by both Parties that for

the first three months of this Agreement … that the payment of $750,000[] USD will be wired per

our instructions to our US Bank account.” Ex. F1, R. Agreement, p. 4. Similarly, “[p]ayment is

to be made in regular monthly installments of US$750,000, at the end of each month.” Id.¸ p. 5.

“An interpretation of a contract that has the effect of rendering at least one clause superfluous or

meaningless ... is not preferred and will be avoided if possible.” LaSalle Bank Nat'l Ass'n, 424 F.3d

195, 206 (2nd Cir. 2005) (citation omitted). Eastern’s proposed interpretation would render

meaningless each of the provisions referencing $750,000 per month in compensation to Strategic

for the first three months of the project.

       Third, courts will interpret a contract in accordance with a specific term like “[i]t is

agreed by both Parties that for the first three months of this Agreement … that the payment of

$750,000[] USD will be wired per our instructions to our US Bank account” over a more

generalized term like “deliverables,” which describes reports as the work product expected to be

produced by Strategic. The “ejusdem generis principle of contract interpretation [] gives

precedence to the specific clause [] rather than the general clause [].” Isaacs v. Westchester

Wood Works, Inc., 278 A.D.2d 184, 185, 718 N.Y.S.2d 338 (2000).

       Fourth, “conflicting contract provisions should be harmonized, if reasonably possible, so

as not to leave any provision without force and effect” Isaacs, 278 A.D.2d at 185 citing 22 N.Y.

Jur.2d, Contracts, §§ 252–253. The contract language supports Strategic’s position, which

harmonizes all provisions in the contract. The reference to “deliverables” was a way to track the




                                                -51-
        Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 52 of 158




progress of the project; Guo provided names of “fish” and Strategic was then responsible for

providing reports for each subject. Thus, the contract stated that “[t]he Client will provide the

necessary basic information” while “[t]he Contractor will produce complete reports …” Ex. F1,

p. 1.

        Fifth, Eastern points to the testimony of Wang and Wallop to contradict Strategic’s

interpretation of the contract, but “extrinsic and parol evidence is not admissible to create an

ambiguity in a written agreement which is complete and clear and unambiguous upon its face.”

Intercontinental Planning v. Daystrom, Inc., 24 N.Y.2d 372, 379, 300 N.Y.S.2d 817, 248 N.E.2d

576 (1969). Eastern’s citation to outside evidence to contradict the contract’s clear payment

provisions also is against Eastern’s own position elsewhere on the facts, where Eastern repeatedly

“refer[s] to the Research Agreement for a complete and accurate description of Strategic’s

obligations under that agreement.”

        Next, Eastern disputes that the Research Agreement provides for a “guaranteed” period

“because the agreement allowed for termination without cause by providing 30 days’ notice.” See

Ex. F1, R. Agreement. To accept Eastern’s interpretation would render meaningless the “look

back” period provision of the contract (“all involved Parties will meet to recap the accounting []

prior to moving forward with the next quarter”). “An interpretation of a contract that has the effect

of rendering at least one clause superfluous or meaningless ... is not preferred and will be avoided

if possible.” LaSalle Bank Nat'l Ass'n, 424 F.3d 195, 206 (2nd Cir. 2005) (citation omitted).

        Finally, it is important to note that although this Court can use summary judgment to

resolve the parties’ legal dispute regarding the proper interpretation of the Research Agreement, it

is unnecessary to do so given the narrow grounds of Strategic’s motion for judgment against

Eastern on Eastern’s own Counts I, II, and IV.




                                                 -52-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 53 of 158




       25.     ALL ADMITTED WITH PURPORTED QUALIFICATIONS: Of Eastern

Profit, the Agreement required “the necessary basic information, and desired areas of focus, to the

Contractor to research” and payment for Strategic Vision’s services. R. Agreement, Ex. F1, pp. 1,

3-4. The payment structure required “for the first 3 months of this Agreement, January, February

and March 2018, [] the payment of $750,000. USD will be wired per our instructions to our US

Bank account.” Id., p. 4. The Agreement also required “a deposit of US $1,000,000 [] upon

signing the contract. Id., p. 5. “The deposit will be credited on a prorated basis to the final 1-1/3

(1.3) months of the contract.” Id.

               EASTERN’S RESPONSE: As to the first and second sentences, admitted except

that payment for Strategic’s services were only due and owing if Strategic delivered the

deliverables called for under the contract. See Response to ¶ 24.

               As to the third and fourth sentences, admitted. Eastern further responds, however,

that the deposit was not meant to be a signing bonus and that the parties agreed that “[Eastern]

may direct other entities to pay [Strategic], and that such payments will be deemed satisfactory

compensation by [Strategic].” Ex. M, Research Agreement at 5; Ex. A, Answer at 2 ¶ 6; Ex. A,

Answer at 4 ¶ 17; Ex. I, Waller II Tr. at 91:23-94:6.

               By way of further response, Eastern refers to the Research Agreement for a

complete and accurate description of Strategic’s obligations under that agreement. See generally

Ex. M, Research Agreement.

               STRATEGIC’S REPLY:             Eastern admits the first and second sentences but

tries to qualify the admission by stating additional factual propositions. Eastern’s new “facts”

comprise nothing more than a contract interpretation, and differing contract interpretations do not

create a fact dispute. Strategic disputes Eastern’s statement that “Payment for Strategic’s services




                                                -53-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 54 of 158




were only due and owing if Strategic delivered the deliverables called for under the contract.” But,

SOF 25 does not describe the payment structure of the contract and Eastern overreaches here in

trying to qualify its admission and create a fact dispute. Strategic incorporates herein its Reply in

support of its SOF 24 above.

       Strategic admits Eastern’s statement that “The deposit was not meant to be a signing bonus

and that the parties agreed that ‘[Eastern] may direct other entities to pay [Strategic], and that such

payments will be deemed satisfactory compensation by [Strategic].’” This does not effectively

qualify Eastern’s admission of Strategic’s fact about the $1 million initial payment.

       Further, regardless of Eastern’s characterization, Strategic provided work to Eastern that

was not compensated because Eastern never made the required $750,000 payment for January or

February 2018 even though required by the contract. R. Agreement, Ex. F1, Dkt. 267-1, p. 4.

Neither Eastern nor ACA ever made even that first monthly $750,000 payment. Wang 1 Tr., Ex.

E1, 58:6-18. Eastern admitted nothing in the contract required Strategic to return the $1 million

at the end of the contract, nor had Strategic made such a representation to Eastern Profit. Id., 198:

8-201:14-21.

       26.     ADMITTED:          Wang, for Eastern Profit, testified that the deposit was an

“evergreen deposit,” which “means that one million just stay there as one million. And they,

Strategic Vision is going to issue invoice every month and the client is just to pay the invoice.”

Wang 1 Tr., Ex. E1, 199:5-200:19.

               EASTERN’S RESPONSE: Admitted, except that payment for Strategic’s services

was only due and owing if Strategic delivered the deliverables called for under the contract and

that the deposit was required to be returned if Strategic did not perform its obligations. See

Response to ¶ 24. See also Wang I Tr. at 129: 6-12 (“Q. Now the research agreement called for




                                                 -54-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 55 of 158




a fee of $750,000 a month; is that right? A. $750,000, U.S. dollars, based on their weekly reports

and general monthly reports. Without seeing or received the reports, $750,000 U.S. dollars should

not be paid.”). Eastern further responds that the deposit was not meant to be a signing bonus and

that the parties agreed that “[Eastern] may direct other entities to pay [Strategic], and that such

payments will be deemed satisfactory compensation by [Strategic].” Ex. M, Research Agreement

at 5; Ex. A, Answer at 2 ¶ 6; Ex. A, Answer at 4 ¶ 17; Ex. I, Waller II Tr. at 91:23-94:6. By way

of further response, Eastern refers to the Research Agreement for a complete and accurate

description of Strategic’s obligations under that agreement.       See generally Ex. M, Research

Agreement.

               STRATEGIC’S REPLY:             Eastern admitted this fact, which was taken directly

from the testimony of Wang, its corporate representative. Discussion of the contract was a topic

in the corporate representative deposition notice to Eastern. Ex. U1, Ex. 1, Wang 1 Tr., p. 3, No.

1 (“The Research Agreement signed on or about January 6, 2018 between Eastern and Strategic

Vision[], including negotiations concerning same.”). Eastern’s attempt to qualify its admission

takes the form of an additional statement based on Eastern’s interpretation of the contract’s

payment provisions. Strategic denies Eastern’s contract interpretation: “Payment for Strategic’s

services was only due and owing if Strategic delivered the deliverables called for under the contract

and that the deposit was required to be returned if Strategic did not perform its obligations.” As

shown above, the correct interpretation of the contract would enforce the provisions for monthly

payments to Strategic of $750,000.00 not tied to a specific “deliverable.” Strategic incorporates

its Reply in Support of SOFs 24-25. Regardless, it is for the Court to interpret the contract and

there is no fact dispute here. Serdarevic v. Centex Homes, LLC, 760 F. Supp.2d 322, 328 (S.D.

N.Y. 2010) (citations omitted).




                                                -55-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 56 of 158




       27.     Although unknown to Strategic Vision until discovery in this case, Eastern Profit

had no ability to make the $1 million initial payment or pay monthly invoices. Wang 2 Tr., Ex.

L1, 73:20-74:8, 197:18-198:6, 202:2-204:20. Late in discovery, Eastern Profit claimed its assets

were all in Hong Kong and had been frozen there due to influence by the Chinese government and

CCP prior to the Research Agreement and showing that those assets were only about $550,000

HK, or roughly $80,000. Id.; RJN, Dkt. 264, ¶ 5; Dkt. 203-2, Oct. 18, 2018, p. 14/27 for

Respondent 16 (Dkt. 203, p. 2: “The assets of Mr. Guo and Eastern Profit that have been frozen

in Hong Kong were frozen, not by the CCP or Mainland China, but by the High Court of Hong

Kong. See Exhibit B.” Ex. B (pp. 3, 14, Respondent 16: H.K. Ct. Order); Chunguang Tr., Ex. J1,

44:17-22, 70:10-72:6, 74:19-75:1, 88:2-89:9, 131:22-132:4, 146:10-24. Eastern Profit had no

expectation that this would change, absent a regime change triggered by the fruits of the Research

Agreement. Wang 2 Tr., Ex. L1, 202:2-203:24.

               EASTERN’S RESPONSE: Objection. Irrelevant and prejudicial. To the extent a

response is required, denied. As part of contract negotiations, Ms. Wallop requested that Eastern

provide a $1 million deposit under the Research Agreement. Ex. F, Wallop I Tr. at 192:09-194:16.

On December 29, 2017, to fund the deposit contemplated by the parties, Eastern borrowed $1

million from ACA (i.e., the ACA Loan). Ex. E, C. Han Tr. at 124:14-129:2; Ex. L, ACA Loan

Agreement, EASTERN-000278. On January 2, 2018, as negotiations were wrapping up, but

before the parties signed the Research Agreement, Eastern caused the $1 million deposit to be

wired to Strategic through ACA. Id.; Ex. F, Wallop I Tr. at 192:09-194:16. Strategic received the

$1 million. Ex. A, Answer at 4 ¶ 17; Ex. F, Wallop I Tr. at 192:09-194:16; Ex. H, Waller I Tr. at

157:9-22; Ex. I, Waller II Tr. at 91:14-94:6. Strategic understood that the $1 million payment

from ACA was the deposit that the parties had previously discussed. Ex. F, Wallop I Tr. 192:09-




                                              -56-
        Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 57 of 158




194:16; Ex. I, Waller II Tr. at 91:23-94:6. Strategic has acknowledged that it accepted the $1

million deposit and purported to utilize it to cover the expenses associated with the investigation

called for under the Research Agreement. Ex. A, Answer at 4 ¶ 17; id. at 28 ¶ 23; Ex. F, Wallop

I Tr. at 246:16-247:23; Ex. H, Waller I Tr. at 157:9-22; Ex. I, Waller II Tr. at 66:10-16, 93:22-

94:6.

                   STRATEGIC’S REPLY:        Eastern’s objections here are misplaced. The SOF

27 facts are material, and are not objectionable simply because they disfavor Eastern. As to

materiality, the facts are critical to Strategic’s summary judgment analysis of Eastern’s contract

claim, among other aspects of the case. Summary judgment should issue because Eastern itself

conveyed no benefit to Strategic—the payment came from ACA Capital Group, Ltd., not Eastern,

even though Eastern contends that the $1 million payment exclusively forms the framework for its

contract damages. See Eastern’s SOF 1, Dkt. 262 (“Through this action, Eastern Profit [] seeks to

recover a $1 million deposit [], plus pre- and post-judgment interest, paid to Strategic Vision US,

LLC [] pursuant to a contract under which Strategic agreed to provide certain private investigation

services to Eastern [].” See also Plt’s First Interrog. Resp. (Eastern claims its damages are

“$1,000,000 for the $1,000,000 paid to Strategic Vision as a deposit under the Agreement,” Ex.

N1 (Plt’s First Interrog. Resp., p. 16, No. 7)); [all cited by Strategic in Dkt. 267: Ex. W1 (Wang

1 Tr., Ex. 7); Wang 1 Tr., Ex. E1, 158:6-9, 158:20-159:23, 161:2-17; Dkt. 127, p. 22, ¶ 7; Dkt.

142, p. 3, ¶ 7].

        The facts in support of Strategic’s position are not disputed. The funds came from ACA

and, in January 2018, Wang was told by Guo, and then conveyed to Waller, that “big budget is

ready for this long-term project” and that the “investors” could pay Waller’s team even without a

contract. Wang 1 Tr., Ex. E1, 258:5-259:13. There is nothing other than ACA’s $1 million that




                                               -57-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 58 of 158




Eastern claims for damages. Each of Strategic’s facts was taken from either the sworn testimony

of Wang as Eastern’s corporate representative, from the testimony of fact witnesses related to Guo,

or from Eastern’s own fact submissions to the Court during discovery. (e.g. Dkt. 203-2). Eastern

does not contend that Strategic misquoted any supporting evidence, and Eastern wrongfully states

that the facts are denied.

        The evidence Eastern cites does not contradict Strategic’s facts but addresses other, either

ancillary facts or a position that is disputed, namely that there was a true, contemporaneous loan

by ACA to Eastern to fund the $1 million initial payment under the Research Agreement.

        None of Eastern’s citations create a material fact issue. First, Strategic admits, while noting

that this was a provision of the Research Agreement signed by Eastern (Ex. F1, R. Agreement, p.

5), Eastern’s statement that: “As part of contract negotiations, Ms. Wallop requested that Eastern

provide a $1 million deposit under the Research Agreement.” Second, Strategic disputes the

immaterial assertion by Eastern “On December 29, 2017, to fund the deposit contemplated by the

parties, Eastern borrowed $1 million from ACA (i.e., the ACA Loan).” Strategic disputes that this

was a true loan, and incorporates herein its SOFs 25, 20, but Strategic also notes that Eastern’s

claim is an admission that if Eastern obligated itself at all, that occurred on December 29, 2017

(Dkt. 273, pp. 12, 10). Third, Strategic denies on grounds of false causation Eastern’s statement

that “On January 2, 2018, as negotiations were wrapping up, but before the parties signed the

Research Agreement, Eastern caused the $1 million deposit to be wired to Strategic through ACA.”

Strategic admits it received the funds from ACA, but denies that “Eastern caused” the $1 million

to be sent. Importantly, Eastern’s citation to Wallop’s transcript for this proposition includes not

one word about whether Eastern “caused” the wire; instead, the citation only mentions Wallop’s

interactions with Guo. Fourth, as Strategic itself stated as fact, “Strategic received the $1 million”




                                                 -58-
        Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 59 of 158




and Strategic admits Eastern’s statement that “Strategic understood that the $1 million payment

from ACA was the deposit that the parties had previously discussed.” Fifth, Strategic admits

Eastern’s statement that “Strategic has acknowledged that it accepted the $1 million deposit and

purported to utilize it to cover the expenses associated with the investigation called for under the

Research Agreement.”

        None of the additional facts change the legal analysis supported by the undisputed facts

that ACA and not Eastern paid the $1 million that exclusively forms Eastern’s damage theory of

restitution.

        28.      Also unknown to Strategic Vision, Eastern Profit had promised another entity, non-

party ACA Capital Group Limited (“ACA”), a private company registered under the laws of the Hong

Kong Special Administrative Region of the People’s Republic of China, that it would be given the results

of Strategic Vision’s work. Wang 2 Tr., Ex. L1, 46:22-47:14, 49:25-50:10, 53:19-54:3, 56:7-11,

57:5-9, 110:17-112:2; Wallop 1 Tr., Ex. B1, Dkt. 203-2, Oct. 18, 2018. Eastern claims the $1

million ACA transferred to Strategic on January 2, 2018 was the result of a purported loan between

ACA and Eastern only intended to be paid back, with 2% monthly interest, after Guo used

Strategic’s research to trigger regime change in China and (apparently by these means) unfreeze

Eastern’s Hong Kong bank account. Wang 2 Tr., Ex. L1, 49:25-50:10, 53:19-54:3, 56:7-11, 57:5-

9, 110:17-112:2; Dkt. 203-2; Chunguang Tr., Ex. J1, 72:24-73:14. ACA head William Je (a/k/a

Yu Jianming)4 even indicated that ACA might forgive the purported “loan” if the Research

Agreement bore fruit:

        A Okay. I didn't discuss that yet, but I heard kind of like William would be happy
        to contribute this fund into the entire taking down Chinese Communist Party
        campaign. But I don't have too much details.


4
        It was William Je who was representing ACA’s interests in communicating with Eastern Profit about the
Research Agreement. Wang 2 Tr., Ex. L1, 57:23-58:19, 53:19-54:3.


                                                     -59-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 60 of 158




       Q So had the research been successful, Mr. Yu would have been happy to write off the
       loan?
       Ms. Cline: Objection to form.
       Possible.

Wang 2 Tr., Ex. L1, 208:2-16, 46:22-47:14, 44:10-47:14, 197:18-198:6, 202:2-204:20, 73:20-

74:8; Plt’s Third Interrog. Resp., Ex. X1, p. 3, No. 2.

               EASTERN’S RESPONSE: Objection. Irrelevant, prejudicial, hearsay, and lacks

foundation. To the extent a response is required, denied. As part of contract negotiations, Ms.

Wallop requested that Eastern provide a $1 million deposit under the Research Agreement. Ex. F,

Wallop I Tr. at 192:09-194:16. On December 29, 2017, to fund the deposit contemplated by the

parties, Eastern borrowed $1 million from ACA (i.e., the ACA Loan). Ex. E, C. Han Tr. at 124:14-

129:2; Ex. L, ACA Loan Agreement, EASTERN-000278. On January 2, 2018, as negotiations

were wrapping up, but before the parties signed the Research Agreement, Eastern caused the $1

million deposit to be wired to Strategic through ACA. Id.; Ex. F, Wallop I Tr. at 192:09-194:16.

Strategic received the $1 million. Ex. A, Answer at 4 ¶ 17; Ex. F, Wallop I Tr. at 192:09-194:16;

Ex. H, Waller I Tr. at 157:9-22; Ex. I, Waller II Tr. at 91:14-94:6. Strategic understood that the

$1 million payment from ACA was the deposit that the parties had previously discussed. Ex. F,

Wallop I Tr. 192:09-194:16; Ex. I, Waller II Tr. at 91:23-94:6. Strategic has acknowledged that it

accepted the $1 million deposit and purported to utilize it to cover the expenses associated with

the investigation called for under the Research Agreement. Ex. A, Answer at 4 ¶ 17; id. at 28 ¶

23; Ex. F, Wallop I Tr. at 246:16-247:23; Ex. H, Waller I Tr. at 157:9-22; Ex. I, Waller II Tr. at

66:10-16, 93:22-94:6.

               STRATEGIC’S REPLY:             Eastern offers misplaced objections to this SOF 28.

First, these facts are legally material, based on admissible evidence (including sworn testimony

from Eastern’s own corporate representative speaking on noticed topics (Ex. Y1 (Deposition



                                                -60-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 61 of 158




Notice involved in Eastern’s second corporate representative deposition), and not objectionable

simply because they disfavor Eastern. As to materiality, the facts are critical to Strategic’s

summary judgment analysis of Eastern’s contract claim, among other aspects of the case.

Summary judgment should issue in favor of Strategic because, per Eastern’s own contention

(which is the basis of SOF 28), Eastern itself conveyed no benefit to Strategic—the payment came

from ACA Capital Group, Ltd., not Eastern, even though Eastern contends that the $1 million

payment forms the framework for its contract damages. See Plt’s First Interrog. Resp. (Eastern

claims its damages are “$1,000,000 for the $1,000,000 paid to Strategic Vision as a deposit under

the Agreement,” Ex. N1 (Plt’s First Interrog. Resp., Ex. M to Dkt. 267-1, p. 16, No. 7)); [all cited

by Strategic in Dkt. 267: Ex. W1 (Wang 1 Tr., Ex. 7); Wang 1 Tr., Ex. E1, 158:6-9, 158:20-

159:23, 161:2-17; Dkt. 127, p. 22, ¶ 7; Dkt. 142, p. 3, ¶ 7]. On the undisputed facts, Eastern is not

legally entitled to a return of the $1 million initial payment.

       Notably, Eastern has not even attempted to dispute any of these facts—that it agreed to

share the research with ACA, that ACA is a Hong Kong-registered business entity, that Eastern

claims it had a loan with ACA for the contract payment, or that Eastern contends ACA might have

forgiven the loan if the research was effective to cause a regime change in China. Each fact was

supported by admissible evidence and Eastern does not back up its foundation objection by

discussing any particular piece of evidence. Eastern does not contend that Strategic misquoted

any supporting evidence, and Eastern wrongfully states that the facts are denied. The evidence

Eastern cites does not contradict these facts but addresses other, either ancillary facts or a position

that is disputed, namely that there was a true, contemporaneous loan by ACA to Eastern to fund

the $1 million initial payment under the Research Agreement.




                                                 -61-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 62 of 158




       Unable to effectively object to SOF 28 or show a failure of proof, Eastern tries to offer

what it contends are additional facts that somehow change the legal analysis. They are identical

to those in Eastern’s response to SOF 27 and Strategic restates here its reply in support of SOF 27.

       29.        Neither Guo nor any other Eastern Profit representative disclosed ACA’s name to

Strategic Vision, disclosed the existence of the “loan,” or sought permission from Strategic Vision

to allow its strictly confidential work product to be given to a third party for that party’s use.

Wallop Aff., Ex. C1, ¶¶ 4, 6; R. Agreement, Ex. F1, p. 1 (“Both parties agree that the nature of

this contract, and the work related to it, is highly confidential. Both parties are bound by the

strictest secrecy not to disclose … to any third party.”); Wang 1. Tr., Ex. E1, 134:19-135:15 (“My

understanding is that all the information related to this project or this contract, should be kept

confidential”).

                  EASTERN’S RESPONSE: Denied. ACA wired Strategic $1 million before the

Research Agreement was even signed. Ex. A, Answer at 4 ¶ 17; Ex. F, Wallop I Tr. at 192:09-

194:16; Ex. H, Waller I Tr. at 157:9-22; Ex. I, Waller II Tr. at 91:14-94:6. If Strategic was

concerned about ACA’s involvement, it could have returned the money and called off the

agreement; instead, Strategic did not raise any concerns about ACA and accepted the $1 million

that ACA sent to Strategic on Eastern’s behalf. Ex. A, Answer at 4 ¶ 17; id. at 28 ¶ 23; Ex. F,

Wallop I Tr. at 246:16-247:23; Ex. H, Waller I Tr. at 157:9-22; Ex. I, Waller II Tr. at 66:10-16,

93:22-94:6. In fact, Strategic’s course of conduct makes clear that absolute confidentiality was

never its concern. Ex. F, Wallop II Tr. at 40:9-41:11 (testifying that she shared flash drives

provided by Eastern to her neighbor).

                  STRATEGIC’S REPLY:          Strategic admits Eastern’s statement that “ACA

wired Strategic $1 million before the Research Agreement was even signed.” (the sum was slightly




                                                -62-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 63 of 158




less due to wire transaction fees) However, Eastern improperly takes this statement and asks the

Court to impute knowledge to Strategic that Eastern has not proven. The statement does not give

cause for the Court to accept the proposition that, based on Strategic’s bank’s receipt of wires from

ACA (Ex. W1 (Wang 1 Tr., Ex. 7)), Strategic learned of the identity of ACA before the contract

was signed, and even further, that Strategic also somehow understood: (1) a “loan” also existed

between Eastern and ACA and (2) that ACA was entitled to receive Strategic’s research. A true

fact dispute is not created by implication, and the SOF 29 facts are admitted by Eastern.

       The other facts that Eastern presents as additional information do not create a material

dispute and do not change the Strategic’s legal position. Strategic admits with qualification

Eastern’s statement that “If Strategic was concerned about ACA’s involvement, it could have

returned the money and called off the agreement; instead, Strategic did not raise any concerns

about ACA and accepted the $1 million that ACA sent to Strategic on Eastern’s behalf.”’ Eastern

correctly admits that the Agreement could have been called off even after ACA wired its funds;

what Eastern does not even try to establish was that it informed Strategic of all of the relevant

surrounding facts. These included the fact that ACA expected to receive Strategic’s research.

Wang 1 Tr., Ex. E1, 44:1-47:14, 158:6-9, 158:20-159:23, 161:2-17; Ex. W1 Wang 1 Tr. Ex. 7);

Dkt. 127, p. 22, ¶ 7; Dkt. 142, p. 3, ¶ 7. ACA may have been willing to write off the purported

loan altogether had the research been successful but Eastern still not regained access to its bank

accounts. Wang 2 Tr., Ex. L1, 206:24-208:16. When Eastern terminated the contract, its counsel

directed that the $1 million deposit be returned to ACA, not Eastern. Ex. V1 (Ex. 6 Wang 1 Tr.),

p. 1; Wallop 1 Tr., Ex. B1, 241:6-8, 242:19-243:3; Wang 2 Tr., Ex. L1, 211:12-212:15. Regardless,

none of this is material to Strategic’s Motion for Summary Judgment.




                                                -63-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 64 of 158




       Also not material, and disputed by Strategic, is Eastern’s statement that “In fact, Strategic’s

course of conduct makes clear that absolute confidentiality was never its concern.” Eastern cites

a single incident where Wallop asked a neighbor to assist in examining an inoperable flash drive

that Eastern had provided. The neighbor was “a friend who kindly was trying to see if there was

something the matter with the flash drives.” Wallop 1 Tr., Ex. B1, 175:7-176:18.

       30.     Strategic Vision thus did not know the identity of ACA or its representatives and,

when Eastern Profit turned out to have no assets, had no means of recourse against ACA for

payment or anything else regarding the Research Agreement. ACA was to be the ultimate recipient

of Strategic Vision’s work under the Agreement, even though ACA is not the Eastern and Eastern

Profit has not assigned its claims in this case. Ex. P1 (Eastern Profit’s C.R. 26.1 Demand), p. 3, No.

4; Wang 2 Tr., Ex. L1, 208:2-16 and 197:18-198:6, 202:2-204:20, 73:20-74:8. The only authority

Eastern Profit has granted anyone regarding the Agreement is a power-of-attorney in favor of

Guo’s entity, GSNY, not ACA. Wang 2 Tr., Ex. L1, 205:21-206:7; Ex. Q1 (Chunguang Ex. 32);

Chunguang Tr., Ex. J1, 109:15-19, 110:2-17.

               EASTERN’S RESPONSE: Objection. Irrelevant. To the extent an answer is

required, denied. ACA wired Strategic $1 million before the Research Agreement was even

signed. Ex. A, Answer at 4 ¶ 17; Ex. F, Wallop I Tr. at 192:09-194:16; Ex. H, Waller I Tr. at

157:9-22; Ex. I, Waller II Tr. at 91:14-94:6. If Strategic was concerned about ACA’s involvement,

it could have returned the money and called of the agreement; instead, Strategic did not raise any

concerns about ACA and accepted the $1 million that ACA sent to Strategic on Eastern’s behalf.

Ex. A, Answer at 4 ¶ 17; id. at 28 ¶ 23; Ex. F, Wallop I Tr. at 246:16-247:23; Ex. H, Waller I Tr.

at 157:9-22; Ex. I, Waller II Tr. at 66:10-16, 93:22-94:6. The purpose of the research was to

undermine the CCP, not provide it to ACA. Guo Tr. 1, Ex. F, 39:9-19, 45:3-46:16




                                                -64-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 65 of 158




               STRATEGIC’S REPLY:              Eastern objects to the materiality of the facts but that

objection is misplaced. The legal import of ACA’s involvement is relevant to Strategic’s defense

to, among other aspects of the case, Eastern’s contract claim. Summary judgment should issue

against Eastern because it conveyed no benefit to Strategic—the payment came from ACA, not

Eastern, even though Eastern contends that the $1 million payment exclusively forms the

framework for its own contract damages. See Plt’s First Interrog. Resp. (Eastern claims its

damages are “$1,000,000 for the $1,000,000 paid to Strategic Vision as a deposit under the

Agreement,” Ex. N1 (Plt’s First Interrog. Resp., Ex. M to Dkt. 267-1, p. 16, No. 7))

       To that point, it is telling that Eastern’s SOF 1 asserts “Through this action, Eastern Profit

Corporation Limited (“Eastern”) seeks to recover a $1 million deposit (the “Deposit”), plus pre-

and post-judgment interest …”

       Strategic admits Eastern’s statement that “ACA wired Strategic $1 million before the

Research Agreement was even signed.” (the sum was slightly less due to wire transaction fees)

However, as with SOF 29, Eastern improperly takes this statement and asks the Court to impute

knowledge to Strategic that Eastern has not proven. It is improper to imply that Strategic also

somehow understood: (1) a “loan” also existed between Eastern and ACA and (2) that ACA was

entitled to receive Strategic’s research. A true fact dispute is not created by implication.

Moreover, Eastern simply ignored the facts that Strategic had no means of recourse against ACA

for payment under the Research Agreement, that Eastern has not assigned its claims in this case,

and that the only authority Eastern has granted anyone regarding the Agreement is a power-of-

attorney in favor of Guo’s entity, GSNY, not ACA. Eastern simply did not address these facts

and they are admitted. Whether Strategic could have withdrawn after learning all of the relevant

facts about ACA is a peripheral point and immaterial to the undisputed facts about ACA’s




                                                -65-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 66 of 158




involvement, which Eastern now admits.

       Finally, Strategic admits Eastern’s statement that “The purpose of the research was to

undermine the CCP,” but disputes “not provide it to ACA.” This is a mischaracterization of the

evidence. ACA was in fact supposed to receive the fruits of the contract (regardless of whether

Strategic impliedly “knew” this).

       31.     ALL FACTS ADMITTED: On or about January 2, 2018, at its bank in Las Vegas,

Nevada, Strategic Vision received two successive $500,000 wire transfers. Ex. W1 (Wang 1 Tr.,

Ex. 7); Wang 1 Tr., Ex. E1, 158:6-9, 158:20-159:23, 161:2-17; Dkt. 127, p. 22, ¶ 7; Dkt. 142, p.

3, ¶ 7. These were from an ACA bank account in Hong Kong. Id. Although Strategic Vision did

not know of ACA, Strategic Vision assumed the wires had sent at Guo’s order under the

Agreement, which is what Eastern Profit now contends. Plt’s First Interrog. Resp. Ex. N1, p. 2,

No. 4 (“Guo Wengui, on behalf of Eastern, ordered wires totaling $1 million to be sent to Strategic

Vision on or about December 29, 2017.”); Dkt. 93, pp. 3-4, ¶ 17; Wallop Aff., Ex. C1, ¶¶ 6-7.

Strategic Vision had agreed with Guo to avoid a direct payment route from Eastern Profit to

Strategic Vision (the Agreement provided “that the Client may direct other entities to pay the

Contractor, and that such payments will be deemed satisfactory compensation by the Contractor”).

R. Agreement, Ex. F1, p. 5. No funds ever passed through Eastern’s hands. Wang 1 Tr., Ex. E1,

203:11-15.

               EASTERN’S RESPONSE: Admitted, except that the Research Agreement does not

require Eastern to “avoid a direct payment route”; instead, the provision is permissive and allows

Eastern to pay Strategic through other entities, but does not require it— “the Client may direct

other entities to pay the Contractor, and that such payments will be deemed satisfactory

compensation by the Contractor.” Ex. M, Research Agreement at 5.




                                               -66-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 67 of 158




               STRATEGIC’S REPLY:              There is no dispute here. Strategic admits Eastern’s

statement that “The Research Agreement does not require Eastern to ‘avoid a direct payment

route’; instead, the provision is permissive and allows Eastern to pay Strategic through other

entities, but does not require it—'the Client may direct other entities to pay the Contractor, and that

such payments will be deemed satisfactory compensation by the Contractor.’” Whether the

Research Agreement required another entity to make payments under the contract is not material.

This is particularly the case given that Eastern freely and willingly chose to have a non-party pay

the funds that Eastern now claims is the basis of its own damage theory. Finally, whether the

payments are “deemed satisfactory compensation” is utterly irrelevant to the question of whether

Eastern can properly maintain an action to obtain ACA’s $1 million deposit as if those funds had

been paid by Eastern.

       32.     The wires, however, compromised whatever secrecy this routing might have

achieved by ADMITTED: being sent simultaneously from Hong Kong (the very location where

Eastern now claims it assets had just been frozen under CCP influence), in the same sizable

amounts, and to the same U.S. recipient. Ex. W1 (Wang 1 Tr., Ex. 7).

               EASTERN’S RESPONSE: Admitted that ACA wired the funds to Strategic from

Hong Kong, but denied that the Research Agreement prohibited Eastern from wiring any payments

called for under the Research Agreement from Hong Kong. There is no such provision in the

Research Agreement; instead, the only relevant provision is permissive and allows Eastern to pay

Strategic through other entities, but does not require it— “the Client may direct other entities to

pay the Contractor, and that such payments will be deemed satisfactory compensation by the

Contractor.” Ex. M, Research Agreement at 5.




                                                 -67-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 68 of 158




               STRATEGIC’S REPLY:             There is no fact dispute here.      Strategic admits

Eastern’s statement that “The Research Agreement does not require Eastern to ‘avoid a direct

payment route’; instead, the provision is permissive and allows Eastern to pay Strategic through

other entities, but does not require it—'the Client may direct other entities to pay the Contractor,

and that such payments will be deemed satisfactory compensation by the Contractor.’”

       Whether the Research Agreement required another entity outside Hong Kong to make

payments under the contract is not material. The crux of the facts is admitted: the wires were sent

simultaneously from Hong Kong, in the same sizable amounts, and to the same U.S. recipient.

Whether the payments are “deemed satisfactory compensation” is utterly irrelevant to the question

of whether Eastern can properly maintain an action to obtain ACA’s $1 million deposit as if those

funds had been paid by Eastern.

       33.     ALL FACTS ADMITTED: Discovery later revealed that, several days after

sending them, ACA asked its bank to reverse the wires. Wang 1 Tr., Ex. E1, 107:13-20, 160:2-

161:17; Ex. Z1 (Wang 1 Tr., Ex. 8); Plt’s First Interrog. Resp. Ex. N1, p. 6, No. 13. The transfers

already having been completed, ACA’s request was declined. Id. ACA did not inform Strategic

Vision of this attempt, has never made demand on Strategic Vision for return of the funds, and has

never communicated to Strategic Vision about the Research Agreement or any other matter.

Wallop Aff., Ex. C1, ¶ 7; Wang 1 Tr., Ex. E1, 161:2-17; Wallop 1 Tr., Ex. B1, 192:20-194:16;

Plt’s Third Interrog. Resp., Ex. X1, p. 2, No. 1. Nevertheless, Eastern Profit claims that its

damages are “$1,000,000 for the $1,000,000 paid to Strategic Vision as a deposit under the

Agreement.” Plt’s First Interrog. Resp., Ex. N1, p. 16, No. 7.

               EASTERN’S RESPONSE: Admitted. Eastern responds further as follows: Eastern

directed ACA to reverse the wires because ACA unintentionally wired the $1 million deposit to




                                               -68-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 69 of 158




Strategic before the Research Agreement was signed. The deposit was paid by ACA on Eastern’s

behalf, as explicitly allowed for under the Agreement. Ex. M, Research Agreement at 5 (“[Eastern]

may direct other entities to pay [Strategic], and that such payments will be deemed satisfactory

compensation by [Strategic].”). Indeed, as part of contract negotiations, Ms. Wallop requested

that Eastern provide a $1 million deposit under the Research Agreement. Ex. F, Wallop I Tr. at

108:5-109:18, 192:09-194:16. On December 29, 2017, to fund the deposit contemplated by the

parties, Eastern borrowed $1 million from ACA Capital Group Limited. Ex. E, C. Han Tr. at

124:14-129:2; Ex. L, ACA Loan Agreement, EASTERN-000278.                  On January 2, 2018, as

negotiations were wrapping up, but before the parties signed the Research Agreement, Eastern

caused the $1 million deposit to be wired to Strategic through ACA. Id.; Ex. F, Wallop I Tr. at

192:09-194:16. Strategic received the $1 million. Ex. A, Answer at 4 ¶ 17; Ex. F, Wallop I Tr. at

192:09-194:16; Ex. H, Waller I Tr. at 157:9-22; Ex. I, Waller II Tr. at 91:14-94:6. Strategic

understood that the $1 million payment from ACA was the deposit that the parties had previously

discussed. Ex. F, Wallop I Tr. 192:09-194:16; Ex. I, Waller II Tr. at 91:23-94:6. Strategic has

acknowledged that it accepted the $1 million deposit and purported to utilize it to cover the

expenses associated with the investigation called for under the Research Agreement. Ex. A,

Answer at 4 ¶ 17; id. at 28 ¶ 23; Ex. F, Wallop I Tr. at 246:16-247:23; Ex. H, Waller I Tr. at 157:9-

22; Ex. I, Waller II Tr. at 66:10-16, 93:22-94:6.

               STRATEGIC’S REPLY:             In an attempt to rehabilitate its damage theory,

Eastern offers several additional facts but none create a material fact issue or lessen the strength

of Strategic’s legal position. First, Strategic denies Eastern’s statement that “Eastern directed ACA

to reverse the wires because ACA unintentionally wired the $1 million deposit to Strategic before

the Research Agreement was signed.” Eastern cites no evidence in support of this assertion and




                                                -69-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 70 of 158




the Court need not accept it as bearing on anything. Second, Strategic admits that the money was

received by Strategic under the contract (less wire transaction fees) but disputes that the money

was paid “on Eastern’s behalf.” Eastern cites no evidence other than the contract itself that “The

deposit was paid by ACA on Eastern’s behalf, as explicitly allowed for under the Agreement.”

The contract does not mention ACA, is not signed by ACA, and makes no reference to any

particular “other entity” that might make a payment under the contract. R. Agreement, Ex. F1, p.

5 (“It is understood that the Client may direct other entities to pay the Contractor …”). Nor is there

any evidence from ACA. Eastern simply lacks evidence to make this connection.

       Third, both parties signed a contract calling for the payment: “Indeed, as part of contract

negotiations, Ms. Wallop requested that Eastern provide a $1 million deposit under the Research

Agreement.” Fourth, Eastern cites no evidence for this statement: “On December 29, 2017, to

fund the deposit contemplated by the parties, Eastern borrowed $1 million from ACA Capital

Group Limited.” Eastern cites testimony from Chunguang Han (Ex. E, C. Han Tr. at 124:14-

129:2). In the cited testimony, at most, Chunguang testifies that a loan was received “to pay for

the investigation company” and that it was for $1 million. (127:5-8, 128:19-23). There is no

testimony that this was the $1 million initial payment under the contract. Fifth, Strategic denies

that “Eastern caused” the wires; the wires came from ACA: “On January 2, 2018, as negotiations

were wrapping up, but before the parties signed the Research Agreement, Eastern caused the $1

million deposit to be wired to Strategic through ACA.” Eastern cites no evidence that it “caused”

the wires.

       Finally, Strategic admits it “received the $1 million. Strategic understood that the $1

million payment from ACA was the deposit that the parties had previously discussed. Strategic

has acknowledged that it accepted the $1 million deposit and purported to utilize it to cover the




                                                -70-
        Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 71 of 158




expenses associated with the investigation called for under the Research Agreement.” These facts

do not alter any of the analysis.

        34.     Attempts to involve ACA in discovery were unsuccessful. ACA’s sole director (Karin

Maistrello, a U.S.-based employee of GSNY) accepted hand delivery of a Fed. R. Civ. P. 45 deposition

subpoena directed to ACA but then, through counsel she shared with Guo and with his entity, GSNY (Dkt.

213, 4:5-10, Dkt. 195), took the position that the service was ineffective on ACA because she had resigned

as a director within 48 hours after Strategic Vision had given the required pre-service notice of intent to

Eastern Profit. Aug. 23, 2019 “Maistrello Tr.,” Ex. A2, 27:9-25, 28:1-29:5, 30:1-32:10; Dkt. 177-Exs.

C, A. Maistrello testified that she resigned her directorship after learning from Daniel Podhaskie,

counsel GSNY (her employer and Eastern’s agent for purposes of this litigation), that she was

about to be served with a subpoena in her capacity as an ACA director. Maistrello Tr., Ex. A2,

55:12-57:20 (“Q. What did you do after you were served with this subpoena? MS. TESKE: Object

if the form. You can answer it. A. I gave it to our lawyer. Q. Who was that? A. Daniel Podhaskie.”)

and Ex. B2 (Maistrello Tr. Ex. 3).

                EASTERN’S RESPONSE: Objection. Counsel’s attempts at discovery are not

material facts pertinent to resolution of this matter, including at the summary judgment stage.

                STRATEGIC’S REPLY:               Strategic should not be penalized for the absence of

any evidence produced by ACA, an entity that Eastern too references in the context of the summary

judgment fact record. For example, Eastern points to ACA as purportedly providing a “loan” to

Eastern for the $1 million initial payment under the contract that Eastern contends is its own

legally-recoverable damages. Strategic disputes that there was any loan transaction, but the point

is that Eastern itself believes that ACA has a part in the fact record. Noting the record of ACA’s

discovery maneuverings (attributable to the individual in-house legal counsel who has attended




                                                   -71-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 72 of 158




depositions of Eastern, GSNY, and Guo, Ex. C2) is important to prevent Eastern from using the

fact of no ACA-produced evidence against Strategic on summary judgment. By standing on its

objection without the possibility it would be overruled, Eastern has admitted the facts in SOF 34.

       35.     Eastern Profit also opposed discovery into ACA, calling it “entirely collateral to the

claims and defenses at issue in this litigation ….” (Dkt. 203, p. 2) Guo, through the same counsel

as GSNY and Maistrello (Dkt. 158, p. 1, opposing discovery into GSNY, Dkt. 195), opposed

discovery into ACA, claiming it was “an attempt to harass and provoke” him and that “Strategic

should not be entitled to such overreaching discovery from multiple non-parties.” (Dkt. 150, p. 2)

Counsel for ACA never appeared in the case.

               EASTERN’S RESPONSE: Objection. Counsel’s attempts at discovery are not

material facts pertinent to resolution of this matter, including at the summary judgment stage.

               STRATEGIC’S REPLY:             Strategic should not be penalized for the absence of

any evidence produced by ACA, an entity that Eastern too references in the context of the summary

judgment fact record. For example, Eastern points to ACA as purportedly providing a “loan” to

Eastern for the $1 million initial payment under the contract that Eastern contends is its own

legally-recoverable damages. Strategic disputes that there was any loan transaction, but the point

is that Eastern itself believes that ACA has a part in the fact record. Noting the record of ACA’s

discovery maneuverings (attributable to the individual in-house legal counsel who has attended

depositions of Eastern, GSNY, and Guo, Ex. C2) is important to prevent Eastern from using the

fact of no ACA-produced evidence against Strategic on summary judgment. By standing on its

objection without the possibility it would be overruled, Eastern has admitted the facts in SOF 35.

       36.     ADMITTED: The Research Agreement was signed January 6, 2018 (Wallop Aff.,

Ex. C1, ¶ 4) but the effective date was January 16, 2018. Wang 1 Tr., Ex. E1, 139:4-17; Ex. V1




                                               -72-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 73 of 158




(Ex. 6 to Wang 1 Tr.), p. 1 (“Eastern agreed to delay the start of the contract by 10 days, from

January 6 to January 16.”); Dkt. 93, p. 4, ¶ 19. In early January 2018, Waller travelled to Europe

and the Middle East and engaged independent research contractors, including trusted

Chinese/English translators and a team lead there. Wallop 1 Tr., Ex. B1, 115:7-118:10, 82:21-

83:23, 130:4-131:13, 71:5-73:4, 74:17-76:6, 77:25-79:23; Waller 1 Tr., Ex. H1, 74:14-77:1, 29:10-

19, 41:5-42:18. This effort cost at least $200,000, done on an expedited basis. Id.; Waller 2 Tr.,

Ex. M1, 72:4-73:2, 74:10-76:6; Waller 2 Tr. Ex. 104 (Ex. D2).

               EASTERN’S RESPONSE: As to the first sentence, admitted. Eastern further

responds that the parties signed the agreement in Virginia (Ex. A, Answer at 2-3, ¶¶ 6-7; id. at 28

¶ 23). As to second and third sentences, denied. Strategic has not provided documentary evidence

to support its self-serving testimony.

               STRATEGIC’S REPLY: Eastern contends that the facts in all but the first sentence

of SOF 36 have not been supported with “documentary evidence,” but this vague complaint is

belied by Strategic’s multiple citations to sworn testimony and to a billing invoice from Team 1 to

Georgetown Research (an LLC of which Mike Waller and French Wallop are members, Waller 2

Tr., Ex. M1, 69:17-25), which evidences the cost of Waller’s travel and setting up of Team 1.

Eastern has not effectively controverted any of these facts. Strategic admits that “The parties

signed the agreement in Virginia.”

       37.     Before the contractors could begin their work, ADMITTED: Eastern Profit had to

identify the subjects to be researched. R. Agreement, Ex. F1, p. 1; Wallop 1 Tr., Ex. B1, 83:24-

84:7, 85:10-86:11; Waller 2 Tr., Ex. M1, 131:1-132:9, 132:15-133:11. DENIED: Instead, Eastern

Profit provided unencrypted (and thus vulnerable) flash drives infected with malware that attacked

the computer used to open it. Wallop 1 Tr., Ex. B1, 174:9-176:18, 198:11-199:1, 200:10-202:2,




                                               -73-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 74 of 158




207:25-208:13, 114:3-115:6, 85:10-17, 114:8-115:6. The flash drives were inoperable and Eastern

Profit did not fully correct the problem when Wang delivered three more flash drives to Strategic

Vision, also unencrypted. Id. ADMITTED: One flash drive was working and safe, and it

contained 92 names. Id. and 127:14-128:23. ADMITTED: The number of initial subjects was

increased by agreement to 15 from 10. Waller 2 Tr., Ex. M1, 129:7-17, 82:4-20, Wallop 1 Tr., Ex.

B1, 281:19-282:13.

               EASTERN’S RESPONSE:             Strategic denies it ever agreed to the hiring of

subcontractors. See Ex. M, Research Agreement. The second and third sentences are also denied.

Wang I Tr. at 236-240. The remainder of the paragraph is admitted.

               STRATEGIC’S REPLY:             Eastern does not effectively controvert these facts.

While the Research Agreement (the only evidence Eastern cites to support its challenge to the idea

that the parties had an understanding on the hiring of contractors) does not reference their use, the

contract is not the only evidence of what the parties agreed to regarding this ancillary subject.

Eastern has not established, factually, that the parties agreed for each and every ancillary

circumstance to be laid out in writing or, legally, that the text of the Research Agreement is the

only available evidence of an ancillary circumstance in which it was executed. Eastern also has

not established that Strategic needed Eastern’s permission to hire contractors. Rather, Eastern

itself cited evidence (above) in attempting to controvert SOF 12 that proves Strategic hired

contractors to conduct the research: Wallop 1 Tr., Ex. B1, 177:5-180:20 (Wallop confirms the use

of Team 1 and describes that she and Waller divided “the issues” and “aspects of research” in

terms of coordinating their completion).

       To attempt to challenge that Wang delivered corrupted flash drives, Eastern cites Wang’s

testimony to the effect that Wang and Wallop were able to open “a USB drive” at Wallop’s




                                                -74-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 75 of 158




residence but, later, that Wallop contacted Wang and advised the drive was no longer working.

Wang 1 Tr., Ex. E1, 235:22-237:2. There is thus no dispute that a problem occurred with the flash

drive, even if Wang did not understand how the problem had happened. Strategic cited evidence

fully supporting the SOF 37 facts and they are admitted.

       38.     Later, in February, Strategic Vision made arrangements with Allied Special

Operations Group (“ASOG”), based in Texas, to research the 15 subjects being examined overseas.

Wallop 1 Tr., Ex. B1, 232:7-234:13; Wallop Aff., Ex. C1, ¶ 8; Waller 2 Tr., Ex. M1, 100:16-

102:16.

               EASTERN’S RESPONSE: Denied. There is no admissible evidence of a contract

between Strategic and ASOG, or that ASOG performed any work for Strategic.

               STRATEGIC’S REPLY:             Eastern’s challenge misses the mark. Strategic did

not state that it had a formal arrangement with ASOG, nor has Eastern established that the parties

agreed that Strategic could use subcontractors only by way of formal contract. Eastern challenges

the admissibility of the deposition testimony and sworn affidavit statements of representatives for

Strategic but does not cite a legal principle, let alone a case discussing federal evidentiary rules,

that illustrates why the evidence supposedly is inadmissible. Both Waller and Wallop testified to

personal interactions with representatives of ASOG, and there is documentary evidence in the form

of a business record to prove that ASOG was involved and stopped its involvement because of the

“Records Protected” designation on the research subjects Eastern chose, all of which Strategic

cited in SOF 38. There is no dispute of the material fact—that ASOG stopped its work, whether

Eastern believes evidence showing the reason ASOG stopped its work is inadmissible.

       39.     ASOG determined that the subjects were designated by the U.S. government as

“Records Protected”—information concerning the subjects’ status and activities was not accessible




                                                -75-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 76 of 158




through legal means. Wallop 1 Tr., Ex. B1, 232:7-238:20, 239:16-241:4, 285:12-288:24; Waller

2 Tr., Ex. M1, 100:16-103:25, 105:6-108:21. The purpose of the designation was to ensure that

no one, including the individuals themselves, could learn information that would help them

determine they were under investigation. Waller 2 Tr., Ex. M1, 106:15-107:7. According to

ASOG, trying to research subjects known to be “Records Protected” could be a criminal activity.

Id.; Waller 2 Tr., Ex. M1, 100:16-102:16, 106:15-108:21.

               EASTERN’S RESPONSE: Objection. Strategic has not provided any admissible

evidence in support of this factual averment as required by Local Rule 56.1(d). Strategic has not

cited any admissible evidence demonstrating that certain of the individuals on the Subject List

were allegedly designated by the federal government as “records protected,” substantiating what

the so-called “records protected” designation even means, or why that purported “records

protected” designation precludes an investigation into the individuals subject to that designation.

Eastern was not able to cite any statutory authority defining the concept of “records protected” or

its implications. Even if Eastern had come up with such substantiation, it is at best a partial

excuse—relating only to four or five individuals on the Subject List—for its failed performance;

to be sure, Strategic has not cited to any admissible evidence to the contrary.

               Instead, Strategic relies solely upon inadmissible hearsay. In an effort to show that

certain of the individuals on the Subject List were “records protected,” whatever that might mean,

Strategic points to deposition testimony of Ms. Wallop and Mr. Waller , in which they claim that

members of a Texas-based investigation group called Allied Special Operations Group (“ASOG”)

told them that certain individuals on the Subject List were “records protected.” See Dkt. No. 266

at 13. Strategic does not cite to any deposition testimony by the ASOG members (because there

is none) or submit an affidavit from those members. Having failed to obtain discovery from




                                                -76-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 77 of 158




Strategic’s own subcontractors, Strategic cannot now utilize inadmissible hearsay statements

attributed to those subcontractors to prove a claim that Eastern somehow frustrated Strategic’s

performance.

               STRATEGIC’S REPLY:              Eastern challenges the admissibility of the deposition

testimony of Wallop and Waller and Wallop’s sworn affidavit, all of which establish that ASOG

informed Strategic that the chosen subjects could not be researched because of the “Records

Protected” designation and therefore stopped work. Strategic also presented a business record (a

billing invoice to Strategic, received by Strategic, and paid by Strategic) indicating that work

stopped and why.

       Whether ASOG was actually correct in naming the research subjects as “Records

Protected” or what that designation actually meant for whether the research could be performed is

not material—what is material is that ASOG stopped work and cited this to Strategic as the cause.

There is thus no dispute of material fact—that ASOG stopped its work—whether Eastern believes

evidence showing the reason ASOG stopped its work is inadmissible. The evidence is not being

presented for the truth of the matter it assets (i.e., that the research subjects were “Records

Protected” and that this meant research could not be performed due to restrictions outside of

ASOG’s control). (Fed. R. Evid. 801(c)(2), defining hearsay as a statement “a party offers in

evidence to prove the truth of the matter asserted in the statement.”). Instead, the evidence is being

presented to show its effect on Strategic, which (as shown below in SOF 44), then reported this

circumstance to Lianchao Han, whom Guo had by then placed back in charge of the project.

Lianchao and Guo failed to provide new names, frustrating Strategic’s performance.

       40.     ASOG’s conviction was so strong that it withdrew a bill to Strategic Vision for

$111,700. Waller 2 Tr., Ex. M1, 105:6-20, 106:15-108:21; Ex. 105 to Waller 2 Tr., Ex. E2. ASOG




                                                -77-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 78 of 158




instead received $5,412 for finding the “Records Protected” designation. Id.; Waller 2 Tr., Ex.

M1, 109:12-110:17, 81:15-17.

               EASTERN’S RESPONSE: Objection. See Response to ¶ 39. By way of further

response, there is no foundation for any testimony from Strategic Vision as to what ASOG’s

conviction may have been or why it billed the amounts it allegedly did, and any such testimony

would be hearsay in any event.

               STRATEGIC’S REPLY:             Eastern challenges the foundation of the testimony

by Wallop and Waller regarding what ASOG indicated to them was the reason it had to stop

work—the “Records Protected” designation. Without citing any evidence, Eastern contends that

the withdrawing of a bill for $111,000 in lieu of one for $5,000 does not give the impression that

a significant happening caused a significant change in ASOG’s plans. It was not Strategic that

withdrew the bill, but ASOG itself and it was ASOG’s bill to withdraw. Strategic received the

bill, understood it to be a bill, paid the bill, and there is foundation for introducing the bill as

evidence of ASOG’s perspective. There is no fact dispute here.

       41.     Strategic Vision did not receive any subject names before entering the Agreement

and had no way of anticipating that the third parties conducting the research would encounter this

circumstance. Wallop 1 Tr., Ex. B1, 83:24-84:7, 85:10-86:11, 174:4-8, 175:3-176:18. Prior to

this, Strategic Vision had not heard of the designation. Wallop Aff., Ex. C1, ¶¶ 8.

               EASTERN’S RESPONSE: Objection. See Response to ¶ 39. To the extent an

answer is required, denied. If Strategic was licensed to provide the services it agreed to provide

and had the expertise it claims it has, and if “records protected” stats were a term of art in the

private investigation/intelligence field, Strategic would have known about the so-called “records

protected” designation.




                                               -78-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 79 of 158




               STRATEGIC’S REPLY:             Eastern attempts a challenge based on an unfounded

hypothetical (“If Strategic was licensed to provide the services it agreed to provide and had the

expertise it claims it has, and if ‘records protected’ stats were a term of art in the private

investigation/intelligence field, Strategic would have known about the so-called records protected”

designation.’”) tied to a legal issue and is, in the end, unsuccessful in showing any controversion

of fact. Eastern offers no evidence to disprove the three facts in SOF 41: that Strategic did not

receive any subject names from Guo or Eastern before entering the Research Agreement, that

Strategic did not know to anticipate that its contractor would find that research subjects were

“Records Protected,” and that the term was unknown to Strategic at the time it entered the contract.

Instead, Eastern objects to the facts without specifying any particular reason. Then, Eastern posits

that had Strategic been licensed under the Virginia security services statute, Strategic “would have

known” about the designation. Eastern offers nothing to support this unfounded hypothetical. In

addition, Eastern relies on the statute applying here and, as a matter of law, it does not. Strategic

incorporates herein its Reply in Support of SOF 2 above.

       42.     Nevertheless, Guo angrily refused to discuss the “Records Protected” problem

when Strategic Vision notified him. Wallop 1 Tr., Ex. B1, 139:17-140:23, 285:12-288:24, 136:13-

20; Waller 2 Tr., Ex. M1, 100:16-102:16. He then demanded that Strategic Vision turn over all

work done by its contractors, despite many protests by Strategic Vision that it was impossible for

the researchers to work faster and have final reports ready in a matter of days. Wallop 1 Tr., Ex.

B1, 230:2-232:13, 285:12-288:24, 139:17-140:23; Waller 2 Tr., Ex. M1, 112:11-116:17, 127:24-

129:6; Waller 1 Tr., Ex. H1, 56:19-25, 93:20-95:10. The Agreement did not require, and no party

could physically provide, immediate results; what Guo now inexplicably demanded on a rush basis




                                                -79-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 80 of 158




was contrary to the Agreement. Wang 1 Tr., Ex. E1, 154:6-23; R. Agreement, Ex. F1; Gertz Tr.,

Ex. I1, 141:4-17.

               EASTERN’S RESPONSE: Objection. See Response to ¶ 39. Denied. The weekly

deliverables called for under the Research Agreement were due by no later than mid-January 2018.

Ex. M, Research Agreement at 1-3.      Strategic did not meet the contractual deadline.    Rather,

Strategic delivered its first USB drive to Eastern pursuant to the Research Agreement on January

26, 2018. Ex. A Answer at 35 ¶ 45; Ex. H, Waller I Tr. at 201:10-202:13; Ex. G, Wallop II Tr. at

16:12-17; Ex. I, Waller II Tr. at 6:2-8, 112:7-114:10. That drive did not, however, comply with

the terms of the Research Agreement; indeed, Strategic has admitted that the information contained

on that drive was “of no use to Guo or Eastern Profit because it was nothing more than the

researchers’ own work to familiarize themselves with the fifteen subjects using open-source

information.” Answer at A at 35 ¶ 45; Ex. I, Waller II Tr. at 6:2-8, 112:7-114:10. On January 30,

2018, Strategic delivered a second USB drive to Eastern Profit. Answer at A at 28 ¶ 24; Ex. G,

Wallop II Tr. at 16:12-17; Ex. H, Waller I Tr. at 211:3-215:16; Ex. I, Waller II Tr. at 115:9-116-

17. That USB drive, like the first, failed to comply with the terms of the Research Agreement; as

admitted by Strategic, the drive contained “incomplete work product . . . in the form of raw

research data” that was not “of any use” to Eastern. Ex I, Waller II Tr. at 114:23-115:8. Strategic

did not deliver any other USB drives to Eastern.      Consequently, Strategic failed to provide to

Eastern any of the required deliverables. Ex I, Waller II Tr. at 6:2-8, 98:8-114:10; Ex. K, L. Han

Tr. at 160:10-19, 264:9-265:20, 275:15-279:17.        It never delivered any “financial forensic

[h]istorical research” called for under the Research Agreement. Ex I, Waller II Tr. at 6:2-8, 98:8-

100:3. It did not deliver to Eastern any “current tracking research” called for under the Research

Agreement. Ex I, Waller II Tr. at 6:2-8, 100:4-111:20. It also failed to deliver to Eastern any




                                               -80-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 81 of 158




“social media research” called for under the Research Agreement. Ex I, Waller II Tr. at 6:2-8,

112:7-114:10. In fact, Strategic has admitted that it “was unable to prepare any [of the] detailed

reports” called for under the Research Agreement. Ex D, Strategic’s Responses and Objections

to Eastern’s First Interrogatories, Response to Interrogatory No. 8 (emphasis added). As a result,

on February 23, 2018, Eastern wrote to Strategic terminating the Research Agreement. Ex A,

Answer at 6 ¶ 28; Ex I, Waller II Tr. at 91:9-13; Ex. N, Termination Letter, EASTERN-000198.

In its letter, Eastern demanded that Strategic return the $1 million deposit. Ex. A, Answer at 6 ¶

28; Ex. N, Termination Letter, EASTERN-000198. Strategic has refused to do so. Id.

               STRATEGIC’S REPLY:             Despite Eastern’s lengthy response, there is no true

fact dispute here as to any of the three statements that comprise SOF 42. As to the first sentence

(“Nevertheless, Guo angrily refused to discuss the ‘Records Protected’ problem when Strategic

Vision notified him.”), Eastern does not admit or deny it. Strategic’s fact is that Guo refused to

discuss the information ASOG had provided, not whether the “Records Protected” designation was

in fact true. This is not hearsay. (Fed. R. Evid. 801(c)(2), defining hearsay as a statement “a party

offers in evidence to prove the truth of the matter asserted in the statement.”). Eastern’s objection

and incorporation of its Response to SOF 39 are misplaced here.

       As to the second sentence (“He then demanded that Strategic Vision turn over all work

done by its contractors, despite many protests by Strategic Vision that it was impossible for the

researchers to work faster and have final reports ready in a matter of days.”), Eastern again does

not unequivocally state an “admission” to it but, in fact, Eastern has admitted it by providing

evidence of two thumb drives delivered by Strategic in January 2018 that contained raw data and

then describing that the raw data was not placed into the context of a “report” required by the

Research Agreement.




                                                -81-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 82 of 158




       Eastern goes on to present several facts about those drives but none infringe on Strategic’s

legal position. Strategic admits Eastern’s statement “Strategic delivered its first USB drive to

Eastern pursuant to the Research Agreement on January 26, 2018.” Strategic also partially admits

Eastern’s statement “That drive did not, however, comply with the terms of the Research

Agreement; indeed, Strategic has admitted that the information contained on that drive was ‘of no

use to Guo or Eastern Profit because it was nothing more than the researchers’ own work to

familiarize themselves with the fifteen subjects using open-source information.’” Strategic admits

the quoted testimony is on its behalf and that the material could not be used by Guo or Eastern

because it was the researchers’ initial work, but it denies that this violated the Research Agreement.

However, this dispute is not material given the undisputed evidence showing the cause for the

premature delivery of the thumb drives (discussed above). Next, Strategic admits “On January 30,

2018, Strategic delivered a second USB drive to Eastern Profit.” Strategic then partially admits:

“That USB drive, like the first, failed to comply with the terms of the Research Agreement; as

admitted by Strategic, the drive contained incomplete work product . . . in the form of raw research

data’ that was not ‘of any use’ to Eastern.” Strategic admits the quoted testimony is on its behalf

and that the material could not be used by Guo or Eastern because it was the researchers’ initial

work, but it denies that this violated the Research Agreement. This dispute is not material given

the undisputed evidence showing the cause for the premature delivery of the thumb drives

(discussed above). Strategic also admits that “Strategic did not deliver any other USB drives to

Eastern.”

       As to the third and final of Strategic’s SOF 42 original sentences (“The Agreement did not

require, and no party could physically provide, immediate results; what Guo now inexplicably

demanded on a rush basis was contrary to the Agreement.”), Eastern again does not stake a clear




                                                -82-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 83 of 158




position but does not point to any provision of the contract that required immediate results,

particularly when there is no disagreement that the contract start date was pushed back by

agreement of the parties to the date that, in this response, Eastern claims the first reports were due.

See SOF 36 (admitted by Eastern).

       Eastern offers several other additional statements besides those addressed directly above

but none establish a dispute of material fact. First, Strategic disputes that “The weekly deliverables

called for under the Research Agreement were due by no later than mid-January 2018. Strategic

did not meet the contractual deadline.” The parties agree that the contract start date was pushed

back to the date that Eastern now claims the first reports were due. See SOF 36 (admitted by

Eastern). It is thus impossible that by mid-January 2016, Strategic was already “late” in “the

weekly deliverables.” Second, the following is disputed, as indicated above, including that the

contract was terminated by Eastern six weeks after it was entered: “Consequently, Strategic failed

to provide to Eastern any of the required deliverables. It never delivered any ‘financial forensic

[h]istorical research’ called for under the Research Agreement. It did not deliver to Eastern any

‘current tracking research’ called for under the Research Agreement. It also failed to deliver to

Eastern any ‘social media research’ called for under the Research Agreement.”

       Third, Strategic admits as immaterial to the issues raised in its Motion for Summary

Judgment and a happening that was caused by Eastern: “In fact, Strategic has admitted that it ‘was

unable to prepare any [of the] detailed reports’ called for under the Research Agreement.”

Strategic admits the termination occurred but denies it was justified: “As a result, on February 23,

2018, Eastern wrote to Strategic terminating the Research Agreement.” Finally, Strategic admits

“In its letter, Eastern demanded that Strategic return the $1 million deposit. Strategic has refused




                                                 -83-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 84 of 158




to do so.” None of these involve a fact dispute or affect Strategic’s legal position on Strategic’s

current motion.

       43.      Attempting to keep the project alive, Waller nevertheless made immediate travel

plans and flew overseas, met with the research team leader, and returned to New York. Waller 2

Tr., Ex. M1, 127:24-129:6. On or about January 26th or 30th, 2018, less than two weeks after

Strategic Vision began its work under the Agreement, Waller delivered to Wang an initial tranche

of raw data. Waller 2 Tr., Ex. M1, 112:11-116:17, 127:24-129:6; Wallop 1 Tr., Ex. B1, 243:14-

244:4, 285:12-288:24, 136:13-15. Strategic Vision repeatedly cautioned it would be of no

independent use to Guo because it was simply the researchers’ own work to familiarize themselves

with the initial subjects using open-source information. Waller 2 Tr., Ex. M1, 112:11-116:17

(“That was their own basic work. So the only report, in quotes, that we provided as a deliverable

was showing how the research team was setting up its methodology to collect this data”) and

127:24-129:6.

                EASTERN’S RESPONSE: Eastern has no basis to refute Waller’s contention that

he flew overseas, met with someone, and returned to New York, but lacks knowledge as to

precisely why he did that or the identity of the person he allegedly met (Waller has refused to

provide such information, Waller II Tr. at 74-75) Eastern responds further that Strategic was

required under the terms of the Research Agreement to begin providing the deliverables called for

under the Research Agreement by no later than mid-January 2018. Ex. M, Research Agreement

at 1-3. As set forth in the prior response, Strategic failed to meet that deadline.

                STRATEGIC’S REPLY:            Eastern does not clearly designate its position on

SOF 43 but its response reflects an admission. As to the first sentence, Eastern states that it “has

no basis” to refute the statement, and offers no evidence to contradict Waller’s sworn testimony




                                                -84-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 85 of 158




under cross-examination that he made the trip for the purpose described. As to the remaining

sentences, Eastern quotes their equivalent in its own response to SOF 42 above. SOF 43 is fully

admitted.

       Eastern’s additional statements do not change this or reflect a material issue. Strategic

disputes that it “was required under the terms of the Research Agreement to begin providing the

deliverables called for under the Research Agreement by no later than mid-January 2018.” The

parties agreed that the contract start date was pushed back to the date that Eastern now claims the

first reports were due. See SOF 36 (admitted by Eastern). It is thus impossible that Strategic was

required to meet this deadline. Strategic disputes that it “failed to meet that deadline.” It was not

the deadline.

       44.      Even though Strategic Vision, through Waller, had made extraordinary efforts to

accommodate Guo’s unreasonable demands under the contract, Eastern Profit would not provide

any guidance about the “Records Protected” designation and what it meant for the future of the

research on the first 15 subject names. Waller 2 Tr., Ex. M1, 101:11-103:25, 105:21-107:11. Nor

did Eastern Profit simply move its focus from the initial 15 subject to another 15 within the 92

subject names on the flash drives delivered by Eastern Profit back on January 8, 2018.

                EASTERN’S RESPONSE: Objection. See Response to ¶ 39.

                STRATEGIC’S REPLY:            Eastern does not controvert any of these facts. As to

the first sentence (which describes Waller’s trip overseas in SOF 42), Eastern states that it “has no

basis” to refute the existence of Waller’s trip and the purpose of it (see SOF 43 above). Eastern

also failed to controvert the fact that Guo refused to discuss the “Records Protected” designation—

a failure both here and in response to SOF 42 (see SOF 42 Reply). Eastern also does not refute

the final sentence—that Eastern failed to take the next reasonable step—to designate more names




                                                -85-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 86 of 158




under the contract. This was Eastern’s prerogative: “The Client will provide the necessary basic

information, and desired areas of focus, to the Contractor to research.” R. Agreement, Ex. F1, p.

1.

       45.    Although the Agreement provided for a look-back after three months to compare

the deliverables with the amounts paid, and ADMITTED: also provided for “‘30 days’ written

notice,” ADMITTED: Eastern Profit terminated the Agreement only 5 weeks after the January

16, 2018 start date, claiming it was effective immediately. R. Agreement, Ex. F1. ADMITTED:

Eastern’s February 23, 2018, termination letter also demanded “a full and complete refund of the

$1 million deposit.” Wang 1 Tr., Ex. E1, 135:16-141:16; Ex. V1 (Ex. 6 Wang 1 Tr.), p. 1; Wallop

1 Tr., Ex. B1, 241:6-8, 242:19-243:3; Wang 2 Tr., Ex. L1, 211:12-212:15. DENIED: The

Agreement contained no provision for return of the monthly fee or deposit if Eastern Profit was

dissatisfied with Strategic Vision’s work and, in fact, required Eastern Profit to make a monthly

$750,000 payment, starting in January. R. Agreement, Ex. F1. ADMITTED: Neither Eastern

nor ACA ever made even that first monthly $750,000 payment. Wang 1 Tr., Ex. E1, 58:6-18.

NOT ADDRESSED SO ADMITTED:                  Eastern admitted nothing in the contract required

Strategic to return the $1 million at the end of the contract, nor had Strategic made such a

representation to Eastern Profit. Wang 1 Tr., Ex. E1, 198:8-201:14-21. ADMITTED: Regardless,

Eastern Profit’s counsel demanded Strategic “return” the $1 million (via wire to ACA, not

Eastern). Ex. V1 (Ex. 6 to Wang 1 Tr.), p. 2 (“Beneficiary Acct. Name: ACA Capital Group

Limited”). ADMITTED: Strategic Vision did not comply. Dkt. 93, p. 5, ¶ 29.

              EASTERN’S RESPONSE: As to the first sentence: denied that the Research

Agreement provided for any “look-back” period, Ex. M, Research Agreement; admitted that the

Research Agreement provided for termination upon 30-days written notice; and admitted that




                                              -86-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 87 of 158




Eastern terminated the Research Agreement on February 23, 2018, Ex A, Answer at 6 ¶ 28; Ex I,

Waller II Tr. at 91:9-13; Ex. N, Termination Letter, EASTERN-000198.

               As to the second sentence, admitted.

               As to the third sentence, denied. The Research Agreement explicitly states that

“[t]he deposit will be credited on a prorated basis to the final 1-1/3 (1.3) months of the contract”

and was not meant to be a signing bonus. Ex. M, Research Agreement at 5; Ex. A, Answer at 2 ¶

6; Ex. A, Answer at 4 ¶ 17; Ex. I, Waller II Tr. at 91:23-94:6. Thus, if Strategic failed to provide

the deliverables under the Research Agreement, which it did, the deposit was to be returned to

Eastern. Ex. M, Research Agreement at 5; Ex. A, Answer at 2 ¶ 6; Ex. A, Answer at 4 ¶ 17; Ex.

I, Waller II Tr. at 91:23-94:6.

               As to the fourth sentence, admitted that Eastern did not pay or direct any other entity

to pay Strategic any other monies because payment was only required under the Research

Agreement if Strategic properly performed its obligations thereunder, which Strategic failed to do.

Objection. See Response to ¶ 42.

       As to the fifth and sixth sentences, admitted.

               STRATEGIC’S REPLY:             There are only two portions of SOF 45 disputed by

Eastern:   (a) the Agreement provided for a look-back after three months to compare the

deliverables with the amounts paid (first sentence); (b) The Agreement contained no provision for

return of the monthly fee or deposit if Eastern Profit was dissatisfied with Strategic Vision’s work

and, in fact, required Eastern Profit to make a monthly $750,000 payment, starting in January (third

sentence). Strategic admits this additional, legal, statement by Eastern: “The Research Agreement

explicitly states that ‘[t]he deposit will be credited on a prorated basis to the final 1-1/3 (1.3)

months of the contract’ and was not meant to be a signing bonus.” But admitting that description




                                                -87-
        Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 88 of 158




of the contract terms does not contradict (b). It simply addresses a potential eventuality if Eastern

had allowed the contract to come full term. However, Eastern states “If Strategic failed to provide

the deliverables under the Research Agreement, which it did, the deposit was to be returned to

Eastern.” The contract simply does not provide this.

        As to (a), Eastern cites the contract and characterizes it as not providing “for any ‘look-

back’ period,” but the construction of the contract is for the Court and Eastern’s construction

ignores a provision (“all involved Parties will meet to recap the accounting [] prior to moving

forward with the next quarter”). R. Agreement, Ex. F1, p. 4. “An interpretation of a contract that

has the effect of rendering at least one clause superfluous or meaningless ... is not preferred and

will be avoided if possible.” LaSalle Bank Nat'l Ass'n, 424 F.3d 195, 206 (2nd Cir. 2005) (citation

omitted). As to (b), Eastern does not point to any provision of the contract supporting its challenge

to this interpretation of the contract.

        Finally, contending that it had a guaranteed period to work under the contract, Strategic

disputes Eastern’s statement that “Eastern did not pay or direct any other entity to pay Strategic

any other monies because payment was only required under the Research Agreement if Strategic

properly performed its obligations thereunder, which Strategic failed to do.” First, Eastern cites no

evidence from some competent witness (or anyone) about why it chose not make any of its regular

payments to Strategic. Second, to the extent that Eastern argues that, as a purely legal matter, it

now believes it was not required to make any payment under the Research Agreement, then that is

a legal assertion based on Eastern’s interpretation of the Agreement. As explained above, Strategic

disagrees, and that question of interpretation would be for this Court, not for a factfinder. Finally,

of course, this Court need not and should not reach any of these issues in granting judgment against

Eastern on its breach of contract claim; it need only find that Eastern cannot obtain the $1 million




                                                -88-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 89 of 158




deposit that it never paid, or, alternatively, that Eastern frustrated Strategic’s performance as a

matter of law.

       46.       The Agreement guaranteed Strategic Vision a period of time to provide its services

that ran from the agreed start date of the arrangement (January 16, 2018) (to 30 days after the

February 23, 2018 termination, and Eastern’s no-notice termination meant that Strategic Vision

lost the opportunity to make $1,596,774.25. R. Agreement, Ex. F1, pp. 3-4, Dkt. 267-1; Wallop 1

Tr., Ex. B1, 246:25-247:7.

Period        Number of Days                  Per Diem               Total
 January 16-31        15                          $24,193.55      $362,903.25
 February 1-28        N/A                         N/A             $750,000.00
 March 1-21           20                          $24,193.55      $483,871.00
                                                                  $1,596,774.25
                 EASTERN’S RESPONSE: Objection. Calls for legal conclusion. To the extent

an answer is required, denied. As specified in the Research Agreement, Eastern agreed to pay

Strategic for each deliverable that Strategic completed in accordance with the terms of the

Research Agreement; if no deliverables were provided, Eastern had no obligation to pay Strategic

under the Research Agreement. See Response to ¶ 42.

                 STRATEGIC’S REPLY:           Eastern denies this statement by incorporating its

response to SOF 42, which sets forth three sentences, only one of which (the last) mentioned the

contract (“The Agreement did not require, and no party could physically provide, immediate

results; what Guo now inexplicably demanded on a rush basis was contrary to the Agreement.”).

The Court should deem SOF 46 admitted.

       Eastern again has taken the position that there was no look-back period and, even if there

was, this did not guarantee that Strategic would work through that event. Eastern’s interpretation

of the contract does not find support in the terms of the instrument, although this is ultimately a

legal matter for the Court. Strategic thus disputes: “As specified in the Research Agreement,



                                                -89-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 90 of 158




Eastern agreed to pay Strategic for each deliverable that Strategic completed in accordance with

the terms of the Research Agreement; if no deliverables were provided, Eastern had no obligation

to pay Strategic under the Research Agreement.” Strategic’s interpretation that the compensation

provisions of the contract did not call for payment-per-deliverable is consistent with governing

contract principles. This includes that the Court interprets the contract as an integrated whole

(W.W.W. Associates, Inc. v. Giancontieri, 77 N.Y.2d 157, 162, 565 N.Y.S.2d 440 (1990)) and

“[a]n interpretation of a contract that has the effect of rendering at least one clause superfluous or

meaningless ... is not preferred and will be avoided if possible.” LaSalle Bank Nat'l Ass'n, 424 F.3d

195, 206 (2nd Cir. 2005) (citation omitted). According to the specific provision of the contract,

“[i]t is agreed by both Parties that for the first three months of this Agreement … that the payment

of $750,000[] USD will be wired per our instructions to our US Bank account.” Ex. F1, R.

Agreement, p. 4.     Similarly, “[p]ayment is to be made in regular monthly installments of

US$750,000, at the end of each month.” Id.¸ p. 5. Eastern’s proposed interpretation would render

meaningless each of the provisions referencing $750,000 per month in compensation to Strategic

for the first three months of the project.

       Moreover, Wang testified, for Eastern, that “Strategic Vision requested the client of this

contract to pay $750,000 per month, no matter how many reports the client requested or Strategic

Vision provided”:

               Q.ꞏ Now, the waterline, is this a
               reference -- does this have anything to do
               with the million dollar deposit?
               A.ꞏ No.ꞏ One million dollar deposit has
               nothing to do with waterline.ꞏ Waterline is
               Ms. Wallop and Strategic Vision requested the
               client of this contract to pay $750,000 per
               month, no matter how many reports the client
               requested or Strategic Vision provided.ꞏ That
               money must be paid.



                                                -90-
           Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 91 of 158




                 Wang 1 Tr., Ex. E1, 55:5-14 (emphasis added).

           47.   Not only did Eastern Profit fail to pay these amounts, its February 23, 2018

termination prevented Strategic Vision from performing through the contractually-guaranteed

look-back period scheduled for April 16, 2018, resulting in a loss of at least $100,000 in profits

for the roughly three-week period between March 21 and April 16. Wallop Aff., Ex. C1, ¶ 10; Ex.

V1 (Ex. 6 to Wang 1 Tr.); R. Agreement, Ex. F1, pp. 3-4.

                 EASTERN’S RESPONSE: Denied. As specified in the Research Agreement,

Eastern only agreed to Eastern agreed to pay Strategic for each deliverable that Strategic completed

in accordance with the terms of the Research Agreement; if no deliverables were provided, Eastern

had no obligation to pay Strategic under the Research Agreement. See Response to ¶ 42. By way

of further response, Eastern has provided no evidence substantiating its claim for $100,000 in lost

profits.

                 STRATEGIC’S REPLY:           The controversy here is how the Research

Agreement is interpreted regarding the subject of Strategic’s compensation. Eastern contends that

it was a payment-requires-report structure such that if Strategic did not provide a report, it was

entitled to no compensation despite the undisputed fact that work was needed in the lead-up to the

preparation of a report. Strategic thus disputes that “As specified in the Research Agreement,

Eastern only agreed to Eastern agreed to pay Strategic for each deliverable that Strategic completed

in accordance with the terms of the Research Agreement; if no deliverables were provided, Eastern

had no obligation to pay Strategic under the Research Agreement.” Strategic contends that

compensation was based on time-periods worked, even if the contract set out an internal timetable

for what reports could be expected when.




                                               -91-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 92 of 158




       Strategic’s interpretation that the compensation provisions of the contract did not call for

payment-per-deliverable is supported by several provisions of the contract, “[i]t is agreed by both

Parties that for the first three months of this Agreement … that the payment of $750,000[] USD

will be wired per our instructions to our US Bank account.” Ex. F1, R. Agreement, p. 4. Similarly,

“[p]ayment is to be made in regular monthly installments of US$750,000, at the end of each

month.” Id.¸ p. 5. Wang testified, for Eastern, that “Strategic Vision requested the client of this

contract to pay $750,000 per month, no matter how many reports the client requested or Strategic

Vision provided”:

               Q.ꞏ Now, the waterline, is this a
               reference -- does this have anything to do
               with the million dollar deposit?
               A.ꞏ No.ꞏ One million dollar deposit has
               nothing to do with waterline.ꞏ Waterline is
               Ms. Wallop and Strategic Vision requested the
               client of this contract to pay $750,000 per
               month, no matter how many reports the client
               requested or Strategic Vision provided.ꞏ That
               money must be paid.

               Wang 1 Tr., Ex. E1, 55:5-14 (emphasis added).

       Eastern’s construction should be denied. It ignores whole portions of the contract, such as

that requiring Eastern to pay $750,000 “in regular monthly installments…at the end of each

month,” the “duration” of the contract being three years, and a look-back period of three months.

R. Agreement, Ex. F1, pp. 5 (“Payment terms” and “Duration”) and 4 (“It is agreed by both Parties

that for the first 3 months of this Agreement…that the payment of $750,000…”) and (“all involved

Parties will meet to recap the accounting …”). “An interpretation of a contract that has the effect

of rendering at least one clause superfluous or meaningless ... is not preferred and will be avoided

if possible.” LaSalle Bank Nat'l Ass'n, 424 F.3d 195, 206 (2nd Cir. 2005) (citation omitted).




                                               -92-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 93 of 158




       Finally, Strategic cannot accept Eastern’s statement that “Eastern has provided no evidence

substantiating its claim for $100,000 in lost profits.” Regardless, this motion does not present

Strategic’s claim for breach of contract damages; it simply asks this Court to grant judgment

against Eastern on its own claim that it is entitled to receive ACA’s $1 million deposit.

       48.       While Eastern’s Complaint claims special fraud damages—“los[ing] three months”

of investigation time and to need to “find another” investigator (Dkt. 93, ¶ 45)—it was unwilling

or unable to testify that it ever undertook such efforts. Wang 1 Tr., Ex. E1, 155:24-156:4, 157:7-

13, 157:18-24.

                 EASTERN’S RESPONSE: Denied. Strategic Vision itself claims that Eastern

hired other researchers. Waller II Tr. at 118:16-119:3.

                 STRATEGIC’S REPLY:            Eastern does not effectively dispute this fact because

it (a) cited Eastern’s own pleading, which is not evidence on summary judgment; and (b) was

based on Eastern’s own testimony, not testimony from Strategic. Citing the testimony of its

corporate representative, SOF 48 states that Eastern “was unwilling or unable to testify that it ever

undertook such efforts.” Eastern does not dispute that Wang testified in this manner, and

referencing Waller’s testimony that Team 1 believed other researchers were looking into the same

subjects does not controvert Wang’s testimony or the fact as stated. Wang 1 Tr., Ex. E1, 155:24-

156:4, 157:7-13, 157:18-24. Strategic thus disputes Eastern’s statement that “Strategic Vision

itself claims that Eastern hired other researchers.”

       49.       ADMITTED WITH QUALIFICATION: In the end, this three-year contract,

intended to advance Guo’s purported goal of helping to topple the CCP regime in China to the

benefit of the Chinese people, lasted just five weeks. R. Agreement, Ex. F1, p. 5; Ex. V1 (Ex. 6




                                                -93-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 94 of 158




to Wang 1 Tr.), p. 1; Guo 1 Tr., Ex. G1, 45:3-46:16; Wallop 1 Tr., Ex. B1, 88:3-89:22; Wang 2

Tr., Ex. L1, 197:18-208:22, 202:2-204:20, 149:5-150:9.

               EASTERN’S RESPONSE:             Admitted that Eastern terminated the Research

Agreement because Strategic failed to perform its obligations thereunder. See Response to ¶ 42.

               STRATEGIC’S REPLY:            Eastern does not adequately address this SOF. It is

based on two things: (a) Guo’s purported goal for the contract, which is undisputed and is now

therefore deemed admitted; and (b) the length of time of the Research Agreement, which is

undisputed and also deemed admitted. Eastern should simply have outright admitted this fact

without an attempted qualification.

       Eastern instead offered an additional statement, which is admitted to the extent that Eastern

accurately repeats the cause cited in its counsel’s termination letter: “Eastern terminated the

Research Agreement because Strategic failed to perform its obligations thereunder.” Strategic

disputes that the stated cause was factually correct. Strategic’s incorporates its responsive

statement concerning SOF 39.

       50.     ADMITTED: Chunguang Han claims to have purchased all of Eastern Profit for

$1,000 HK in late 2014. Chunguang Tr., Ex. J1, 50:17-22, 56:4-14. He became and remained the

sole director of Eastern Profit until he transferred ownership to Guo Mei (Guo Wengui’s daughter,

Chunguang Tr., Ex. J1, 35:5-12) on June 28, 2017. Id. at 59:5-60:8, 70:5-9, 102:2-18.

       EASTERN’S RESPONSE: Admitted.

       51.     ADMITTED: Han claims that during his directorship and while he was in Hong

Kong, he trusted a Chinese woman, known only as Natasha Qu (he testified that he never knew

her “official” last name or Chinese name), to run whatever it is that Eastern Profit did. Chunguang




                                               -94-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 95 of 158




Tr., Ex. J1, 53:20-55:3. ADMITTED: Han did not know who she was working for at the time

DISPUTED: he turned over Eastern’s operations to her. Id., 66:21-68:8.

       RESPONSE: As to the first sentence, admitted. As to the second sentence, denied that C.

Han “turned over Eastern’s operations” to Natasha Qu. Rather the cited testimony makes clear

that Natasha Qu merely assisted C. Han. C. Han. Tr. at 67:9-16 (“At the time I was the boss of

Eastern Profit, I authorized Natasha to handle a lot of stuff in Hong Kong for me.”).

               STRATEGIC’S REPLY:            The sole point Eastern tries to dispute is whether

Natasha Qu “took over” Eastern’s operations or just “assisted” Chunguang. He testified that

Natasha not only was authorized to “handle a lot of stuff,” but also that she had broad powers “to

do all the things for me.” Chunguang Tr., Ex. J1, 53:5-10 (emphasis added). Strategic disputes

as immaterial Eastern’s statement: “Natasha Qu merely assisted C. Han.” Chunguang’s testimony

was that Qu “had broad powers “to do all the things for me.” Chunguang Tr., Ex. J1, 53:5-10

(emphasis added). To the extent Eastern’s citation of a supporting statement even qualifies as

being in dispute with the broader testimony Chunguang also gave, it is not a material difference,

and the Court should treat SOF 51 as fully admitted.

       52.     In June of 2017, Eastern Profit’s only asset—its Hong Kong bank account—was

frozen. Chunguang Tr., Ex. J1, 87:3-88:20; Dkt. 203-2. Natasha reported this to Han (Id. at 72:3-

12), left, and no one replaced her in Hong Kong. Chunguang Tr., Ex. J1, 71:6-9.

               EASTERN’S RESPONSE: Objection. Irrelevant, prejudicial. To the extent an

answer is required, denied as the cited testimony makes clear that by that point C. Han sold his

interest in Eastern to Guo Mei and was no longer the owner and director of Eastern Profit.

               STRATEGIC’S REPLY:            Eastern’s objections should be overruled and SOF 52

deemed admitted. The facts are not irrelevant but go to, among other aspects of the case,




                                               -95-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 96 of 158




Strategic’s overarching defense that Eastern itself did not pay anything to Strategic and in fact

could not pay anything under the contract because its assets were frozen. The facts give the history

of Eastern and its assets in the context of that and they are not meaningfully disputed. That the

facts are disfavorable to Eastern does not make them prejudicial.

       Eastern’s attempted denial is that “C. Han sold his interest in Eastern to Guo Mei and was

no longer the owner and director of Eastern Profit,” which Strategic admits, but Han’s official role

at the moment of Natasha Qu’s report is not the point of the Paragraph. The point of the Paragraph

is that Eastern’s asset in Hong Kong was frozen in June 2017 and, secondarily, that Qu left Eastern

after this and was not replaced. Eastern disputes neither fact. It is no reason to “object,” and indeed

is irrelevant, that Chunguang claims to have just sold his interest and resigned as a director when

he received Natasha’s report. Eastern’s position in this litigation, after all, is that Chunguang

retained oral authority to act for Eastern even after he “sold” it to Guo’s daughter and resigned.

See SOF 53 and 54, below, which are admitted by Eastern.

       53.     ADMITTED: By about this point, Han was in New York; he says has been there

since at least June of 2017. Chunguang Tr., Ex. J1, 13:6-14:2; 17:21-18:3; Wang 1 Tr., Ex. E1,

26:24-27:23.

               EASTERN’S RESPONSE: Admitted, except the cited testimony also makes clear

that by that point C. Han sold his interest in Eastern to Guo Mei and was no longer the owner and

director of Eastern Profit.

       54.     ALL FACTS ADMITTED: Han claims that, once in New York, he was orally

authorized by its new director, Guo Mei (Guo Wengui’s daughter), to act as Eastern Profit’s agent.

Chunguang Tr., Ex. J1, 43:11-44:22; 47:11-16; 102:2-104:11. Han, in turn, says he orally

authorized Wang to handle everything related to an investigation of Chinese officials. Id. at 46:2-




                                                 -96-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 97 of 158




12; 84:22-86:16. The purpose of that investigation, Han says, was to “expose the Chinese

government’s corruption and it will give me an opportunity to get my asset back.” Id. at 91:24-

92:3. Han gave Wang “full authorization” for the work, understanding that the contract would be

in the U.S. Id. at 92:17-24. Starting in 2017, from New York, Han— still, purportedly, as Eastern

Profit’s orally-appointed agent—reported back to Guo Mei. Id. at 47:17-48:18.

               EASTERN’S RESPONSE: Admitted.

       55.     Eastern has no remaining Hong Kong business. Its address had been the 49th Floor

of the Bank of China Tower in Hong Kong. Chunguang Tr., Ex. J1, 58:14-59:4. Han Chunguang

was last there “several years ago.” Id. Eastern Profit’s only claimed business anywhere in the

world since the asset freeze is in New York: Han’s alleged delegation of authority to Yvette Wang,

GSNY, and Guo to research Chinese officials. Id. at 43:21-44:22.

               EASTERN’S RESPONSE: Objection. Calls for legal conclusion. To the extent

an answer is required, denied. Strategic has not asserted any facts suggesting that Eastern

conducted business in New York. Strategic claims that Eastern must register to do business in

New York because (i) some of the negotiations regarding the Research Agreement occurred in

New York, (ii) C. Han signed the ACA Loan Agreement in New York, and (iii) C. Han signed the

Power of Attorney authorizing GSNY to handle this litigation for Eastern in New York. Dkt. No.

266 at 16-18. These contacts are precisely the type of “casual” or “occasional” interactions that

do not constitute doing business in New York, and they certainly do not rise to the level of the

“systematic and continuous” activity necessary to be deemed doing business in New York. That

is so, especially when one considers the facts Strategic omitted from its discussion, including (i)

the fact that the Research Agreement—a contract between a Hong Kong company (Eastern) and a

Nevada limited liability company based in Virginia (Strategic)—was drafted, signed, and




                                               -97-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 98 of 158




principally negotiated in Virginia, (ii) the fact that the ACA Loan Agreement is between two Hong

Kong companies (Eastern and ACA), governed by Hong Kong law, and contains a Hong Kong

forum-selection clause, and (iii) the fact that the Power of Attorney was entered into with GSNY,

a company that is duly-authorized to operate in New York. Ex. A, Answer at 1-3, 28 ¶¶ 2, 6-8, 23;

Ex. B, Strategic’s Admissions, ¶¶ 20-25; Ex. F, Wallop I Tr. at 108:5-109:18; Ex. L, ACA Loan

Agreement, EASTERN-000278; Exhibit O to Strategic’s Memorandum (Dkt. No. 266). In short,

Eastern does not conduct business in New York.

               STRATEGIC’S REPLY:             In the face of four facts by Strategic, Eastern offers

a myriad of additional statements that does not directly refute the facts. Eastern then labels the

entire subject a “legal conclusion.” SOF 55 is not a legal conclusion—it states facts: (a) Eastern

has no remaining Hong Kong business; (b) Eastern’s address had been the 49th Floor of the Bank

of China Tower in Hong Kong; (c) Chunguang, Eastern’s supposed agent who reports directly to

its owner and director, was last at Eastern’s old Hong Kong office “several years ago.”; and (d)

Eastern’s only claimed business anywhere in the world since the asset freeze is in New York:

Chunguang’s alleged delegation of authority to Yvette Wang, GSNY, and Guo to research

Chinese officials. These facts are utterly undisputed, and the Court must deem them admitted.

       Eastern intends for its various additional statements to support a legal determination that

Eastern does not do business in New York within the meaning of the corporation registration

statute. However, none of them change the impact of the material facts regarding the locus of

Eastern’s operations being in New York. Strategic admits “The Research Agreement—a

contract between a Hong Kong company (Eastern) and a Nevada limited liability company based

in Virginia (Strategic).” Based in Virginia or not, the contract was not “drafted, signed, and

principally negotiated in Virginia.” It takes two sides to negotiate a bilateral agreement like the




                                                -98-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 99 of 158




Research Agreement and Eastern’s representatives were in New York. Some of the negotiations

occurred when Wallop and Waller themselves were at Guo’s apartment in New York—that is

why Wang sometimes referred to Guo as “New York.” (Ex. O1 (Wang 1 Tr. Ex. 16, EASTERN-

00217-219: Wang-Wallop January 5, 2018 text exchange, in which Wang says, “So I’m the

person to sign this contract tomorrow” and confirms that “NY” had instructed her that “this

contract and all the communications…are exclusively between NY, you, M [Michael Waller]

and me—four of us.”). See, for example, Eastern’s own SOF 32, Dkt. 262, p. 6 (“One such

meeting took place in the middle of December 2017 and was attended by Mr. Guo, Lianchao,

Ms. Wallop and Waller.” The evidence of this meeting shows it took place in mid-December

2017 at Guo’s apartment in New York City. Waller 1 Tr., Ex. H1, 230:21-231:22; Wallop 1 Tr.,

Ex. B1, 32:17-38:4, 41:11-42:11, 43:15-45:25, 87:23-89:5).

       Strategic admits that “The ACA Loan Agreement is between two Hong Kong companies

(Eastern and ACA), governed by Hong Kong law, and contains a Hong Kong forum-selection

clause” and “The Power of Attorney was entered into with GSNY, a company that is duly-

authorized to operate in New York.” These do not change that the locus of Eastern’s operations

is in New York.

       56.     Han claims to have been compensated for his work for Eastern Profit before he left

Hong Kong, and “believe[s] when the company’s asset is unfreeze one day, I will receive some

compensation” for his work for Eastern Profit in New York. Chunguang Tr., Ex. J1, 78:17-23.

               EASTERN’S RESPONSE:            Denied.   The cited testimony does not support

Strategic’s contention. C. Han did not testify that he conducted any business on behalf of Eastern

in New York, let alone that he will be paid for any actions he took in New York. Strategic has




                                              -99-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 100 of 158




therefore failed to cite any evidence in support of the factual averment in paragraph 56 as required

under Local Rule 56.1(d).

               STRATEGIC’S REPLY:             Eastern falsely states that the cited testimony does

not support the fact when it does. Chunguang testified: “Q       Did you receive any compensation

or payments as an agent of Eastern Profit? A      I believe so. I believe when the company's asset

is unfreeze one day, I will receive some compensation, because this is normal business model

where I believe I will receive some compensation one day.” The “work for Eastern Profit in New

York” was the work described in SOF 54, which Eastern admitted. Eastern cites no facts or

evidence disputing SOF 56, so it must be deemed admitted.

       57.     Han continued to work on Eastern Profit’s business in New York after making what

he testified was his oral delegation of authority to Wang to use research to recover Eastern Profit’s

allegedly frozen assets. In December 2017, Han claims to have met with William Je in New York

several times to negotiate and execute a “loan” for $1 million. Chunguang Tr., Ex. J1, 133:13-

134:8. In 2018, Han conferred with Wang at her office at 800 Fifth Avenue and signed a Power

of Authority authorizing the company of which Wang is the CEO, GSNY, to continue to handle

the research into Chinese officials, including any related litigation, (i.e., this very case). Id.,

109:12-111:22 and Ex. Q1 (Chunguang Ex. 32).

               EASTERN’S RESPONSE:             Denied.    The cited testimony does not support

Strategic’s contention. C. Han did not testify that he conducted any business on behalf of Eastern

in New York. Strategic has therefore failed to cite any evidence in support of the factual averment

in paragraph 56 as required under Local Rule 56.1(d). In fact the ACA Loan Agreement referenced

in paragraph 56 is a loan agreement between two Hong Kong companies, is governed by “the laws

of the Hong Kong Special Administrative Region” and the parties thereunder agreed to submit to




                                               -100-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 101 of 158




the “non-exclusive jurisdiction of the courts of the Hong Kong Special Administrative Region in

relation to any disputes . . . arising out of or in connection with [the ACA Loan Agreement].”

                STRATEGIC’S REPLY:               As with SOF 56, Eastern falsely states that the cited

testimony does not support SOF 57, but it does, as shown in the chart below. Strategic herein adds

the citation that the “hotel lobby” was in New York (Chunguang Tr., Ex. J1, 127:12-15: Q What

was the name of the hotel? A Palace. That's right. Q Was it here in New York City? A Yes.)

                  Fact Assertion                                         Evidence


 Chunguang continued to work on Eastern’s              Q How many times did you meet with Mr.
 business in New York after making his oral            G in person about this loan agreement? A I
 delegation of authority to Wang to use                think two or three times. Q Was that before
 research to recover Eastern Profit’s allegedly        or after the meeting in the hotel lobby? A I
 frozen assets. In December 2017, Han claims           think before. Mr. G brought this loan
 to have met with William Je in New York               agreement with him to meet you in the hotel
 several times to negotiate and execute a              lobby; correct? A Before this, we talked about
 “loan” for $1 million.                                a loan over the phone, and then William
                                                       drafted the document. At the end, he brought
                                                       it to the hotel lobby, to which both of us
                                                       signed. Q You were the one then who
                                                       negotiated the terms of the loan on behalf of
                                                       Eastern Profit; correct? MR. CHUFF:
                                                       Objection. Mischaracterizes the testimony. A
                                                       Yes. William and I talked over the phone
                                                       about the interest payment of 2 percent and
                                                       about a half year and stuff like that.

 In 2018, Chunguang conferred with Wang at             Strategic cited to the Power of Attorney
 her office at 800 Fifth Avenue and signed a           instrument (Ex. Q1, Dkt. 267-1 (Chunguang
 Power of Authority authorizing the company            Tr. Ex. 32), which was discussed in the
 of which Wang is the CEO, GSNY, to                    testimony below
 continue to handle the research into Chinese          Q All right. The second page, is that your
 officials, including any related litigation, (i.e.,   handwritten name above the words
 this very case).                                      Chunguang Han? A Yes. Q Did you place
                                                       your handwritten signature there? A Yes. Q
                                                       Was this on behalf of Eastern Profit? A
                                                       Yes. Q What was the purpose of this
                                                       document? A This was a Power of Attorney
                                                       that I gave Yvette the authority to handle the
                                                       investigation company's matter. Q When did


                                                  -101-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 102 of 158




                                                   you sign this? A Last year, 2018. Q Who
                                                   asked you to sign this on behalf of Eastern
                                                   Profit? A I don't understand your question.
                                                   MR. CHUFF: Objection. Assumes facts.
                                                   HAN CHUNGUANG A Yvette told me at
                                                   the time we were lied to, we were deceased,
                                                   and we might have to file a lawsuit against the
                                                   other parties. One day last year Yvette called
                                                   me saying that she had this document for me
                                                   to sign to authorize her to handle all these
                                                   matters. I said okay. And then I went to
                                                   Yvette's, yes, Yvette's office to sign this
                                                   document. Q Where was Yvette's office
                                                   located? MR. CHUFF: Objection. Asked
                                                   and answered. A 800 Fifth Avenue. Q So
                                                   you did not prepare this document yourself?
                                                   A No, I did not. Q Why did Guo Mei not
                                                   sign this document? A Because Guo Mei gave
                                                   me the authorization to handle the matters,
                                                   and I gave the authorization to Yvette to
                                                   handle the matters. And Yvette would report
                                                   to me.


               Resting wholly on its claim that Strategic failed to cite its statements with evidence

(shown above to be false), Eastern cites no facts or evidence disputing SOF 57. Therefore, SOF

57 must be deemed admitted.

       This does not change because of the additional statements offered by Eastern. Strategic

admits the document Eastern calls a loan agreement purports to contain the following terms: “The

ACA Loan Agreement referenced in paragraph 56 is a loan agreement between two Hong Kong

companies, is governed by ‘the laws of the Hong Kong Special Administrative Region’ and the

parties thereunder agreed to submit to the ‘non-exclusive jurisdiction of the courts of the Hong

Kong Special Administrative Region in relation to any disputes . . . arising out of or in connection

with [the ACA Loan Agreement].’”




                                               -102-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 103 of 158




       58.     ALL FACTS ADMITTED: Wang also claims she was responsible for dealing

with Eastern Profit’s purported New York-executed loan after having first learned of it in 2018

(Wang 2 Tr., Ex. L1, 63:22-64:14); she claims she met with ACA representative William Je in

New York in 2018 to discuss Eastern Profit-ACA business. Wang 2 Tr., Ex. L1, 45:25-47:25.

Han met again with Wang at 162 E. 64th Street in New York City, GSNY’s current address and

also the office of Guo, to discuss the purported “loan” ACA made to Eastern Profit. Chunguang

Tr., Ex. J1, 34:6-17; 38:18-39:15. Finally, Eastern Profit testified that Guo (who has remained in

New York) also served as Eastern Profit’s agent in connection with the loan from ACA, and also

conferred with Je about the loan. Wang 2 Tr., Ex. L1, 126:2-17. Eastern Profit also admits that

Guo, again, in New York, acted as its representative in negotiating the contract. Dkt. 142, p. 2, ¶¶

3-4; Dkt. 127, pp. 20-21, ¶¶ 3-4.

       EASTERN’S RESPONSE: Admitted.

       59.     Continuing into 2019, Eastern Profit continued to operate out of New York. Wang

(Eastern Profit’s agent) met with Eastern Profit’s sole director, Guo Mei (Guo’s daughter), in New

York to confer regarding the investigation. Wang 2 Tr., Ex. L1, 25:8-28:13.

               EASTERN’S RESPONSE: Denied on the basis that Eastern cites no evidence

suggesting that Eastern “operates” out of New York. At all times, Eastern remained a Honk Kong

company with its principal place of business in Hong Kong. Ex. A, Strategic’s Answer at 20 ¶ 3;

Ex. B, Strategic’s Admissions; Ex. C, Eastern Answer to Strategic’s Counterclaim at 1 ¶ 3; Ex D,

Strategic’s Responses and Objections to Eastern’s First Interrogatories.

               STRATEGIC’S REPLY:             Eastern’s circular response is an ineffective

controversion of the fact. The first sentence of SOF 59 is supported by the second sentence, which

was supported by the testimony of Eastern’s corporate representative that she met “in New York”




                                               -103-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 104 of 158




at a restaurant with Guo Mei to “ask her what is about Eastern Profit.” Eastern fails to cite any

evidence disputing those facts, which must be deemed admitted. Eastern’s only addition is a fact

that is admitted by Strategic but not dispositive: “At all times, Eastern remained a Hon[g] Kong

company with its principal place of business in Hong Kong.”

       60.     In the end, this three-year contract, which Guo claimed he would use to advance

his purported goal of toppling the CCP regime in China to the benefit of the Chinese people, was

terminated by Eastern after just five weeks. R. Agreement, Ex. F1, p. 5; Ex. V1 (Ex. 6 to Wang 1

Tr.), p. 1; Guo 1 Tr., Ex. G1, 45:3-46:16; Wallop 1 Tr., Ex. B1, 88:3-89:22; Wang 2 Tr., Ex. L1,

197:18-208:22, 202:2-204:20, 149:5-150:9.

               EASTERN’S RESPONSE: Admitted only that Eastern terminated the Research

Agreement because Strategic failed to perform its obligations thereunder. As specified in the

Research Agreement, Eastern only agreed to pay Strategic for each deliverable that Strategic

completed in accordance with the terms of the Research Agreement; if no deliverables were

provided, Eastern had no obligation to pay Strategic under the Research Agreement. Ex. M,

Research Agreement at 1-3; Ex. A, Answer at 2 ¶ 6; Ex. G Wallop II Tr. at 35:5-36:5, 42:15-44:12,

47:6-11, 49:21-50:17 (“Q. So the pricing was based per unit, correct? A. Yes.”; “Q. . . . When

you were in the meeting talking about this document, the idea was that pricing would be tied to

units? A. My understanding, that’s correct.”). As it has admitted, Strategic failed to provide any

deliverables. The weekly deliverables called for under the Research Agreement were due by no

later than mid-January 2018. Ex. M, Research Agreement at 1-3.         Strategic did not meet the

contractual deadline. Rather, Strategic delivered its first USB drive to Eastern pursuant to the

Research Agreement on January 26, 2018. Ex. A Answer at 35 ¶ 45; Ex. H, Waller I Tr. at 201:10-

202:13; Ex. G, Wallop II Tr. at 16:12-17; Ex. I, Waller II Tr. at 6:2-8, 112:7-114:10. That drive




                                              -104-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 105 of 158




did not, however, comply with the terms of the Research Agreement; indeed, Strategic has

admitted that the information contained on that drive was “of no use to Guo or Eastern Profit

because it was nothing more than the researchers’ own work to familiarize themselves with the

fifteen subjects using open-source information.” Answer at A at 35 ¶ 45; Ex. I, Waller II Tr. at

6:2-8, 112:7-114:10. On January 30, 2018, Strategic delivered a second USB drive to Eastern

Profit. Answer at A at 28 ¶ 24; Ex. G, Wallop II Tr. at 16:12-17; Ex. H, Waller I Tr. at 211:3-

215:16; Ex. I, Waller II Tr. at 115:9-116-17. That USB drive, like the first, failed to comply with

the terms of the Research Agreement; as admitted by Strategic, the drive contained “incomplete

work product . . . in the form of raw research data” that was not “of any use” to Eastern. Ex I,

Waller II Tr. at 114:23-115:8. Strategic did not deliver any other USB drives to Eastern.

Consequently, Strategic failed to provide to Eastern any of the required deliverables. Ex I, Waller

II Tr. at 6:2-8, 98:8-114:10; Ex. K, L. Han Tr. at 160:10-19, 264:9-265:20, 275:15-279:17.       It

never delivered any “financial forensic [h]istorical research” called for under the Research

Agreement. Ex I, Waller II Tr. at 6:2-8, 98:8-100:3. It did not deliver to Eastern any “current

tracking research” called for under the Research Agreement. Ex I, Waller II Tr. at 6:2-8, 100:4-

111:20. It also failed to deliver to Eastern any “social media research” called for under the

Research Agreement. Ex I, Waller II Tr. at 6:2-8, 112:7-114:10. In fact, Strategic has admitted

that it “was unable to prepare any [of the] detailed reports” called for under the Research

Agreement.     Ex D, Strategic’s Responses and Objections to Eastern’s First Interrogatories,

Response to Interrogatory No. 8 (emphasis added). As a result, on February 23, 2018, Eastern

wrote to Strategic terminating the Research Agreement. Ex A, Answer at 6 ¶ 28; Ex I, Waller II

Tr. at 91:9-13; Ex. N, Termination Letter, EASTERN-000198. In its letter, Eastern demanded




                                              -105-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 106 of 158




that Strategic return the $1 million deposit. Ex. A, Answer at 6 ¶ 28; Ex. N, Termination Letter,

EASTERN-000198.         Strategic has refused to do so. Id.

                STRATEGIC’S REPLY:             Eastern does not adequately address this SOF. It is

based on two things: (a) Guo’s purported goal for the contract, which is undisputed; and (b) the

length of time of the Research Agreement, which is also undisputed. Eastern should have outright

admitted this fact without an attempted qualification. It is undisputed.

        Eastern’s additional statements, which Eastern copies entirely from its response to SOF 42,

do not change the analysis. Strategic therefore incorporates herein its entire point-by-point Reply

to Eastern’s Response to Strategic’s SOF 42.

        Most of Eastern’s disputes involve contract interpretation, a matter of law for this Court,

rather than disputes for the factfinder to resolve. If any factual disputes do remain, however, they

are immaterial to Strategic’s motion, which primarily seeks to dismiss Eastern’s contract and unjust

enrichment claims because it cannot recover as “damages” the $1 million deposit that came from

ACA, not Eastern.

      STRATEGIC’S RESPONSE TO EASTERN’S ADDITIONAL FACTS IN DKT. 270

                1.     Through this action, Eastern Profit Corporation Limited (“Eastern”) seeks

to recover a $1 million deposit (the “Deposit”), plus pre- and post-judgment interest, paid to

Strategic Vision US, LLC (“Strategic”) pursuant to a contract under which Strategic agreed to

provide certain private investigation services to Eastern (the “Research Agreement”).

        STRATEGIC’S RESPONSE: Eastern’s characterization of its damages theory provides

material legal support to Strategic’s dispositive motion because it proves Strategic’s defense—

that Eastern is not entitled to restitutionary return of a “Deposit” that Eastern itself never paid.

Eastern’s characterization is also legally important because it undermines the legal argument




                                                -106-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 107 of 158




raised for the first time in Eastern’s April 6, 2020 submission that its damages theory includes

recovery of alleged “reliance damages.” As recently as this SOF 1, filed on March 16, 2020,

Eastern’s damages theory did not seek “reliance damages.” Rather, “Through this action,

Eastern Profit Corporation Limited (“Eastern”) seeks to recover a $1 million deposit (the

“Deposit”), plus pre- and post-judgment interest …” This SOF 1 thus does not reflect a fact

dispute that would preclude summary judgment for Strategic but instead supports dispositive

relief issuing to Strategic.5

                2.       Eastern is organized under the laws of Hong Kong.

        STRATEGIC’S RESPONSE: Not disputed but immaterial to Strategic’s dispositive

motion.

                3.       Eastern has its principal place of business in Hong Kong.

        STRATEGIC’S RESPONSE: Not disputed that Eastern’s corporate filings state that

Hong Kong is the location of Eastern’s principal place of business but immaterial to Strategic’s

motion. Strategic elsewhere established that, even if on paper Eastern is undisputedly registered

in Hong Kong, Eastern does not do any business there. Eastern’s only asset—a Hong Kong bank

account—is frozen (Chunguang Tr. (formerly “Depo.”), Ex. J1, 87:3-88:20; Dkt. 203-2;

Eastern’s only Hong Kong agent left Eastern long ago (Chunguang Tr., Ex. J1, 71:6-9), and

Eastern’s only business is in New York, not Hong Kong, as Chunguang has not been there for

“several years” and its only existing business is Chunguang’s alleged delegation of authority to

Yvette Wang, Golden Spring (New York) Limited (“GSNY”), and Guo Wengui (“Guo”) to

research Chinese officials. (Id., 58:14-59:4; 43:21-44:22).




5
        The Research Agreement does not call for “private investigation services” under Virginia law.


                                                     -107-
        Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 108 of 158




        This relates to Strategic’s defense Eastern cannot sue in this forum because it admittedly

failed to register with the State of New York as required by New York’s corporation law.

Eastern does business in New York, its only business, namely the handling of this Research

Agreement.

                 4.       Guo Wengui (“Mr. Guo”) is also known as Miles Kwok.

                 STRATEGIC’S RESPONSE: Not disputed but immaterial to Strategic’s motion.

                 5.       Mr. Guo was and is an outside advisor to Eastern.

        STRATEGIC’S RESPONSE: Not disputed that Guo’s statements and actions are binding

on Eastern, consistent with Eastern’s pleading admission,6 but disputed that Guo’s role was

limited to being an “advisor” to Eastern. Regardless, the question is immaterial to Strategic’s

motion for dispositive relief on Eastern’s contract, fraud, and unjust enrichment claims. None of

the several bases on which Strategic moved for relief ultimately depend on Guo’s status as an

agent versus an “outside advisor” to Eastern because Eastern admitted that Guo’s statements and

actions are binding on Eastern.

        Further responding, Eastern cites no record support for its false statement that Guo is a

mere “advisor,” let alone an “outside” advisor, to Eastern. In fact, Eastern cited to Strategic’s

pleading, which affirmatively alleged that Eastern is “an entity under [Guo]’s actual direction

and control and which he directed to become a counter-party to Strategic Vision in the Contract

he had negotiated and from which he intended to benefit.” Eastern’s Ex. A, Dkt. 127, Strategic’s

Counterclaim, Dkt. 127, ¶ 108.




6
         Dkt. 142, p. 2, ¶ 4 (“Eastern authorized Guo to communicate with Strategic Vision on Eastern’s behalf
concerning the Agreement, Guo’s representations to, and interactions with, Strategic Vision concerning the
Agreement are binding upon Eastern, and Eastern has not repudiated any such representations or interactions.”). See
also Strategic’s Counterclaims cited by Eastern as the sole support for this statement (Eastern Ex. A, Dkt. 127, pp.
20-21, ¶¶ 3-4 and p. 53, ¶ 108).


                                                       -108-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 109 of 158




               6.      Mr. Guo acted on behalf of Eastern in connection with the negotiation of

the Research Agreement.

       STRATEGIC’S RESPONSE: Not disputed that Guo acted on behalf of Eastern in

negotiating the Research Agreement. A dispute regarding Guo’s involvement on behalf of

Eastern, an entity which he controlled, as being for his own personal interest is immaterial to

Strategic’s dispositive motion because Eastern admitted that Guo’s statements and actions are

binding on Eastern. Guo indeed acted in a manner that was ultimately on his own behalf since:

Guo gave Eastern the 15 names for research (Wang 1 Tr., Ex. E1, 33:8-14); Guo approved the

final contract and gave Wang permission to sign it for Eastern Profit (Id., 61:2-9); and Eastern

was to give Guo the research results for Guo’s own use, purportedly to attack the CCP (Id., 32:5-

35:11, 37:8-38:7).

               7.      Yvette Wang (“Ms. Wang”) was and is an agent of Eastern Profit.

       STRATEGIC’S RESPONSE: Not disputed that Wang was authorized to bind Eastern

relating to the Research Agreement and material primarily to case background in Strategic’s

dispositive motion. Wang ultimately received her authority from, and her actions were actually

directed by, Guo: as Strategic pled in the very paragraph cited by Eastern, “At all times, Wang

and Lianchao Han claimed to be acting under the authority and with the permission of Guo.”

Eastern’s Ex. A, Dkt. 127, Strategic’s Counterclaim, ¶ 4. In Dkt. 273, pp. 50-51, Strategic cited

ample additional proof that Wang received her authority from and reported to Guo’s oversight

but such is not material here because Eastern does not challenge Wang’s actions in the context of

the legal arguments Strategic has presented in its dispositive motion.

               8.      Ms. Wang was responsible for overseeing the services that Strategic was

to provide to Eastern under the Research Agreement.




                                               -109-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 110 of 158




       STRATEGIC’S RESPONSE: Disputed as incomplete because it does not mention

Lianchao Han’s involvement, but the incompleteness is not material to the principal points of

Strategic’s dispositive motion. Eastern’s failure to reference Lianchao despite his important

involvement is demonstrated in several ways. First, the sole source Eastern cites for this

allegation is Strategic’s Counterclaims (Dkt. 127), and in one of the paragraphs Eastern cites,

Strategic pleads that “conversations between Strategic and Guo concerning the purpose, scope,

and methods for the Contract were alternatively facilitated by Lianchao [Han] and Wang.” Id., p.

25, ¶ 17. Second, as Strategic pled in the immediately prior paragraph, throughout the course of

negotiation and performance of the Research Agreement, “Guo represented to Strategic Vision

that Lianchao [Han] and Yvette Wang each had authority to act for and on behalf of Guo at

various times.” Id., p. 25, ¶ 16. Finally, as Strategic pled in another paragraph cited by Eastern,

“[i]n fact, at all times Strategic Vision interacted on the Contract with three individuals. These

three were Guo, and two other individuals to whom Guo alternatively gave authority: Wang and

another individual identified more fully below, Lianchao Han. At all times, Wang and Lianchao

Han claimed to be acting under the authority and with the permission of Guo.” Id., p. 21, ¶ 4. See

also Lianchao Tr., Ex. K1, 195:2-196:14 (by February, “Miles [Guo] put me [Lianchao] back in

charge,” and Lianchao explained to Strategic that Guo had to be satisfied or he would terminate

the contract).

                 9.    Chunguang Han (“Chunguang”) was and is an agent of Eastern.

       STRATEGIC’S RESPONSE: Not disputed for purposes of Strategic’s dispositive

motion. Further answering, Chunguang testified he has been an agent for Eastern while living in

the United States but, as noted in Strategic’s Response to SOF 10 (Dkt. 273, p. 52), and in

Strategic’s Statement of Additional Facts at SOFs 25-32 (Dkt. 273, pp. 12-16), Strategic disputes




                                               -110-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 111 of 158




that Chunguang actually served as an agent for purposes of entering into any alleged “loan” for

ACA’s $1 million “Deposit.”

               10.    Chunguang was responsible for securing financing that Eastern needed to

fund the $1 million Deposit that was to be provided by Eastern to Strategic under the Research

Agreement.

       STRATEGIC’S RESPONSE: Strategic need not take a position on this assertion because

it has failed to meet the requirements of Fed. R. Civ. P. 56(c)(1). The materials cited by Eastern

in support of this contention are not probative in that they make no reference to the Research

Agreement, the deposit, or securing of any financing, and discovery on these topics was not

completed. Fed. R. Civ. P. 56(c)(2). Rather than being completed, Eastern successfully blocked

discovery into these topics for months, refused to recognize a notice of deposition to produce its

own “principal,” Chunguang, and tried to keep him testifying (see Eastern Letter in Opposition

to Strategic’s Letter Motion to Compel, Dkt. 129, p. 3, claiming that Strategic should not be able

to “pepper [Chunguang] with irrelevant questions concerning…how it got the loan that was used

to pay Strategic Vision,” which “ha[s] nothing to do with the dispute at issue”). The supposed

“creditor,” ACA, could not be compelled to provide discovery after its sole director (living in

New Jersey, where she was personally served with a deposition subpoena) purported to “resign”

less than 24 hours before she was served with process, and just after Eastern received notice that

an attempt would be made to serve her. Maistrello Tr., Ex. A2, 57:3-60:11, 61:13-73:19.

Maistrello testified that she resigned her directorship after learning from Daniel Podhaskie,

counsel for GSNY (her employer and Eastern’s agent for purposes of this litigation), that she was

about to be served with a subpoena in her capacity as an ACA director. Maistrello Tr., Ex. A2,

55:12-57:20 (“Q. What did you do after you were served with this subpoena? MS. TESKE:




                                              -111-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 112 of 158




Object if the form. You can answer it. A. I gave it to our lawyer. Q. Who was that? A. Daniel

Podhaskie.”) and Ex. A2 (Maistrello Depo Ex. 3).

                11.    Strategic is a limited liability company organized under the laws of

Nevada.

       STRATEGIC’S RESPONSE: Not disputed but immaterial to Strategic’s dispositive

motion.

                12.    At least from September 1, 2017 and March 13, 2018 (the “Relevant Time

Period”), Strategic’s principal place of business was in Arlington, Virginia.

       STRATEGIC’S RESPONSE: Not disputed but immaterial to Strategic’s dispositive

motion.

                13.    During the Relevant Time Period, French Wallop (“Wallop”) was

Strategic’s Chief Executive Officer and only member.

       STRATEGIC’S RESPONSE: Not disputed but immaterial to Strategic’s dispositive

motion.

                14.    Ms. Wallop resides at 1557 North 22nd Street, Arlington, Virginia 22209.

       STRATEGIC’S RESPONSE: Not disputed but immaterial to Strategic’s dispositive

motion.

                15.    Among other services, Strategic is a sophisticated company that provides

private “investigatory research” to clients within the United States in exchange for monetary

compensation.

       STRATEGIC’S RESPONSE: As to Plaintiff’s characterization of Strategic as a

“sophisticated” company, the statement is immaterial, and is a subjective opinion unsupported by

evidence. Strategic’s founding and sole member, French Wallop, did not describe the company




                                               -112-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 113 of 158




as “sophisticated” in her testimony. Wallop 1 Tr., Ex. B1, 24:1-3. Not disputed that Strategic

has engaged in the activity described in the assertion, but immaterial to Strategic’s dispositive

motion. Further, the statement does not describe what Strategic agreed to do at Guo’s request

under this project, the Research Agreement. Ex. F1, R. Agreement. Strategic’s Motion for

Summary Judgment concerns only the Research Agreement. Plaintiff includes this assertion in

support of its own dispositive motion which, in part, seeks relief on its declaratory judgment

claim by arguing that Strategic was legally required to be registered under a Virginia private

security services statute and, since it was not, could not legally enter into the Research

Agreement. Strategic denies the legal merit to this argument but it is irrelevant to Strategic’s

own Motion for Summary Judgment.

               16.     As part of its investigations, Strategic makes investigations into crimes

and civil wrongs; the location, disposition, and recovery of stolen property; and the cause(s) of

injuries to persons or to property.

       STRATEGIC’S RESPONSE: Not disputed that Strategic has engaged in the activity

described in the assertion, but immaterial to Strategic’s dispositive motion. Further, the

statement does not describe what Strategic agreed to do at Guo’s request under this project, the

Research Agreement. Ex. F1, R. Agreement. Strategic’s Motion for Summary Judgment

concerns only the Research Agreement. Eastern includes this assertion in support of its own

dispositive motion which, in part, seeks relief on its declaratory judgment claim by arguing that

Strategic was legally required to be registered under a Virginia private security services statute

and, since it was not, could not legally enter into the Research Agreement. Strategic denies the

legal merit to this argument but it is irrelevant to Strategic’s own Motion for Summary

Judgment.




                                               -113-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 114 of 158




                17.     As part of its investigations, Strategic makes investigations into the

identities, habits, conduct, business, occupation, honesty, integrity, credibility, knowledge,

trustworthiness, efficiency, loyalty, activity, movement, whereabouts, affiliations, associations,

transactions, acts, reputation and character of individuals.

         STRATEGIC’S RESPONSE: Not disputed that Strategic has engaged in this activity,

but wholly immaterial to its Motion for Summary Judgment, which focuses on what Strategic

agreed to do at Guo’s request here under the Research Agreement. Ex. F1, R. Agreement.

Eastern cites this to make an argument that is not at issue in Strategic’s motion—whether

Strategic conducted a “private investigation” within the meaning of a Virginia private security

services statute. That legal question has no influence on the outcome of Strategic’s Motion.

                18.     As part of Strategic’s investigations, Strategic’s CEO Ms. Wallop

communicates with her network of contacts within the United States government and the United

States business community in order to obtain the information concerning the subjects of

Strategic’s investigations.

        STRATEGIC’S RESPONSE: Not disputed that Strategic has engaged in this activity, but

immaterial to its Motion for Summary Judgment, which focuses on what Strategic agreed to do

at Guo’s request here under the Research Agreement. Ex. F1, R. Agreement. Eastern cites this

to make an argument that is not at issue in Strategic’s motion—whether Strategic conducted a

“private investigation” within the meaning of a Virginia private security services statute. That

legal question has no influence on the outcome of Strategic’s Motion.

                19.     Since it was founded, Strategic has conducted at least five private

investigations for its clients.




                                                -114-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 115 of 158




       STRATEGIC’S RESPONSE: Not disputed that Strategic has engaged in this work, but

immaterial to its Motion for Summary Judgment here, which focuses on what Strategic agreed to

do at Guo’s request here under the Research Agreement. Ex. F1, R. Agreement. Eastern cites

this to make an argument that is not at issue in Strategic’s motion—whether Strategic conducted

a “private investigation” within the meaning of a Virginia private security services statute. That

legal question has no influence on the outcome of Strategic’s Motion.

               20.     Strategic had no employees, other than Ms. Wallop.

       STRATEGIC’S RESPONSE: Not disputed with qualification that Wallop was a member

but not an employee of Strategic. Wallop 1 Tr., Ex. B1, 24:1-3. Regardless, this is immaterial to

Strategic’s Motion.

               21.     J. Michael Waller (“Waller”) is a friend of Ms. Wallop who has partnered

with Strategic on a number of investigations since 2016 or 2017.

       STRATEGIC’S RESPONSE: Not disputed and immaterial to Strategic’s Motion.

Further answering, Waller’s work involved “opposition research and political/policy work,

messaging.” Waller 1 Tr., Ex. H1, 14:6-15:20 (“…[I]t’s common in political campaign-type

work, but you can use it for really anything where you want to research who your opposition is,

everything you can find out about the opposition and use that for advancing your political or

policy purposes.”).

               22.     During the Relevant Time Frame, Strategic was not licensed as a private

investigator under the laws of Virginia or any other state or jurisdiction within the United States.

       STRATEGIC’S RESPONSE: Not disputed but immaterial to Strategic’s Motion for

Summary Judgment. This assertion relates to a claim that is not addressed there, and reflects a

legal position that Strategic disputes—the Virginia private security services statute does not




                                               -115-
          Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 116 of 158




apply in this case. The political opposition work Strategic was hired to do under the Research

Agreement did not require Strategic, Wallop, or Waller to be licensed as private investigators.

That question arises in connection with Strategic’s Cross-Motion for Summary Judgment on

Eastern’s declaratory judgment claim, Dkt. 272, and not Dkt. 266.

                23.    During the Relevant Time Frame, Ms. Wallop was not licensed as a

private investigator under the laws of Virginia or any other state or jurisdiction within the United

States.

          STRATEGIC’S RESPONSE: Not disputed but immaterial to Strategic’s Motion for

Summary Judgment. This assertion relates to a claim that is not addressed there, and reflects a

legal position that Strategic disputes—the Virginia private security services statute does not

apply in this case. The political opposition work Strategic was hired to do under the Research

Agreement did not require Strategic, Wallop, or Waller to be licensed as private investigators.

That question arises in connection with Strategic’s Cross-Motion for Summary Judgment on

Eastern’s declaratory judgment claim, Dkt. 272, and not Dkt. 266.

                24.    During the Relevant Time Frame, Waller was not licensed as a private

investigator under the laws of Virginia or any other state or jurisdiction within the United States.

          STRATEGIC’S RESPONSE: Not disputed but immaterial to Strategic’s Motion for

Summary Judgment. This assertion relates to a claim that is not addressed there, and reflects a

legal position that Strategic disputes—the Virginia private security services statute does not

apply in this case. The political opposition work Strategic was hired to do under the Research

Agreement did not require Strategic, Wallop, or Waller to be licensed as private investigators.

That question arises in connection with Strategic’s Cross-Motion for Summary Judgment on

Eastern’s declaratory judgment claim, Dkt. 272, and not Dkt. 266.




                                               -116-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 117 of 158




               25.     Bill Gertz (“Gertz”) is a former reporter of The Washington Free Beacon

and a current reporter of The Washington Times.

       STRATEGIC’S RESPONSE: Not disputed.

               26.     Gertz is a mutual acquaintance of Mr. Guo and Ms. Wallop and J. Waller.

       STRATEGIC’S RESPONSE: Disputed in part as incomplete but the incompleteness

does not bear on any issue in Strategic’s request for dispositive relief. Gertz is and was more

than a mutual acquaintance of Guo but also developed both a friendship and professional

relationship with Guo after having been introduced to him by Sasha Gong between June and July

2017 (Gertz Tr., Ex. I1, 64:6-65:8; 72:13-73:19). Not disputed that Gertz had met Wallop early

in 2017 (Id., 26:5-13) and had known and worked with Waller in trying to advocate for better

information capability for the U.S. Government, and viewed their relationship as “occasional

friends” (Id. 26:14-128:8). Waller and Gertz had known each other for 35 years. Waller 1 Tr.,

Ex. H1, 116:24-117:9. Waller was working with Gertz and another individual on a separate

project as recently as February 2019. Id., 63:2-19. Gertz found Wallop to be honest and sincere

(Gertz Tr., Ex. I1, 29:16-20), and found Waller to be honest and sincere (Id., 132:4-10). Later,

after learning of this litigation, Gertz asked Guo on more than one occasion not to go through

with the lawsuit. Id., 89:13-90:16.

               27.     Gertz was involved in bringing Eastern and Strategic together for the

purposes of entering into the Research Agreement.

       STRATEGIC’S RESPONSE: Not disputed to the extent that Gertz introduced Wallop to

Lianchao Han. Gertz Tr, Ex. __, 30:4-11. Gertz also called Wallop. Wallop 1 Tr., Ex. B1, 32:5-

33:14. Disputed in part because Gertz knew nothing about Eastern (as referenced in SOF 27),

Guo had never discussed it with him (Gertz Tr., Ex. I1, 105:11-106:1), and Gertz never learned




                                              -117-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 118 of 158




of Eastern before hearing of this lawsuit (Id., 142:1-3). Gertz introduced Wallop to Lianchao

Han because he wanted Han to introduce her to Guo, and so that Wallop could get Guo to “focus

his message so that it could be a more effective tool,” which would benefit Gertz by giving him

“information and news stories.” Id., 131:1-132:13. At that meeting, Gertz learned Wallop

planned to work with Waller on the project and had no objection. Id.

       This subject is immaterial to the principal issues in Strategic’s Motion for Summary

Judgment.

               28.    Lianchao Han (“Lianchao”) is a mutual acquaintance of Mr. Guo and Ms.

Wallop and Waller.

       STRATEGIC’S RESPONSE: Not disputed with qualification that the introduction was

made only to Guo, and at that time Eastern was not involved whatsoever. This, however, is not

material to the principal issues in Strategic’s Motion for Summary Judgment.

       Lianchao is more than a mere mutual acquaintance of Guo, Wallop, or Waller; while

Lianchao was a trusted acquaintance of Wallop and Waller, he was an actual agent working for

Guo. Lianchao was introduced to Guo in late July or early August of 2017 by a longtime friend

of Lianchao’s who he described as a former “pro-democracy activist,” in order to help Guo with

his political asylum application, and began to work with Guo on the application. Lianchao Tr.,

Ex. K1, 30:19-31:3. Lianchao maintains a “personal relationship” with Guo and testified he

supports what he claims are Guo’s political goals. Id., 33:3-10. Lianchao and Wallop knew of

each other by reputation but before they were introduced in person, had not actually met. Id.,

38:20-39:9; Wallop 1 Tr., Ex. B1, 34:20-35:1 (Wallop and Lianchao had crossed paths in

Washington on and off over the years, and Wallop had always known and liked him). Lianchao




                                              -118-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 119 of 158




and Waller had met many years ago (Waller 1 Tr., Ex. H1, 116:15-117:9), and had shared the

same mentor (Lianchao Tr., Ex. K1, 198:6-199:4).

               29.     Lianchao was involved in bringing Eastern and Strategic together for the

purposes of entering into the Research Agreement.

       STRATEGIC’S RESPONSE: Not disputed with qualification that “Eastern” was “Guo”

when the introduction was made. This, however, is not material to the principal issues in

Strategic’s Motion for Summary Judgment.

       Lianchao did not even know of the name of “Eastern Profit” until the lawsuit was filed

(Lianchao Tr., Ex. K1, 84:6-9). Further, Lianchao acted at Guo’s direction at the outset of

negotiations, was replaced by Guo for a time by Guo’s longtime assistant, Wang, and then

replaced Wang at the end of the parties’ relationship. (Id., 28:6-29:3; Waller 1 Tr., Ex. H1, 28:2-

10 (Lianchao as Guo’s agent at onset))). Lianchao received a proposal from Strategic for

strategic communications and public relations before his first meeting, and forwarded it to Guo,

and Lianchao testified that the idea for research into Chinese officials was his own. (Lianchao

Tr., Ex. K1, 126:22-128:9; 137:20-139:20). Lianchao was already advising Guo that he needed

to undertake research against “high-ranking government officials” to sustain his momentum. Id.,

43:1-46:2.

               30.     In late October or early November, Gertz and Lianchao introduced Mr.

Guo to Ms. Wallop and Waller of Strategic.

       STRATEGIC’S RESPONSE: Not disputed except that (as set forth in Strategic’s

response to SOF 27 and 29) Gertz first introduced Wallop to Lianchao for the purpose of

Lianchao’s making a further introduction of Wallop and Waller to Guo. Then, in the first




                                               -119-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 120 of 158




meeting Wallop and Waller had with Guo, only Lianchao was in attendance. Wallop 1 Tr., Ex.

B1, 36:18-37:24.

       This is not material to the principal issues in Strategic’s Motion for Summary Judgment.

               31.     From the date of that introduction until the Research Agreement was

signed, representatives of Eastern (Mr. Guo and Ms. Wang) conferred with representatives of

Strategic (Ms. Wallop and Waller) to discuss a variety of services that Strategic Vison

purportedly could provide, including investigatory research into certain people who supported

the Chinese Communist Party (“CCP”).

       STRATEGIC’S RESPONSE: Not disputed but incomplete, although the incompleteness

(and the undisputed portion of the assertion) is not material to Strategic’s Motion for Summary

Judgment.

       From the date of the introduction until the Research Agreement was signed, Guo and

Wang were among those who conferred with Wallop and Waller (as representatives of Strategic)

regarding the work that Strategic would perform for Guo, and Guo’s intended uses of the

research Strategic would provide. As Eastern’s own citations make clear, Lianchao handled pre-

contract negotiations on behalf of Guo until the final week or so before it was signed. See, e.g.,

Wallop 1 Tr., Ex. B1, 36:18-44:15 (most communications were with Guo and Lianchao); Id.,

73:23-76:13 (when Wang was in Guo’s residence, Guo “often didn’t want her in the room”

where Wang, Waller, Lianchao, and Guo were conferring); Waller 1 Tr., Ex. H1, 38:3-14; 52:24-

54:7 (agreement was negotiation with Lianchao Han as Guo’s agent); 63:5-21 (Wallop and

Waller believed they were negotiating with Guo, and either Lianchao or Wang was present, but

sometimes Guo dismissed Wang because he claimed he did not trust her); 143:6-13 (Wang

became the primary point of contact sometime after December 25, 2017); 126:1-134:15




                                               -120-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 121 of 158




(Lianchao negotiated with Waller through late December, and it was unclear whether Lianchao

or Yvette Wang would sign); 102:2-104:2 (by February 2018, Wang had told Strategic that Guo

had reverted to Lianchao, and wanted all communication to go through him rather than Wang);

See also Guo 1 Tr., Ex. G1, 67:9-68:11 (Lianchao prepared a draft of the Agreement); Wang 1

Tr., Ex. E1, 89:2-91:6) (discussions about goals of contract involved others, and Wang did not

“start to get involved” until “the end of December”); Lianchao Tr., Ex. K1, 178:22-179:13 (when

Lianchao was negotiating, agreement was reached in principle, and Wang negotiated details).

       Wang had only three meetings with Wallop from this time until January 6, 2018 (Id.,

56:4-11); Wang first heard of Eastern Profit from Guo, when, before going to Virginia to meet

with Wallop, she asked Guo who the “client” was. Id., 10:16-14:22. Lianchao never heard of

Eastern until the lawsuit was filed. Id., 84:6-9.

       Not all the subjects were CCP officials, but Guo intended to use the information to

“whistle blow” on corrupt Chinese officials. Wang 1 Tr., Ex. E1, 32:12-35:11. Guo supposedly

cares about this misconduct because he wants to promote democracy and the rule of law in

China. Id., 37:8-38:7.

               32.       One such meeting took place in the middle of December 2017 and was

attended by Mr. Guo, Lianchao, Ms. Wallop and Waller.

       STRATEGIC’S RESPONSE: Not disputed that Guo, Lianchao, Wallop and Waller met

in mid-December 2017 at Guo’s apartment in New York City but immaterial to Strategic’s

motion.

               33.       At the meeting described in the preceding paragraph, Ms. Wallop and

Waller presented Mr. Guo and Lianchao with a paper document entitled “Time to Get Them:

Beginning the Psycho-Political Campaign for China” (hereinafter “Time to Get Them”).




                                                -121-
        Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 122 of 158




        STRATEGIC’S RESPONSE: Not disputed but immaterial to Strategic’s motion.

               34.     Time to Get Them described Strategic’s capabilities concerning “Targeted

Intelligence Collection and Analysis.”

        STRATEGIC’S RESPONSE: Not disputed but immaterial to Strategic’s motion.

               35.     Targeted Intelligence Collection and Analysis contemplated that Strategic

would “build and operate a secret system for micro-targeted intelligence collection and analysis.”

        STRATEGIC’S RESPONSE: Not disputed but immaterial to Strategic’s motion.

               36.     The parties ultimately decided to proceed with the investigatory research

only.

        STRATEGIC’S RESPONSE: Not disputed but immaterial to Strategic’s motion.

               37.     The parties then began negotiating the terms of what eventually would

become the Research Agreement.

        STRATEGIC’S RESPONSE: Not disputed that Guo, primarily through Lianchao, but

then primarily through Wang after Christmas 2017, negotiated the Research Agreement with

Strategic (see Response to SOF 31). It is immaterial to Strategic’s motion, but Eastern provides

no evidence in support of its claim that Guo, Lianchao, Waller, or Wallop “then began”

negotiating the Research Agreement—only after the mid-December meeting. Waller’s testimony

shows that the negotiations, and even initial handwritten drafts, occurred early at the parties’

New York City meetings. Waller 1 Tr., Ex. H1, 20:14-23:22 (discussing early December

meetings).

               38.     A significant portion of the negotiations regarding the terms of the

Research Agreement occurred in Virginia.




                                               -122-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 123 of 158




       STRATEGIC’S RESPONSE: Not disputed but immaterial to Strategic’s motion. Wallop

met with Wang in Virginia three times (see Response SOF 31) and Wallop communicated with

Wang and Lianchao from Virginia, in late December and then on January 2 and January 6, 2018,

but before this (as noted above in Strategic’s responses to SOF 32 and 37), the majority of the

negotiations occurred at Guo’s apartment in New York City.

       This is immaterial because it goes to an issue not raised in Strategic’s Motion or

Eastern’s Response Brief, namely Plaintiff’s legal contention that application of a Virginia

private security services statute results in the Research Agreement being void as against public

policy. As a matter of law, the Virginia statute does not apply, but the issue has no application in

the Motion for Summary Judgment being addressed here.

               39.     Ms. Wallop and Waller, while located in the Commonwealth of Virginia,

communicated with Ms. Wang concerning the activities Strategic was to perform under the

Research Agreement.

       STRATEGIC’S RESPONSE: Not disputed but immaterial to Strategic’s motion. Wallop

communicated with Wang in late December, January 2 and January 6, 2018 in Virginia.

However, Waller was not present at those meetings, and the sole evidence cited by Eastern are

Strategic’s admissions are that Waller and Wallop communicated with “Wang via Signal

concerning SV’s activities to perform under the terms of the Contract,” which relates to

performance of the Contract, not (as implied by the change of wording in this Fact, to “the

activities Strategic was to perform”) its negotiation.

       This is immaterial because it goes to an issue not raised in Strategic’s Motion or

Eastern’s Response Brief, namely Plaintiff’s legal contention that application of a Virginia

private security services statute results in the Research Agreement being void as against public




                                                -123-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 124 of 158




policy. As a matter of law, the Virginia statute does not apply, but the issue has no application in

the Motion for Summary Judgment being addressed here.

               40.     Ms. Wallop and Waller, while located in the Commonwealth of Virginia,

communicated with Ms. Wang concerning the proposed terms of the Research Agreement before

it was executed.

       STRATEGIC’S RESPONSE: Not disputed. Immaterial because it relates to a legal issue

not contained in Strategic’s motion.

               41.     Ms. Wallop and Waller, while located in the Commonwealth of Virginia,

communicated with Ms. Wang concerning the actual terms of the Research Agreement.

       STRATEGIC’S RESPONSE: Not disputed. Immaterial because it relates to a legal issue

not contained in Strategic’s motion.

               42.     For instance, from December 2017 through January 6, 2018, Ms. Wallop

communicated from the Commonwealth of Virginia to Ms. Wang via Signal messages to

negotiate the pricing structure of the contemplated research and the number of individuals to be

researched.

       STRATEGIC’S RESPONSE: Not disputed. Immaterial because it relates to a legal issue

not contained in Strategic’s motion.

               43.     In or around December 2017, Ms. Wallop and Waller prepared the initial

draft of the Research Agreement while at Ms. Wallop’s home in Virginia.

       STRATEGIC’S RESPONSE: Disputed but wholly immaterial to Strategic’s motion,

which is based on the existence of the contract, not how initial drafts of it were prepared. Initial

drafts were handwritten and were made by Lianchao, Waller, Wallop, and Guo at Guo’s




                                               -124-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 125 of 158




apartment in New York City. Waller 1 Tr., Ex. H1, 21:14-22:19. Guo testified for Eastern Profit

that Lianchao prepared the first draft. Guo 1 Tr., Ex. G1, 67:9-68:11.

               44.    As part of contract negotiations, Ms. Wallop requested that Eastern

provide a $1 million Deposit under the Research Agreement.

       STRATEGIC’S RESPONSE: Not disputed.

               45.    On December 29, 2017, to fund the Deposit contemplated by the parties,

Eastern borrowed $1 million from ACA Capital Group Limited (“ACA,” and the loan from ACA

to Eastern, the “ACA Loan”).

       STRATEGIC’S RESPONSE: Disputed because Eastern has not cited probative,

admissible evidence that a “loan” existed. Immaterial to Strategic’s legal argument, however,

because Strategic nevertheless addresses Eastern’s characterization of the transaction as a loan

and shows why the law still entitles Strategic to summary judgment.

       To support this assertion, Eastern cites only the testimony of Chunguang, who claimed to

have signed a document Eastern says is a loan agreement with ACA for $1 million on Friday,

December 29, 2017, the last business day before ACA wired slightly less than that amount to

Strategic after payment of wire transaction fees. Chunguang’s story is not credible and the loan

has the earmarks of a sham.

       First, the purported loan document lists Chunguang as Eastern Profit’s “Director,”

(EASTERN-000278), but he had long before resigned as a director, having transferred his

ownership and directorship of Eastern to Guo Wengui’s daughter, Guo Mei, back in June of

2017, just before all of Eastern’s assets were seized. Chunguang Tr., Ex. J1, 59:60:8, 70:5-9,

102:2-18 (resignation); 87:3-88:20; Dkt. 203-2 (asset seizure). At his deposition, Chunguang

tried to explain this by claiming to have received oral authority from Eastern’s only (and true)




                                               -125-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 126 of 158




director (Guo Mei, the daughter of Guo Wengui) to conduct its business. Chunguang Tr., Ex. J1,

43:11-44:22; 47:11-16; 102:2-104:11. He also claimed to have orally re-delegated this orally-

received authority to Wang, allowing her to negotiate the Research Agreement with Strategic,

after she approached him to inquire if he knew of any companies that could use research. Id.,

116:6-117:25. But Wang (and Eastern) had already given binding testimony that Guo simply told

Wang that Eastern would be inserted into the Research Agreement shortly before her first trip to

Virginia on December 29, 2017, when she asked him who the client would be (Response to SOF

31); Wang had never even heard of Eastern before that time. Id.

       Chunguang is not a credible witness. Other Guo confidants, including Lianchao Han,

who negotiated the Research Agreement, easily recognized him as a cook, bodyguard, and errand

boy for Guo (Lianchao Tr., Ex. K1, 36:17-37:12; Gong Tr., Ex. H2, 36:9-22; 116:24-118:11).

Yet Chunguang refused to provide details on his line of work, place of work, or reason for his

presence in Guo’s building; he denied ever having worked for Guo, and instead claimed to have

begun running his own investment business after having been tutored by Guo, his “mentor” and

“idol,” in the niceties of art, architecture, and investing. (Chunguang Tr., Ex. J1, 24:20-34:2;

35:17-36:4; 42:7-11). Guo admitted Chunguang is in his building almost every day (in reality, as

a personal servant), refused to say why or to know why (Guo 1 Tr., Ex. G1, 114:9-117:6; 195:23-

197:24), and laughed when asked whether Chunguang attended meetings between Guo and

Strategic (Id., 58:5-15).

       Additionally, the timing of the purported “loan” negotiation does not match with the last-

minute entry of Eastern Profit into the Research Agreement. The loan was purportedly signed on

Friday, December 29, 2017, a date ACA “Chief Executive” William Je (a non-resident of the

U.S. who could not be located for service of a testimonial subpoena) happened to be in New




                                               -126-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 127 of 158




York City—the last business day before the Tuesday, January 2, 2018 wires were sent. Yet

Chunguang testified that even after Wang approached him and he supposedly agreed to have

Eastern enter the agreement (Chunguang Tr., Ex. J1, 39:5-40:11), a step he says he could only

take after he received authority from Guo Mei (Guo’s daughter) to do the project (Id., 72:24-

73:13), it required “two or three” in-person meetings, as well as at least one phone call, before

the loan could be signed in-person on December 29. Id., 133:13-24. Again, Wang’s approach to

Chunguang was supposedly the trigger for all of Chunguang’s work, but she did not herself learn

the identity of Eastern until just before her December 29 trip to Virginia, and the draft Guo gave

her to review did not even contain Eastern’s name. Wang 1 Tr., Ex. E1, 51:6-52:18; Ex. T1

(Wang 1 Tr. Ex. 4).

       There are other indicia that this loan was not a true commercial transaction. Eastern did

not keep any copy of the document after it was signed, and Chunguang tried to explain by

claiming he only intended to tell Eastern’s “fiscal department” (though it had no employees left)

about the loan after Eastern’s assets were unfrozen and it could be repaid (Chunguang Tr., Ex.

J1, 134:21-136:5). The loan was not produced before Eastern’s first Rule 30(b)(6) deposition,

and ten months later, Eastern’s representative, Wang, still could not say where Eastern had

obtained the loan document to produce in the case; she was allowed to say only that she saw it

for the first time in prior litigation counsel’s “file.” Wang 2 Tr., Ex. L1, 97:20-102:8.

       Chunguang’s signature appears to have been falsely signed on at least two other

documents in this case—the Research Agreement itself (Lianchao Tr., Ex. K1, 222:7-223:8,

identifying Chunguang’s name on Research Agreement that was signed by Wang in Wallop’s

presence in Virginia; Wang 2 Tr., Ex. L1, 141:15-143:5, admitting she did not sign her own

name, but denying she signed Chunguang’s and claiming she signed “nobody’s name”), and a




                                                -127-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 128 of 158




Substitution of Counsel filed in this Court (Chunguang Tr., Ex. J1, 118:9-119:8, Ex. R1 (Ex. 33

to Chunguang Tr.))—without his knowledge or agreement.

       Finally, the purported Loan Agreement bears interest compounded at 2% per month and

the $1 million and interest is payable in full in just six months Ex. F2, (Chunguang Tr. Ex. 35,

EASTERN-000278-80, loan document), even though the Research Agreement’s term was for

three years (Ex. F1), and it required additional payments of $750,000 per month. Id. Eastern’s

only way of “repaying” ACA was by Strategic obtaining useful research; that research being

skillfully publicized; the publicity somehow leading to regime change in Mainland China; and

that regime change rippling through to cause Eastern’s frozen bank account to be released. Wang

2 Tr., Ex. L1, 49:25-50:10, 53:19-54:3, 56:7-11, 57:5-9, 110:17-112:2; Dkt. 203-2; Chunguang

Tr., Ex. J1, 72:24-73:14. But even had all of this happened, Eastern only had the equivalent of

roughly $80,000 in its frozen Hong Kong account. Id. And William Je, on behalf of ACA, had

indicated he might simply “forgive” the loan if the research was successful. Wang 2 Tr., Ex. L1,

208:2-16, 46:22-47:14, 44:10-47:14, 197:18-198:6, 202:2-204:20, 73:20-74:8.

               46.    On January 2, 2018, Eastern caused the $1 million Deposit to be wired to

Strategic through ACA.

       STRATEGIC’S RESPONSE: Disputed because Eastern has not cited probative,

admissible evidence that a “loan” existed. Immaterial to Strategic’s legal argument, however,

because Strategic nevertheless addresses Eastern’s characterization of the transaction as a loan

and shows why the law still entitles Strategic to summary judgment.

       As outlined in the Response to SOF 45, the money came from ACA and Eastern’s loan is

a sham. Although Eastern now claims Guo was acting on its behalf, it admits that it provided a




                                              -128-
        Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 129 of 158




discovery response stating that Guo ordered the wire from ACA to Strategic Vision. Ex. N1

(Plt’s First Interrog. Resp.), also Dkt. 267-1, p. 2, No. 4.

                47.     Strategic received the $1 million.

        STRATEGIC’S RESPONSE: Not disputed. Strategic actually received less than $1

million due to wiring charges. Wang 1 Tr., Ex. E1, 158:4-159:23, Ex. W1, Dkt. 267-1 (Ex. 7 to

Wang 1 Tr.) (Wire confirmation document showing transfer fees.)

                48.     Strategic understood that the $1 million payment from ACA was the

Deposit that the parties had previously discussed.

        STRATEGIC’S RESPONSE: Not disputed that Strategic came to form this belief.

                49.     Strategic has acknowledged that it accepted the $1 million deposit and

purported to utilize it to cover the expenses associated with the investigation called for under the

Research Agreement.

        STRATEGIC’S RESPONSE: Not disputed that Strategic accepted the deposit and began

to use it to cover expenses associated with the Research Agreement.

                50.     Eastern and Strategic entered into the Research Agreement on January 6,

2018.

        STRATEGIC’S RESPONSE: Not disputed.

                51.     The parties executed the Research Agreement at Ms. Wallop’s home in

Virginia.

        STRATEGIC’S RESPONSE: Not disputed. As shown above, this is not material to

Strategic’s motion. It is merely an attempt by Eastern to show “contact” between this case and

the State of Virginia. That issue is addressed in Dkt. 272, not the motion being addressed here.




                                                 -129-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 130 of 158




               52.     Ms. Wallop signed the Research Agreement on behalf of Strategic in

Virginia.

       STRATEGIC’S RESPONSE: Not disputed. As shown above, this is not material to

Strategic’s motion. It is merely an attempt by Plaintiff to show “contact” between this case and

the State of Virginia. That issue is addressed in Dkt. 272, not the motion being addressed here.

               53.     Per Strategic, the Research Agreement required it to “investigat[e]” certain

individuals chosen by Eastern.

       STRATEGIC’S RESPONSE: Not disputed that the term appears in the contract. In a

pleading response, Strategic Vision accepted Eastern’s characterization of the contract to this

effect but this is immaterial to Strategic’s motion. SOF 53 purports to characterize Strategic

Vision’s interpretation of the parties’ written contract in response to Eastern’s own

characterization of the contract, all in the context of Eastern’s argument that a Virginia private

security services statute applies to the contract. That legal issue is dealt with elsewhere and this

SOF has no bearing on Strategic’s Motion for Summary Judgment being considered here.

               54.     According to the Research Agreement’s terms, Strategic was to provide

Eastern “high quality original research and prepare reports on subjects chosen at [Eastern’s]

discretion for the purposes of detecting, stopping, and preventing crime or other harm to innocent

people.”

       STRATEGIC’S RESPONSE: Not disputed. Immaterial to the summary judgment under

consideration here. Further answering, Guo made clear that the purpose of the contract was to

undermine the CCP. No particular crime or crime victim was identified within the contract

itself, and the only harm identified therein was described as generalized “harm to innocent

people.” Ex. F1, R. Agreement, p. 1.




                                                -130-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 131 of 158




               55.     Strategic was obligated to “provide the deliverables based on the best

practices and standards of the industry, comparable to other top firms with similar services,”

including by delivering reports “of very high quality, revealing the true, complete and full profile

of the subject.”

       STRATEGIC’S RESPONSE: Not disputed that this assertion sets out verbatim language

from the contract but an incomplete statement. The contract also contained verbatim language

that the “deliverables” comprised “business research, reporting, documentation, and other

consulting services.” R. Agreement, Ex. F1, pp. 1, 3; Wang 1 Tr., Ex. E1, 11:19-12:11. The

three areas of analysis (all labeled “research”) were “financial forensic historical research;

current tracking research; and social media research.” R. Agreement, Ex. F1, pp. 1-2. Guo

represented to Strategic Vision in negotiations, and the Agreement recited on its p. 1, that Guo

planned to use Strategic Vision’s analysis for “detecting, stopping, and preventing crime or other

harm” (Id.) to the people of China in order to force a regime change that would implement the

rule of law and democracy. Guo 1 Tr., Ex. G1, 45:3-46:16; Wang 1 Tr., Ex. E1, 33:8-14 (Guo

identified research subjects), 32:5-35:11, 37:8-38:7. Other than as it may support Strategic’s

position that Plaintiff frustrated and interfered with Strategic’s performance under the contract,

this assertion is immaterial.

               56.     The Agreement states: “[Eastern] will provide the necessary basic

information, and desired area of focus, to [Strategic] to research. [Strategic] will produce

complete reports and provide all supporting data as indicated below.”

       STRATEGIC’S RESPONSE: Not disputed.




                                               -131-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 132 of 158




               57.     The three types of research Strategic agreed to perform in the Agreement

were “Financial forensic Historical research, Current Tracking research, and Social Media

Research.”

       STRATEGIC’S RESPONSE: Not disputed. Other than as it may support Strategic’s

position that Plaintiff frustrated and interfered with Strategic’s performance under the contract,

this assertion is immaterial.

               58.     The Agreement describes Financial forensic Historical research as: “in-

depth and detailed reports of existing and historical business and financial transactions, on

subjects selected by [Eastern], and relations of the subject as identified by [Eastern]. Business

and financial transactions to be researched may include statements, capital sources, inflow and

outflow information, bank receipts, financial instruments, financial products, statements of

credit, precious metals transfers, crypto currency exchange, stocks and other equities, business

ownership, real property ownership, trusts, large amounts of spending, specific information to

indicate the transaction participants, and other data required by [Eastern].”

       STRATEGIC’S RESPONSE: Not disputed that the quoted material is verbatim from the

contract (except for the omission of the words “commodity transfers” after “precious metals

transfers”); however, the definition of “Financial forensic Historical research” indicated that it

would “not be limited to” the matters described in the assertion. R. Agreement, Ex. F1, p. 1.

       Other than as it may support Strategic’s position that Eastern frustrated and interfered

with Strategic’s performance under the contract, this assertion is immaterial.

               59.     The Agreement describes Current Tracking research as: “in-depth and

detailed reports on movements of specified subjects by land, air, and sea (private and

commercial); schedules and itineraries, addresses and lodging, means of transportation, names of




                                               -132-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 133 of 158




carriers, manifests, geolocation, major events and significant contacts the subject involved, video

and audio that can be accessed remotely, and other data that may be of relevance to the overall

research, such as past travel records that may [be] significant to [the] research.”

       STRATEGIC’S RESPONSE: Not disputed that the quoted material is verbatim from the

contract; however, the definition of “Current Tracking research” indicated that it would “not be

limited to” the matters described in the assertion. R. Agreement, Ex. F1, p. 1.

       Other than as it may support Strategic’s position that Eastern frustrated and interfered

with Strategic’s performance under the contract, this assertion is immaterial.

               60.     The Agreement describes Social media research as: “in-depth and detailed

reports on the social media usage and networks of specified subjects and public figures.

Research shall include court records, criminal databases, sex offender and child abuse databases,

information on subject’s family, extramarital affairs, children born out of wedlock, passports and

ID documents, assets, videos and audio, emails, websites, pornography and related media,

comments on online media, social media (including Facebook, Twitter, Instagram, Snapchat,

Wechat, and other sites as [Eastern] may request), “dating” or sexual services apps, online

classified ads or their equivalents, video or audio recordings, and other media.”

       STRATEGIC’S RESPONSE: Not disputed that the quoted material is verbatim from the

contract; however, the definition of “Social media research” indicated that it would “not be

limited to” the matters described in the assertion. R. Agreement, Ex. F1, p. 1.

       Other than as it may support Strategic’s position that Eastern frustrated and interfered

with Strategic’s performance under the contract, this assertion is immaterial.

               61.     The Agreement provides that the research called for under the Agreement

were to be delivered to Eastern by USB drive only.




                                                -133-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 134 of 158




       STRATEGIC’S RESPONSE: Not disputed but, for clarity, the verbatim language of the

Agreement is that the “deliverables” under the contract “will be comprehensive confidential

reports” to Eastern Profit and “shall be by USB drive only.” Other than as it may support

Strategic’s position that Plaintiff frustrated and interfered with Strategic’s performance under the

contract, this assertion is immaterial.

               62.     Strategic was entitled to payment under the Research Agreement only if it

provided the research called for under the Research Agreement; the potential amount owed to

Strategic under the Research Agreement was tied to each deliverable, report, or unit of research

delivered.

       STRATEGIC’S RESPONSE: Disputed but this is not directly material to Strategic’s

motion. The principal issues in that motion do not relate to the compensation structure for

Strategic under the contract.

       Strategic Vision was entitled to payment of $1 million when Eastern signed the Research

Agreement, showing the falsity of Eastern’s assertion that payment was conditioned on Strategic

Vision’s provision of research. Under the Agreement, “[Eastern] will pay [Strategic] a deposit of

US$1,000,000 (one million dollars) upon signing the contract.” R. Agreement, Ex. F1, p. 5.

This provision had no reference to Eastern’s receipt of a deliverable. The Agreement contained

no provision for return of the $1 million or compromise of that amount for any reason. Id. In

deposition discovery, Eastern admitted that nothing in the contract required Strategic to return

the $1 million at the end of the contract, nor had Strategic made such a representation to Eastern.

Wang 1 Tr., Ex. E1, 198:8-201:14-21. In addition to the $1 million deposit, Eastern was to pay

monthly invoices in a pre-determined amount as compensation for Strategic Vision’s services.

Wang, for Eastern, distinguished the $1 million deposit from the other fixed “invoice” amounts




                                               -134-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 135 of 158




owed under the contract—the deposit was an “evergreen deposit,” which “means that one million

just stay there as one million. And they, Strategic Vision is going to issue invoice every month

and the client is just to pay the invoice.” Id., 199:5-200:19 (emphasis added). An invoiced

amount was not “tied to each deliverable, report, or unit of research delivered,” as Eastern asserts

above, but rather recognized the parties’ agreement that a “per deliverable” approach “does not

provide for predictable budgeting or workloads.” R. Agreement, Ex. F1, p. 3.

       Wang also testified, for Eastern, that “Strategic Vision requested the client of this

contract to pay $750,000 per month, no matter how many reports the client requested or Strategic

Vision provided”:

               Q.ꞏ Now, the waterline, is this a
               reference -- does this have anything to do
               with the million dollar deposit?
               A.ꞏ No.ꞏ One million dollar deposit has
               nothing to do with waterline.ꞏ Waterline is
               Ms. Wallop and Strategic Vision requested the
               client of this contract to pay $750,000 per
               month, no matter how many reports the client
               requested or Strategic Vision provided.ꞏ That
               money must be paid.

Wang 1 Tr., Ex. E1, 55:5-14 (emphasis added).

       Therefore, as relevant here, the Agreement required Eastern to make a fixed monthly

$750,000 payment, starting in January 2018 and through March 2018. R. Agreement, Ex. F1, p.

5 (“Payment is to be made in regular monthly installments of US$750,000, at the end of each

month”). The parties agreed to a fixed term of invoiced amounts—“the first 3 months of this

Agreement.” R. Agreement, Ex. F1, p. 4; Wang 1 Tr., Ex. E1, 135:16-141:16; Ex. V1, Dkt. 267-

1 (Ex. 6 Wang 1 Tr.), p. 1. Again, this was not “tied to each deliverable, report, or unit of

research delivered,” as Eastern asserts above. Finally, Eastern’s citations to the record are

misplaced and in violation of Fed. R. Civ. P. 56(c)(2). First, Eastern cites to the Research



                                               -135-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 136 of 158




Agreement generally (pp. 1-5) (and Strategic Vision’s pleading authentication of it) but without

quoting any particular contract provision. Second, Eastern cites Wallop’s testimony in the

context of Strategic Vision’s Fed. R. Civ. P. 30(6)(6) deposition on Nov. 19, 2019 but Wallop

was not designated for the questions she was being asked about and the questions had been asked

at an earlier occasion, objections noted on the record (Wallop 2 Tr., Ex. G2, 45:2-46:25).

Wallop’s testimony is not admissible.

               63.     The Agreement states that “[Eastern] will pay [Strategic] a deposit of

US$1,000,000 (one million dollars) upon signing the contract.”

       STRATEGIC’S RESPONSE: Not disputed.

               64.     The Deposit was to be treated by Strategic as a down payment to be

credited on a prorated basis to fees earned by Strategic during the last one and one-third months

of the Research Agreement.

       STRATEGIC’S RESPONSE: Disputed but this is irrelevant to Strategic’s motion. The

motion does not directly address compensation matters under the contract.

       Under the Research Agreement, the $1 million payment would “be credited on a prorated

basis to the final 1-1/3 (1.3) months of the contract.” The “final 1-1/3 (1.3) months of the

contract” was not defined, either as a special term or in relation to the “payment term” provision

that set forth the $1 million payment. Although a later, different provision of the Agreement

defined the “duration” of the contract as “in force for three (3) years from the date of signing,” it

also allowed any party to “terminate the contract with 30 days’ written notice.” The “payment

term” provision does not reference anything other than “the contract,” and Eastern cannot

establish that the exclusive use of the $1 million was to be at the end of the third year instead of

towards the monies owed Strategic Vision for the months that it provided services under the




                                                -136-
        Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 137 of 158




Agreement before Eastern abruptly terminated it effective 30 days after the February 23, 2018

termination (i.e. what turned out to be the last 1 and 1/3 months that the contract actually

existed). Waller 2 Tr., Ex. M1, 92:14-93:21 (“I agree it says the deposit will be credited on a

prorated basis to the final one, one-third months[] of the contract.”). Eastern never paid the

$750,000 due for January or February 2018. R. Agreement, Ex. F1, pp. 3-4; Wang 1 Tr., Ex. E1,

58:6-18, 135:16-141:16; Ex. V1 (Ex. 6 Wang 1 Tr.), p. 1; Wallop 1 Tr., Ex. B1, 241:6-8, 242:19-

243:3; Wang 2 Tr., Ex. L1, 211:12-212:15.

                  65.      The Deposit was not meant to be a signing bonus.

         STRATEGIC’S RESPONSE: Not Disputed.7

                  66.      The Agreement states that “It is understood that [Eastern] may direct other

entities to pay [Strategic], and that such payments will be deemed satisfactory compensation by

[Strategic].”

         STRATEGIC’S RESPONSE: Not disputed.

                  67.      The Research Agreement authorized the parties to “terminate the contract

with 30 days’ written notice.”

         STRATEGIC’S RESPONSE: Not disputed.

                  68.      Termination was permitted without a showing of cause.

         STRATEGIC’S RESPONSE: Not disputed.

                  69.      The termination provision in the Research Agreement allowed for

termination without cause so long as 30 day’s written notice was provided.

         STRATEGIC’S RESPONSE: Not disputed.


7
         Further answering, Eastern cites Strategic Vision’s answer to Paragraph 17 of the SAC but that does not
characterize the $1 million payment as a signing bonus. Strategic Vision’s answer also “denies any construction of
the Contract that would involve an obligation on the part of Strategic Vision to return the indicated funds to Eastern
Profit.” Dkt. 127, p. 4, ¶ 17.


                                                        -137-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 138 of 158




               70.     Strategic did not require Eastern to represent in the Research Agreement

that Mr. Guo was a dissident who opposed the CCP.

       STRATEGIC’S RESPONSE: Not disputed but immaterial. Guo’s dissident status is

relevant but not in the current motion.

               71.     Strategic did not require Eastern to covenant in the Research Agreement

that Eastern would use the investigatory research against the CCP.

       STRATEGIC’S RESPONSE: Not disputed but immaterial. Guo’s dissident status is

relevant but not in the current motion.

               72.     Strategic did not conduct diligence into the background of Eastern or Mr.

Guo, including into whether Mr. Guo was truly a dissident or opposed the CCP, before signing

the Research Agreement.

       STRATEGIC’S RESPONSE: Disputed but immaterial. Guo’s dissident status, and

when Strategic learned the truth of it, are relevant but not in the current motion.

       Whether or not formalized under the description “due diligence,” Strategic Vision

informed itself of Guo’s background and plans for the Research Agreement by communicating

with Lianchao and Gertz, longtime Washington, D.C. figures, who approached Wallop and

Waller in the first instance about associating with Guo. Wallop 1 Tr., Ex. B1, 11:24-12:21, 89:9-

91:1, 31:23-35:7. They vouched for Guo, and Strategic Vision reasonably relied on them to give

credibility and authenticity to Guo and his plans. Id., 12:16-21, 33:15-21; Gertz Tr., Ex. I1,

17:2-24:21, 25:18-21. Gertz has covered defense and national security affairs for his entire

career (Id., 20:15-21:1); has written eight books, including two on China, including his most

recent book, Deceiving the Sky; and also speaks around the country and appears on national

news programs. Id., 7:2-21:10. Eastern believes as such, asserting in SOF 77 below: “Strategic




                                                -138-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 139 of 158




relied upon the recommendation of Gertz and Lianchao in choosing to enter into the Research

Agreement.” Eastern cites similar evidence in SOF 78.

               73.     Ms. Wallop testified that she “never discussed what the research would be

used for . . . with Mr. Guo or Ms. Wang or Mr. Han.”

       STRATEGIC’S RESPONSE: Disputed but immaterial. Guo’s dissident status, and

when Strategic learned the truth of it, are relevant but not in the current motion.

       Eastern relies on an incomplete description of Wallop’s testimony, which was given in

her personal capacity and not as corporate representative of Strategic Vision. As cited by

Eastern in part in SOF 74, Wallop (testifying in her personal capacity) did discuss the planned

use of the research by Guo. In her individual capacity, Wallop was asked, during the time

Strategic Vision was meeting with Guo to discuss the project and before the Research Agreement

was signed (Wallop 1 Tr., Ex. B1, 54:10-17), whether she understood “what the end goal of the

research project as a whole was” (Id., 58:22-59:8). Wallop testified: Q. So did you understand

that the research would be used to fight against the communist party in China? A.ꞏ Correct.ꞏ We

thought.ꞏ We were not sure what they were going to do with it.ꞏ Maybe he was going to run it

both ways.ꞏ We don't know. I'm only asking what you thought. A.ꞏ Well, I just gave you my

opinion. Id., 60:21-61:3. Wallop also described Strategic Vision’s services as providing

substance that Guo would use for political and other “leverage” against the CCP: “Well, Guo

had said that the CCP, or the communist party of China, there was a great deal of corruption

within the leadership, and, as aꞏresult of that, he wanted to find as much corruption as possible,

and he wanted us to investigate and retrieve that kind of corruption. In other words, funds that

would have been takenꞏout of the country illegally, cash payments, all of these things that were

part of that.” Id., 88:3-89:22. Strategic Vision’s corporate testimony was that the research done




                                                -139-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 140 of 158




under the contract was to aid in the exposure of wrongdoing, including in a moral sense, of CCP

members. Waller 2 Tr., Ex. M1, 96:5-97:24.

                74.      Ms. Wallop testified that Strategic did not know for what purpose Eastern

was proposing to use the investigatory research and thought that Eastern might “run it both

ways.”

         STRATEGIC’S RESPONSE: Disputed but immaterial. Guo’s dissident status, how the

research would allegedly help foster it, and when Strategic learned the truth, are relevant but not

in the current motion.

         The context of Wallop’s testimony cited here is what she believed Guo actually did with

the research (in Wallop’s words, “what happened to it”), not what Guo or his agents represented

to Strategic prior to the contract would be the planned use of the research. Hence, Wallop

testified, past tense, “We have no idea what Yvette did with it.ꞏ We have no idea what Guo did

with it.ꞏ We have no idea what happened to it.” Wallop 1 Tr., Ex. B1, 60:6-11. Wallop further

completely dispels the notion that, had she known Guo intended to use the research for anything

supportive of the CCP, Strategic still would have entered the contract: “[w]e cared very much

what it was going to be used for. We are very adamantly anti-communist… We are very pro-

democracy.” Id., 60:12-20. Wallop then testified that Strategic understood the research “would

be used to fight against the communist party in China.” Id., 21-61:1.

         Moreover, in her individual capacity and not as Strategic Vision, Wallop was asked,

during the time Strategic Vision was meeting with Guo to discuss the project and before the

Research Agreement was signed (Wallop 1 Tr., Ex. B1, 54:10-17), whether she understood

“what the end goal of the research project as a whole was” (Id., 58:22-59:8). Wallop testified:

Q. So did you understand that the research would be used to fight against the communist party




                                                -140-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 141 of 158




in China? A.ꞏ Correct.ꞏ We thought.ꞏ We were not sure what they were going to do with it.ꞏ

Maybe he was going to run it both ways.ꞏ We don't know. I'm only asking what you thought.

A.ꞏ Well, I just gave you my opinion. Id., 60:21-61:3. In the same testimony, Wallop later

described Strategic Vision’s services as providing substance that Guo would use for political and

other “leverage” against the CCP. Id., 88:3-89:22. Strategic Vision’s corporate testimony was

that the research done under the contract was to aid in the exposure of wrongdoing, including in

a moral sense, of CCP members. Waller 2 Tr., Ex. M1, 96:5-97:24.

               75.     Strategic waited until after the Research Agreement was signed to begin

investigating Mr. Guo’s background.

       STRATEGIC’S RESPONSE: Disputed but immaterial. Guo’s dissident status, and

when Strategic learned the truth of it, are relevant but not in the current motion.

       Strategic Vision was informed by its trusted contacts, Lianchao and Gertz, about Guo

before beginning negotiations for the Research Agreement. Wallop 1 Tr., Ex. B1, 11:24-12:21,

89:9-91:1, 31:23-35:7, 12:16-21, 33:15-21; Gertz Tr., Ex. I1, 17:2-24:21, 25:18-21. Eastern

believes as such, asserting in SOF 77 below: “Strategic relied upon the recommendation of

Gertz and Lianchao in choosing to enter into the Research Agreement.” Eastern cites similar

evidence in SOF 78. Strategic Vision also had numerous meetings and conversations with Guo

and his designated representatives in negotiating the contract through which Strategic Vision

evaluated more of Guo’s background. Ex. N1, Plt’s First Interrog. Resp., Ex. M, Dkt. 267-1, p.

3, No. 5; Wallop 1 Tr., Ex. B1, 199:20-200:9; Wang 1 Tr., Ex. E1, 59:17-60:4. Further, the

testimony cited by Eastern is not of Strategic Vision’s corporate representative and was limited

to the context of a single activity out of several types available to examine Guo’s background—

Wallop calling a reference Guo had given her, which was done after the contract was signed:




                                                -141-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 142 of 158




“He was the one that gave me - he asked me for these references.ꞏ I wanted to make sure we had

a reference on him.ꞏ He said that he worked very closely with the UAE, and it turned out, I

guess, he did. Q.ꞏ When were these conversations you had with the Al Nahyan family? A.ꞏ Oh,

probably in -- probably about six months after the contract began. Q.ꞏ So you were checking

references on Mr. Guo after the agreement was over with? A.ꞏYes.ꞏ We had trusted him up until

that time.”

                 76.     Evidence that Strategic is relying upon to show that Mr. Guo

misrepresented his status as a Chinese dissident and opposition to the CCP comes from publicly

available sources, such as news articles (including in the Wall Street Journal) and YouTube

videos, that existed in the public forum before the parties signed the Research Agreement.

          STRATEGIC’S RESPONSE: Disputed but immaterial. Guo’s dissident status, and when

Strategic learned the truth of it, are relevant but not in the current motion.

          The evidence Strategic Vision is relying on is set forth in its motion here, Dkt. 266,

which Eastern did not have before presenting this blanket assertion. What Eastern cites to are

portions of the record as to particular pieces of evidence establishing Guo’s non-dissident status,

not all of which predate entry of the Research Agreement.

                 77.     Strategic relied upon the recommendation of Gertz and Lianchao in

choosing to enter into the Research Agreement.

          STRATEGIC’S RESPONSE: Not disputed. Also not material to this summary judgment

review.

                 78.     Ms. Wallop testified as follows:

                                Q. Okay. So you didn’t do any work regarding Mr. Guo or his
                                 business prior to . . . the execution of the contract on or about
                                 January 6, 2018?
                                A. No.


                                                 -142-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 143 of 158




                             Q. You didn't access your network to determine whether this was
                              someone you wanted to do business with or not?
                             A. We had Bill Gertz, who was one of the finest intellects on
                              Chinese corruption, and reporters, journalists, and also Lianchao,
                              again, of the highest sterling standards. When they asked us to
                              look into it, that’s what we did. That was looking into putting
                              together a program that would help somebody that we believed at
                              the time was absolutely anti-communist.
                             Q. I see. So you relied up -- let me put it this way. Strategic
                              Vision relied upon the recommendation of Bill Gertz and Lianchao
                              Han in terms of deciding to do business with, or deciding to enter
                              into the research agreement?
                             A. Correct.

          STRATEGIC’S RESPONSE: Not disputed. Also not material to this summary judgment

review.

                79.    On or about January 8, 2018, Eastern—through Ms. Wang—delivered a

list of 15 individuals to Strategic—through Ms. Wallop—on a USB key (the “Subject List”) that

Eastern wanted investigated under the Research Agreement.

          STRATEGIC’S RESPONSE: Disputed but not material to this summary judgment

review. It was Guo who wanted the individuals examined and provided the list, not Eastern

Profit. Wang testified: “Have you ever seen this document before? A.ꞏ Yes. Q.ꞏ What is it?

A.ꞏ They are the name list. Q.ꞏ Where did it come from? A.ꞏ Mr. Guo….Q.ꞏ What did he tell

you?ꞏ Did he tell you to do anything with this document? A.ꞏ He said this is about this project.

Q.ꞏ And did he instruct you to do anything with it? A.ꞏ Go to talk, discuss about the contract, if

signed please deliver this to Strategic Vision. Q.ꞏ And you ended up delivering this to Strategic

Vision? A.ꞏ Correct.” Wang 1 Tr., Ex. E1, 213:1-13, 214:15-215:17. Lianchao Han also

testified that it was Guo who chose the list of research subjects: “Q. Did you discuss with Mr.

Guo which names would be good for the project? A. No, not at all. This is entirely his.”

Lianchao Tr., Ex. K1, 173:1-3.



                                               -143-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 144 of 158




       Further, the initial attempt by Wang to deliver a USB drive containing 92 subjects of

research was on January 6, 2018. Wallop 1 Tr., Ex. B1, 127:14-24, 280: 14-22, 174:9-176:18,

198:11-199:1, 200:10-202:2, 207:25-208:13, 114:3-115:6, 85:10-17, 114:8-115:6. The drive was

infected with harmful malware, which Wallop discovered when attempting to access it. Id.

Wang then delivered a replacement set of three USB drives on January 8, 2018. One of the

drives was safe and operational. Id. In taking these actions and making these deliveries, Wang

may now claim to have been acting for Eastern Profit, but names were all provided by Guo (and

the research was for Guo’s benefit). Guo 1 Tr., Ex. G1, 39:9-19, 45:3-46:16; Wallop 1 Tr., Ex.

B1, 88:3-89:22; Wang 2 Tr., Ex. L1, 197:18-208:22, 202:2-204:20, 149:5-150:9, 49:7-21;

Lianchao Tr., Ex. K1, 226:10-18.

               80.      All of the individuals on the Subject List were members of the CCP.

       STRATEGIC’S RESPONSE: Disputed. The cited testimony does not support the

assertion, in violation of Fed. R. Civ. P. 56(c)(1). This is not material to Strategic’s motion.

               81.      Many of the individuals on the Subject List were high ranking officials

that comprised the key group in control of China’s banking system.

       STRATEGIC’S RESPONSE: Not Disputed. This is not material to Strategic’s motion.

       82-104:8 STRATEGIC’S RESPONSE: Each of these assertions relates to details about

when and where Strategic Vision or its agents performed certain acts under the Research

Agreement. Eastern relied on these facts for purposes of its own argument (under Eastern’s

Count III) that Virginia’s licensing statute purportedly applied, that Strategic failed to be licensed

under it, and that Eastern was entitled to a declaratory judgment that Strategic had violated the

statute; that the Research Agreement was against Virginia public policy; and that the Research



8
       The full text of Eastern’s SOFs 82-104 can be found at Dkt. 262, pp. 15-18.


                                                    -144-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 145 of 158




Agreement was therefore void. However, with limited exceptions addressed immediately below,

none of these allegations have any bearing on Strategic’s own Motion for Summary Judgment,

Dkt. 266, on Eastern’s Counts I (breach of contract); II (fraudulent inducement); and IV (unjust

enrichment).

       Strategic advances two independent grounds for summary judgment against Eastern on

its contract claim: first, that Eastern cannot show it sustained compensable money damages; and

two, that Eastern is precluded from a contract recovery because it frustrated Strategic’s

performance when it failed to supply replacement subjects after Strategic reported that the first

15 subjects were “Records Protected.” Of marginal relevance on this second prong of Strategic’s

contract motion—frustration—are the following paragraphs.

       96.     Ms. Wallop uncovered that some of the names on the Subject List were fake,

while other names of the Subject List were correct.

       STRATEGIC’S RESPONSE: This was not disputed by Strategic in response to Eastern’s

motion. On Strategic’s own dispositive motion on Eastern’s contract claim based on frustration,

it is an admission by Eastern showing that before its further performance was frustrated,

Strategic was making progress on the list of names and had already determined that some of the

names were fake and would need to be replaced.

       98.     Ms. Wallop’s notes on the Subject List demonstrate that she: 1) verified the

identities and relationships of subjects’ families; 2) had discovered that one subject was using the

same social security number as another person; 3) the nickname of one subject; and 4) the

address history of one subject.

       STRATEGIC’S RESPONSE: This was not disputed by Strategic in response to Eastern’s

motion. On Strategic’s own dispositive motion regarding Eastern’s contract claim based on




                                               -145-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 146 of 158




frustration, it is an admission by Eastern showing that before its further performance was

frustrated, Strategic was making progress on the list of names.

       99.     After receipt of the Subject List, Strategic also retained or attempted to retain

independent contractors to perform private investigatory research into the 15 individuals

identified in the Subject List.

       STRATEGIC’S RESPONSE: In response to Eastern’s motion, Strategic Vision did not

dispute that it arranged with independent contractors to perform research into the 15 individuals

identified in the Subject List, but controverted that, as a matter of law, this was “private

investigatory” research within the meaning of Virginia’s private security services statute.

Strategic pointed out that Eastern admitted this is a legal matter for the Court when Eastern

sought declaratory relief regarding the subject, alleging that the contract is “illegal and void as

against public policy.” Second Amended Complaint, Dkt. 93, p. 16. On Strategic’s own

dispositive motion regarding Eastern’s contract claim based on frustration, it is an admission by

Eastern showing that Strategic had retained or attempted to retain independent contractors to do

the work and thereby was fulfilling Strategic’s responsibilities under the contract.

       100.    Throughout January, Ms. Wallop and Waller met with members of one of the

investigative teams assembled by Strategic—referred to by Strategic as “Team 1”—on a number

of occasions in Ms. Wallop’s home in Arlington, Virginia.

       STRATEGIC’S RESPONSE: This was undisputed by Strategic on Eastern’s motion. On

Strategic’s own dispositive motion regarding Eastern’s contract claim based on frustration, it is

an admission by Eastern that Strategic had assembled independent teams and had begun to work

with them before Strategic’s performance under the contract was frustrated.




                                                -146-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 147 of 158




        100-104.9 STRATEGIC’S RESPONSE: These paragraphs pertain to meetings between

Strategic Vision and Team 1 in January, and between Strategic Vision and Team 2 on two other

occasions. They were undisputed by Strategic on Eastern’s motion. On Strategic’s own

dispositive motion Eastern’s contract claim based on frustration, they are admissions by Eastern

that Strategic had assembled independent teams and had begun to work with them during the

first two to three weeks of the Agreement before Strategic’s performance under the contract was

frustrated.

        105.    The weekly deliverables called for under the Research Agreement were due by no

later than mid-January 2018.

        STRATEGIC’S RESPONSE: On Eastern’s motion, this was disputed by Strategic for

the following reason: Work under the Research Agreement did not begin until January 16, 2018

by agreement of the parties. Wang 1 Tr., Ex. E1, 139:4-17; Ex. V1 (Ex. 6 to Wang 1 Tr.), p. 1

(“Eastern agreed to delay the start of the contract by 10 days, from January 6 to January 16.”);

Dkt. 93, p. 4, ¶ 19. Under the express terms of the contract, deliverables were to be “produced

on a regular schedule” and “others” “on an as-needed basis. There is no evidence that

deliverables were due in mid-January when the work did not begin until January 16, 2018. The

Agreement divided the research contemplated as falling into three categories. R. Agreement, Ex.

F1. Financial Forensic Historical Research was due in the form of a “progress report” “each

week in the first month, one preliminary report in the first month, and one comprehensive []

report within 3 months.” Id., p. 2. Current Tracking Research “on a monthly basis” except for

the first month, where “weekly reports shall be delivered” for a six-month period. Id. Social




9
        The full text of Eastern’s SOFs 82-104 can be found at Dkt. 262, p. 18.


                                                      -147-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 148 of 158




Media Research was “on [a] weekly basis for the first month, and on a monthly basis

thereafter…” Id.

       On Strategic’s dispositive motion on Eastern’s Counts I (contract), II (fraud), and IV

(unjust enrichment), this is immaterial. If any relevance could be found, it would be marginal

and limited to Strategic’s independent ground for dismissing Eastern’s contract claim based on

Eastern’s frustration of performance. As shown above, there is no genuine factual dispute that

the start of the Research Agreement was pushed back to January 16, and this date marks the

beginning of performance. As Strategic showed in its initial motion papers at SOF 36, Strategic

began to perform for the next two weeks until it learned the 15 subjects were “Records

Protected.” It informed Lianchao Han (acting for Guo) of this fact, and Guo’s failure to identify

new subjects frustrated Strategic’s performance. See SOF 44.

       106.    Strategic delivered its first USB drive to Eastern pursuant to the Research

Agreement on January 26, 2018.

       STRATEGIC’S RESPONSE: On Eastern’s motion, this was not disputed by Strategic.

This fact is not relevant on Strategic’s own dispositive motion, except that for purposes of

Strategic’s frustration of performance argument, it is marginally relevant to lay out the timeline

of the parties’ performance and dispute.

       107.    Strategic has admitted that the information contained on the USB drive delivered

to Eastern on January 26, 2018 was “of no use to Mr. Guo or Eastern Profit because it was

nothing more than the researchers’ own work to familiarize themselves with the fifteen subjects

using open-source information.”

       STRATEGIC’S RESPONSE: On Eastern’s motion, Strategic did not dispute that the

cited testimony was given but disputed that the statement, taken out of context, indicates the true




                                               -148-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 149 of 158




fact. The true fact is that the information delivered was not in the format of a “deliverable”

under the Research Agreement because it was forced to be provided prematurely based on an

unreasonable demand by Guo. Dkt. 127, p. 6, ¶ 24. The delivery did show the progress being

made by Team 1 which, while not convertible by Guo into public communications for attacking

the CCP, did fulfill Strategic’s obligation to show Guo the progress its team was making. Waller

2 Tr., Ex. M1, 112:11-116:17 (“That was their own basic work. So the only report, in quotes,

that we provided as a deliverable was showing how the research team was setting up its

methodology to collect this data”) and 127:24-129:6.

       This fact is not relevant on Strategic’s motion for summary judgment, except that for

purposes of Strategic’s frustration of performance argument, it is marginally relevant to lay out

the timeline of the parties’ performance and dispute.

       108.    On January 30, 2018, Strategic delivered a second USB drive to Eastern Profit.

       STRATEGIC’S RESPONSE: On Eastern’s motion, this was not disputed. This fact is

not relevant on Strategic’s motion for summary judgment, except that for purposes of Strategic’s

frustration of performance argument, it is marginally relevant to lay out the timeline of the

parties’ performance and dispute.

       109.    The USB drive delivered to Eastern on January 30, 2018 was not “of any use” to

Eastern.

       STRATEGIC’S RESPONSE: On Eastern’s motion, Strategic did not dispute that the

cited testimony was given but disputed that the statement, taken out of context, indicates the true

fact. The true fact is that the information delivered was not in the format of a “deliverable”

under the Research Agreement because it was forced to be provided prematurely based on an

unreasonable demand by Guo. Dkt. 127, p. 6, ¶ 24. The delivery did show the progress being




                                               -149-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 150 of 158




made by Team 1, which, while not convertible by Guo into public communications for attacking

the CCP, did fulfill Strategic’s obligation to show Guo the progress its team was making. Waller

2 Tr., Ex. M1, 112:11-116:17 (“That was their own basic work. So the only report, in quotes,

that we provided as a deliverable was showing how the research team was setting up its

methodology to collect this data”) and 127:24-129:6.

       This fact is not relevant on Strategic’s motion for summary judgment, except that for

purposes of Strategic’s frustration of performance argument, it is marginally relevant to lay out

the timeline of the parties’ performance and dispute.

       110.    The USB drive delivered to Eastern on January 30, 2018 contained “incomplete

work product . . . in the form of raw research data.”

       STRATEGIC’S RESPONSE: On Eastern’s motion, this was not disputed. This fact is

not relevant on Strategic’s motion for summary judgment, except that for purposes of Strategic’s

frustration of performance argument, it is marginally relevant to lay out the timeline of the

parties’ performance and dispute.

       111.    Strategic did not deliver any other USB drives to Eastern.

       STRATEGIC’S RESPONSE: On Eastern’s motion, this was not disputed, but Strategic

asserted it was immaterial because, after this point, Eastern failed to address the unanticipated

situation of research subjects falling under a “records protected” designation that prevented the

research. Guo refused to provide replacement subjects that were not Records Protected. SOF

44; Waller 2 Tr., Ex. M1, 101:11-103:25, 105:21-107:11.

       On Strategic’s motion, this fact is only relevant to Strategic’s “frustration” argument, an

independent ground for granting summary judgment against Eastern on its contract (Count I)

claim. Strategic believes the undisputed facts show that Eastern frustrated Strategic’s




                                               -150-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 151 of 158




performance, entitling Strategic to summary judgment against Eastern on Eastern’s claim for

breach of contract. See SOF 39-44.

       112.    On February 5, 2018, Ms. Wallop met with Waller and Lianchao regarding the

Research Agreement in Ms. Wallop’s home in Virginia to discuss the investigation.

       STRATEGIC’S RESPONSE: On Eastern’s motion, Strategic did not dispute that

Wallop, Waller, and Lianchao met on February 5, 2018, at Wallop’s Virginia residence to

discuss the fact that Strategic Vision’s contractors “were finding issues with Guo’s fake names

and some of Guo’s fake information that he had given [Strategic] out of the 15 names that we

had,” as well as other concerns about “inconsistencies” in the information received from Wang’s

flash drives and concerns from Team 1, another set of contractors, “that there was a leak within

the Guo system.” Wallop 2 Tr., Ex. G2, 20:14-21:25.

       On Strategic’s motion, this fact is only relevant to Strategic’s “frustration” argument, an

independent ground for granting summary judgment against Eastern on its contract (Count I)

claim. Strategic believes the undisputed facts show that Eastern frustrated Strategic’s

performance, entitling Strategic to summary judgment against Eastern on Eastern’s claim for

breach of contract. See SOF 39-44.

       113.    Strategic never delivered to Eastern any “financial forensic [h]istorical research”

called for under the Research Agreement.

       STRATEGIC’S RESPONSE: On Eastern’s motion, this fact was not disputed but

Strategic argued it was immaterial because Guo, for Eastern, in bad faith prevented and

frustrated Strategic Vision’s performance. Strategic found that some of the research subjects

were “fake,” meaning “false people, false persona,” “false identities for the purposes of

laundering money.” Waller 1 Tr., Ex. H1, 177:25-179:16. Strategic’s contractor Team 2




                                               -151-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 152 of 158




discovered that the subjects selected by Guo were designated by the U.S. government as

“Records Protected”—information concerning the subjects’ status and activities was not

accessible through legal means. Wallop 1 Tr., Ex. B1, 232:7-238:20, 239:16-241:4, 285:12-

288:24; Waller 2 Tr., Ex. M1, 100:16-103:25, 105:6-108:21. The purpose of the designation was

to ensure that no one, including the individuals themselves, could learn information that would

help them determine they were under investigation. Waller 2 Tr., Ex. M1, 106:15-107:7.

According to ASOG, trying to research subjects known to be “Records Protected” could be a

criminal activity. Id., 100:16-102:16, 106:15-108:21. ASOG’s conviction was so strong that it

withdrew a bill to Strategic Vision for $111,700. Waller 2 Tr., Ex. M1, 105:6-20, 106:15-

108:21; Ex. 105 to Waller 2 Tr., Ex. E2. ASOG instead received $5,412 for finding the

“Records Protected” designation. Id.; Waller 2 Tr., Ex. M1, 109:12-110:17, 81:15-17. Strategic

did not receive any subject names before entering the Agreement and had no way of anticipating

that the third parties conducting the research would encounter this circumstance. Wallop 1 Tr.,

Ex. B1, 83:24-84:7, 85:10-86:11, 174:4-8, 175:3-176:18. Prior to this, Strategic had not heard of

the designation. Wallop Aff., Ex. C1, Dkt. 267-1, ¶¶ 8. Nevertheless, Guo refused to discuss the

“Records Protected” problem when Strategic Vision notified him. Wallop 1 Tr., Ex. B1, 139:17-

140:23, 285:12-288:24, 136:13-20; Waller 2 Tr., Ex. M1, 100:16-102:16. He then demanded

that Strategic turn over all work done by its contractors, despite many protests by Strategic that it

was impossible for the researchers to work faster and have final reports ready in a matter of days.

Wallop 1 Tr., Ex. B1, 230:2-232:13, 285:12-288:24, 139:17-140:23; Waller 2 Tr., Ex. M1,

112:11-116:17, 127:24-129:6; Waller 1 Tr., Ex. H1, 56:19-25, 93:20-95:10. The Agreement did

not require, and no party could physically provide, immediate results; what Guo now




                                               -152-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 153 of 158




inexplicably demanded on a rush basis was contrary to the Agreement. Wang 1 Tr., Ex. E1,

154:6-23; R. Agreement, Ex. F1; Gertz Tr., Ex. I1, 141:4-17.

       On Strategic’s motion, this fact is only relevant to Strategic’s “frustration” argument, an

independent ground for granting summary judgment against Eastern on its contract (Count I)

claim. Strategic believes the undisputed facts show that Eastern frustrated Strategic’s

performance, entitling Strategic to summary judgment against Eastern on Eastern’s claim for

breach of contract. See SOF 39-44.

       114.    Strategic never delivered to Eastern any “current tracking research” called for

under the Research Agreement.

       STRATEGIC’S RESPONSE: On Eastern’s motion, this fact was not disputed but

Strategic argued it was immaterial for the same reasons, and citing the same evidence, cited in its

response to Paragraph 113.

       On Strategic’s motion, this fact is only relevant to Strategic’s “frustration” argument, an

independent ground for granting summary judgment against Eastern on its contract (Count I)

claim. Strategic believes the undisputed facts show that Eastern frustrated Strategic’s

performance, entitling Strategic to summary judgment against Eastern on Eastern’s claim for

breach of contract. See SOF 39-44.

       115.    Strategic never delivered to Eastern any “social media research” called for under

the Research Agreement.

       STRATEGIC’S RESPONSE: On Eastern’s motion, this fact was not disputed but

Strategic argued it was immaterial for the same reasons, and citing the same evidence, cited in its

response to Paragraph 113.




                                               -153-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 154 of 158




       On Strategic’s motion, this fact is only relevant to Strategic’s “frustration” argument, an

independent ground for granting summary judgment against Eastern on its contract (Count I)

claim. Strategic believes the undisputed facts show that Eastern frustrated Strategic’s

performance, entitling Strategic to summary judgment against Eastern on Eastern’s claim for

breach of contract. See SOF 39-44.

      116.     Strategic has admitted that it “was unable to prepare any detailed reports.”

       STRATEGIC’S RESPONSE: On Eastern’s motion, this fact was not disputed but

Strategic argued it was immaterial for the same reasons, and citing the same evidence, cited in its

response to Paragraph 113.

       On Strategic’s motion, this fact is only relevant to Strategic’s “frustration” argument, an

independent ground for granting summary judgment against Eastern on its contract (Count I)

claim. Strategic believes the undisputed facts show that Eastern frustrated Strategic’s

performance, entitling Strategic to summary judgment against Eastern on Eastern’s claim for

breach of contract. See SOF 39-44.

       117.    On February 23, 2018, Eastern wrote to Strategic terminating the Research

Agreement.

       STRATEGIC’S RESPONSE: On Eastern’s motion, Strategic did not dispute that

Eastern’s then-attorney, Foley Hoag, wrote to Strategic on February 23, 2018, and in that letter

purported to terminate the Research Agreement without notice. Wang 1 Tr., Ex. E1, 135:16-

141:16; Ex. V1 (Ex. 6 Wang 1 Tr.), p. 1; Wallop 1 Tr., Ex. B1, 241:6-8, 242:19-243:3; Wang 2

Tr., Ex. L1, 211:12-212:15. Strategic disputed this allegation to the extent Eastern claims the

letter was effective not only to terminate the Research Agreement, but to terminate it effective

immediately, as of February 23, 2018. The Research Agreement did not allow such a




                                               -154-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 155 of 158




termination. R. Agreement, Ex. F1, p. 5 (“Duration”) (“Either party may terminate the contract

with 30 days’ written notice.”).

       On Strategic’s motion, any dispute regarding this fact is immaterial.

       118.    In the termination letter, Eastern demanded that Strategic return the $1 million

deposit.

       STRATEGIC’S RESPONSE: On Eastern’s motion, Strategic did not dispute this fact,

and it is immaterial here, on Strategic’s motion except that the return was to be to ACA, not

Eastern, further proving that ACA was an investor or contributor on the project and Eastern did

not have compensable damages.

       119.    Strategic has refused to return the $1 million deposit.

       STRATEGIC’S RESPONSE: On Eastern’s motion, Strategic did not dispute that it has

not complied with Eastern’s demand that it pay $1 million to it or to ACA, although the evidence

cited by Eastern refers only to Eastern’s demand that Strategic pay $1 million, not to Strategic

Vision’s actions or the basis for them.

       On Strategic’s motion, this fact is not material.

       120.    Ms. Wallop and Waller met with Lianchao on February 25, 2018 in Ms. Wallop’s

home in Virginia to discuss, among other things, Eastern’s termination of the Research

Agreement.

       STRATEGIC’S RESPONSE: On Eastern’s motion, Strategic did dispute this fact. As

the Wallop deposition transcript cited by Eastern shows, rather than discussing Eastern’s letter

purporting to terminate the Research Agreement, “Mike and Lianchao and I were trying to figure

out how to handle Guo, because of the fact that we were delivering information and nothing

seemed to satisfy him.” Wallop 2 Tr., Ex. G2, 31:23-32:5.




                                               -155-
       Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 156 of 158




       On Strategic’s motion, this fact is not material.

       121.    Since termination, ACA has demanded repayment of the ACA Loan, and Eastern

acknowledges that it remains obligated to repay the ACA Loan.

       STRATEGIC’S RESPONSE: On Eastern’s own motion, Strategic disputed this fact,

cited substantial contrary evidence (Dkt. 273, pp. 99-101, which is incorporated here by

reference) and argued the citation was in violation of Fed. R. Civ. P. 56(c) because what Eastern

was citing was not subject to cross-examination and therefore should be inadmissible. ACA’s

statements to Eastern claiming that ACA wanted repayment on the purported loan, cited for the

purpose of showing the loan is real, valid, and had not been forgiven at the time of the statement,

are hearsay statements that are inherently unreliable when being reported by Eastern itself. For

purposes of Strategic’s own dispositive motion, however, these facts, even if they were true, are

immaterial. The first independent ground of Strategic’s motion is that Eastern cannot show it is

entitled to restitutionary return of a deposit that Eastern itself never paid, and never could have

paid; nor can Eastern recover ACA’s $1 million payment under a reliance theory, as Eastern

incurred the purported obligation well before the Research Agreement between Eastern and

Strategic was signed. As Strategic has shown above, at SOF 27, and as Eastern failed to

effectively controvert in its response, Eastern’s only asset was a frozen Hong Kong bank account

holding less than $80,000. Even if Eastern’s purported plan to publicize Strategic’s research (at

$9 million per year, or $27 million over three years) had triggered regime change in China,

Eastern could never have repaid even the interest on what it now characterizes as a “Loan.” (The

purported interest was 2% per month, compounded monthly, with the full $1 million due and

payable in 6 months.) SOF 28. Further, Eastern admits it entered that Loan before—not after—

entering into the Research Agreement. SOF 27-28; Ex. F2, Chunguang Tr. Ex. 35, EASTERN-




                                                -156-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 157 of 158




000278-80, loan document). This means that, as a matter of law, neither the costs of the Loan nor

the principal are recoverable under Eastern’s brand-new “reliance” theory. Accordingly,

Eastern’s claims that ACA believes its payment to Strategic was a “loan” to Eastern, and that

Eastern agrees, misses the real issue: that in every way, this was a third-party payment from

ACA to Strategic. ACA in fact did pay Strategic and Eastern itself characterized this as a

“contribution” or, in a legal sense, an investment:

               A Okay. I didn't discuss that yet, but I heard kind of like William would be happy
               to contribute this fund into the entire taking down Chinese Communist Party
               campaign. But I don't have too much details.
               Q So had the research been successful, Mr. Yu would have been happy to write
               off the loan?
               Ms. Cline: Objection to form.
               Possible.

Wang 2 Tr., Ex. L1, 208:2-16, 46:22-47:14, 44:10-47:14, 197:18-198:6, 202:2-204:20, 73:20-

74:8; Ex. X1, Dkt. 267-1, Plt’s Third Interrog. Resp., p. 3, No. 2. Eastern never had a chance of

paying ACA even its supposed “interest” obligations, let alone the principal.



Dated April 27, 2020

                                              Respectfully submitted,

                                              GRAVES GARRETT LLC

                                              s/ Edward D. Greim
                                              Edward D. Greim, #4240172
                                              1100 Main Street, Suite 2700
                                              Kansas City, MO 64105
                                              Telephone: (816) 256-3181
                                              Fax: (816) 256-5958
                                              edgreim@gravesgarrett.com
                                              ATTORNEY FOR
                                              DEFENDANT/COUNTERCLAIMANT




                                               -157-
      Case 1:18-cv-02185-LJL Document 281 Filed 04/27/20 Page 158 of 158




                                CERTIFICATE OF SERVICE

       This certifies that, on April 27, 2020, the foregoing was served on all counsel of record

via the Court’s Electronic Case Filing System.

                                             s/ Edward D. Greim
                                             Attorney for Defendant/Counterclaimant




                                              -158-
